Exhibit 10.1







--------------------------------------------------------------------------------





THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of September 7, 2011
by and among


REGENCY CENTERS, L.P.,
as Borrower,


REGENCY CENTERS CORPORATION,
as Parent,


The financial institutions party hereto
and their assignees under Section 12.6.,
as Lenders,


WELLS FARGO SECURITIES, LLC,
and
PNC CAPITAL MARKETS LLC,
as Joint Lead Arrangers and
Joint Book Managers,


WELLS FARGO Bank, National Association,
as Administrative Agent,


PNC BANK, NATIONAL ASSOCIATION,
as Syndication Agent,


each of
BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A.,
and
SUNTRUST BANK,
as a Documentation Agent,


each of
COMERICA BANK,
REGIONS BANK,
ROYAL BANK OF CANADA,
SUMITOMO MITSUI BANKING CORPORATION,
and
U.S. BANK NATIONAL ASSOCIATION,
as a Senior Managing Agent
                                                    





--------------------------------------------------------------------------------

TABLE OF CONTENTS
Article I. Definitions
1
Section 1.1. Definitions.
1
Section 1.2. General; References to Eastern Time.
27
Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.
28
Article II. Credit Facility
28
Section 2.1. Revolving Loans.
28
Section 2.2. Bid Rate Loans.
30
Section 2.3. Letters of Credit.
33
Section 2.4. Swingline Loans.
37
Section 2.5. Rates and Payment of Interest on Loans.
39
Section 2.6. Number of Interest Periods.
40
Section 2.7. Repayment of Loans.
40
Section 2.8. Prepayments.
40
Section 2.9. Continuation.
41
Section 2.10. Conversion.
42
Section 2.11. Notes.
42
Section 2.12. Voluntary Reductions of the Commitment.
43
Section 2.13. Extension of Termination Date.
43
Section 2.14. Expiration Date of Letters of Credit Past Commitment Termination.
44
Section 2.15. Amount Limitations.
44
Section 2.16. Increase in Commitments.
44
Section 2.17. Funds Transfer Disbursements.
45
Article III. Payments, Fees and Other General Provisions
46
Section 3.1. Payments.
46
Section 3.2. Pro Rata Treatment.
47
Section 3.3. Sharing of Payments, Etc.
48
Section 3.4. Several Obligations.
48
Section 3.5. Fees.
48
Section 3.6. Computations.
49
Section 3.7. Usury.
49
Section 3.8. Statements of Account.
50
Section 3.9. Defaulting Lenders.
50
Section 3.10. Taxes; Foreign Lenders.
53
Article IV. Yield Protection, Etc.
55
Section 4.1. Additional Costs; Capital Adequacy.
55
Section 4.2. Suspension of LIBOR Loans and LIBOR Margin Loans.
57
Section 4.3. Illegality.
58
Section 4.4. Compensation.
58
Section 4.5. Treatment of Affected Loans.
59
Section 4.6. Affected Lenders.
60
Section 4.7. Change of Lending Office.
60
Section 4.8. Assumptions Concerning Funding of LIBOR Loans.
60

--------------------------------------------------------------------------------

Article V. Conditions Precedent
61
Section 5.1. Initial Conditions Precedent.
61
Section 5.2. Conditions Precedent to All Loans and Letters of Credit.
63
Article VI. Representations and Warranties
63
Section 6.1. Representations and Warranties.
63
Section 6.2. Survival of Representations and Warranties, Etc.
70
Article VII. Affirmative Covenants
70
Section 7.1. Preservation of Existence and Similar Matters.
70
Section 7.2. Compliance with Applicable Law and Material Contracts.
71
Section 7.3. Maintenance of Property.
71
Section 7.4. Conduct of Business.
71
Section 7.5. Insurance.
71
Section 7.6. Payment of Taxes and Claims.
71
Section 7.7. Books and Records; Inspections.
72
Section 7.8. Use of Proceeds.
72
Section 7.9. Environmental Matters.
72
Section 7.10. Further Assurances.
72
Section 7.11. REIT Status.
73
Section 7.12. Exchange Listing.
73
Section 7.13. Guarantors.
73
Article VIII. Information
74
Section 8.1. Quarterly Financial Statements.
74
Section 8.2. Year‑End Statements.
74
Section 8.3. Compliance Certificate.
74
Section 8.4. Other Information.
75
Section 8.5. Electronic Delivery of Certain Information.
77
Section 8.6. Public/Private Information.
78
Section 8.7. USA Patriot Act Notice; Compliance.
78
Article IX. Negative Covenants
78
Section 9.1. Financial Covenants.
79
Section 9.2. Negative Pledge.
80
Section 9.3. Restrictions on Intercompany Transfers.
80
Section 9.4. Merger, Consolidation, Sales of Assets and Other Arrangements.
81
Section 9.5. Plans.
83
Section 9.6. Fiscal Year.
83
Section 9.7. Modifications of Organizational Documents.
83
Section 9.8. Transactions with Affiliates.
83
Section 9.9. Environmental Matters.
83
Section 9.10. Derivatives Contracts.
84
Section 9.11. Non-Guarantors.
84
Article X. Default
84
Section 10.1. Events of Default.
84
Section 10.2. Remedies Upon Event of Default.
87

--------------------------------------------------------------------------------

Section 10.3. Remedies Upon Default.
89
Section 10.4. Marshaling; Payments Set Aside.
89
Section 10.5. Allocation of Proceeds.
89
Section 10.6. Letter of Credit Collateral Account.
90
Section 10.7. Rescission of Acceleration by Requisite Lenders.
91
Section 10.8. Performance by Administrative Agent.
91
Section 10.9. Rights Cumulative.
91
Article XI. The Administrative Agent
92
Section 11.1. Appointment and Authorization.
92
Section 11.2. Wells Fargo as Lender.
93
Section 11.3. Approvals of Lenders.
93
Section 11.4. Notice of Events of Default.
93
Section 11.5. Administrative Agent's Reliance.
94
Section 11.6. Indemnification of Administrative Agent.
94
Section 11.7. Lender Credit Decision, Etc.
95
Section 11.8. Successor Administrative Agent.
96
Section 11.9. Titled Agents.
97
Article XII. Miscellaneous
97
Section 12.1. Notices.
97
Section 12.2. Expenses.
99
Section 12.3. Stamp, Intangible and Recording Taxes.
99
Section 12.4. Setoff.
100
Section 12.5. Litigation; Jurisdiction; Other Matters; Waivers.
100
Section 12.6. Successors and Assigns.
101
Section 12.7. Amendments and Waivers.
105
Section 12.8. Nonliability of Administrative Agent and Lenders.
107
Section 12.9. Confidentiality.
107
Section 12.10. Indemnification.
108
Section 12.11. Termination; Survival.
110
Section 12.12. Severability of Provisions.
111
Section 12.13. GOVERNING LAW.
111
Section 12.14. Counterparts.
111
Section 12.15. Obligations with Respect to Loan Parties.
111
Section 12.16. Independence of Covenants.
111
Section 12.17. Limitation of Liability.
111
Section 12.18. Entire Agreement.
112
Section 12.19. Construction.
112
Section 12.20. Headings.
112
Section 12.21. Effect of Amendment and Restatement; Reallocations.
112




--------------------------------------------------------------------------------

SCHEDULE I
Commitments
 
SCHEDULE 1.1(A)
Existing Letters of Credit
 
SCHEDULE 1.1.(B)
List of Loan Parties
 
SCHEDULE 6.1.(b)
Ownership Structure
 
SCHEDULE 6.1.(f)
Properties; Liens
 
SCHEDULE 6.1.(g)
Indebtedness and Guaranties
 
SCHEDULE 6.1.(h)
Litigation
 
 
 
 
EXHIBIT A
Form of Assignment and Assumption Agreement
 
EXHIBIT B
Form of Bid Rate Note
 
EXHIBIT C
Form of Designation Agreement
 
EXHIBIT D
Form of Guaranty
 
EXHIBIT E
Form of Notice of Borrowing
 
EXHIBIT F
Form of Notice of Continuation
 
EXHIBIT G
Form of Notice of Conversion
 
EXHIBIT H
Form of Notice of Swingline Borrowing
 
EXHIBIT I
Form of Revolving Note
 
EXHIBIT J
Form of Swingline Note
 
EXHIBIT K
Form of Revolving Note
 
EXHIBIT L
Form of Bid Rate Quote Request
 
EXHIBIT M
Form of Bid Rate Quote
 
EXHIBIT N
Form of Bid Rate Quote Acceptance
 
EXHIBIT O
Form of Opinion of Counsel
 
EXHIBIT P
Form of Compliance Certificate
 






--------------------------------------------------------------------------------




THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
September 7, 2011 by and among REGENCY CENTERS, L.P., a limited partnership
formed under the laws of the State of Delaware (the “Borrower”), REGENCY CENTERS
CORPORATION, a corporation formed under the laws of the State of Florida (the
“Parent”), each of the financial institutions initially a signatory hereto
together with their successors and assignees under Section 12.6. (the
“Lenders”), each of WELLS FARGO SECURITIES, LLC and PNC CAPITAL MARKETS LLC, as
Joint Lead Arrangers (the “Joint Lead Arranger”) and as Joint Book Managers (the
“Joint Book Managers”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”), PNC BANK, National
Association as Syndication Agent (the “Syndication Agent”) each of Bank of
America, N.A., JPMorgan Chase Bank, N.A., and SunTrust Bank, as a Documentation
Agent (each a “Documentation Agent”) and each of COMERICA BANK, REGIONS BANK,
ROYAL BANK OF CANADA, SUMITOMO MITSUI BANKING CORPORATION and U.S. BANK NATIONAL
ASSOCIATION, as a Senior Managing Agent (each a “Senior Managing Agent”).


WHEREAS, the Borrower, the Parent, certain of the Lenders and other lenders
party thereto (the “Existing Lenders”), the Administrative Agent and certain
other parties have entered into that certain Second Amended and Restated Credit
Agreement dated as of February 12, 2007 (as amended and as in effect immediately
prior to the date hereof, the “Existing Credit Agreement”); and


WHEREAS, the Administrative Agent and the Lenders desire to amend and restate
the Existing Credit Agreement, among other things, to make available to the
Borrower a revolving credit facility in the initial amount of $600,000,000, with
a $60,000,000 swingline subfacility and a $60,000,000 letter of credit
subfacility, on the terms and conditions contained herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Article I. Definitions
Section 1.1. Definitions.
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:


“Absolute Rate” has the meaning given that term in Section 2.2.(c)(ii)(C).


“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Rates pursuant to Section 2.2.


“Absolute Rate Loan” means a Bid Rate Loan, the interest rate on which is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.


“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.


“Additional Costs” has the meaning given that term in Section 4.1.(b).


“Adjusted EBITDA” means, with respect to a Person for any given period, (a)
EBITDA of such Person minus (b) Capital Reserves of all Properties of such
Person.

1


--------------------------------------------------------------------------------




“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.


“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.


“Affected Lender” has the meaning given that term in Section 4.6.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Parent or the Borrower.


“Agreement Date” means the date as of which this Agreement is dated.


“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:


Level
Facility Fee
1
17.5%
2
20%
3
25%
4
35%
5
45%



Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee.


“Applicable Law” means all applicable provisions of international, foreign,
federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes, executive orders, and administrative or judicial precedents
or authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.


“Applicable Margin” means the percentage rate set forth in the table below
corresponding to the level (each a “Level”) into which the Borrower’s Credit
Rating then falls. As of the Agreement Date, the Applicable Margin is determined
based on Level 3. Any change in the Borrower’s Credit Rating which would cause
it to move to a different Level shall be effective as of the first day of the
first calendar month immediately following receipt by the Administrative Agent
of written notice delivered by the Borrower in accordance with Section 8.4.(m)
that the Borrower’s Credit Rating has changed; provided, however, if the
Borrower has not delivered the notice required by such Section but the
Administrative Agent becomes aware that the Borrower’s Credit Rating has
changed, then the Administrative Agent may, in its sole discretion, adjust the
Level effective as of the first day of the first calendar month following the
date the Administrative Agent becomes aware that the Borrower’s Credit Rating
has changed. During any period that the Borrower has received two Credit Ratings
that are not equivalent, the Applicable Margin shall be determined based on the

2


--------------------------------------------------------------------------------




Level corresponding to the higher of such two Credit Ratings. During any period
for which the Borrower has received a Credit Rating from only one Rating Agency,
then the Applicable Margin shall be determined based on such Credit Rating.
During any period that the Borrower has not received a Credit Rating from either
Rating Agency, the Applicable Margin shall be determined based on Level 5.






Level
Borrower’s Credit Rating (S&P/Moody’s)
Applicable Margin for LIBOR Loans
Applicable Margin for all
Base Rate Loans
1
A-/A3 (or equivalent) or better
100%
100%
2
BBB+/Baa1 (or equivalent)
107.5%
107.5%
3
BBB/Baa2 (or equivalent)
125%
125%
4
BBB-/Baa3 (or equivalent)
150%
150%
5
Lower than BBB-/Baa3 (or equivalent)
185%
185%





“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.


“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.


“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.


“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half of one
percent (1.50%).


“Base Rate Loan” means a Revolving Loan (or any portion thereof) bearing
interest at a rate based on the Base Rate.


“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.


“Bid Rate Borrowing” has the meaning given that term in Section 2.2.(b).


“Bid Rate Loan” means a loan made by a Lender under Section 2.2.(f).


“Bid Rate Note” means a promissory note of the Borrower substantially in the
form of Exhibit B, payable to the order of a Lender as originally in effect and
otherwise duly completed.


“Bid Rate Quote” means an offer in accordance with Section 2.2.(c) by a Lender
to make a Bid Rate Loan with one single specified interest rate.


“Bid Rate Quote Request” has the meaning given that term in Section 2.2.(b).


    

3


--------------------------------------------------------------------------------




“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.


“Borrower Information” has the meaning given that term in Section 2.5.(c).


“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent’s business functions, and (b) if such day relates to a
LIBOR Loan, any such day that is also a day on which dealings in Dollars are
carried on in the London interbank market. Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.


“Capital Reserves” mean, for any period and with respect to a Property, an
amount equal to (i) the aggregate square footage of all completed space of such
Property times (ii) $0.15 per annum (pro rated for any partial period);
provided, however, that no capital reserves shall be required with respect to
any portion of such Property which is leased under a ground lease to a third
party that owns the improvements on such ground leased portion of the Property.
If the term Capital Reserves is used without reference to any specific Property,
then the amount shall be determined on an aggregate basis with respect to all
Properties of the Borrower and its Subsidiaries and the applicable Ownership
Share of all Properties of all Unconsolidated Affiliates.


“Capitalization Rate” means 7.25%.


“Capitalized Third Party Net Income” means, with respect to a Person at a given
time, (a) Third Party Net Income for the four fiscal quarters of such Person
most recently ended divided by (b) the Capitalization Rate.


“Capitalized Lease Obligations” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use)
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. Subject to Section 1.2., the amount of a Capitalized Lease
Obligation is the capitalized amount of such obligation as would be required to
be reflected on a balance sheet of the applicable Person prepared in accordance
with GAAP as of the applicable date.


“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the Issuing Bank shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support but, as it relates to any pledge or deposit made by the Borrower,
shall not include any deposit account (or other assets) held in the name of the
Borrower not specifically designated by the Borrower as “Cash Collateral”.


“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal

4


--------------------------------------------------------------------------------




or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short‑term commercial paper rating of at least A‑2 or
the equivalent by S&P or at least P‑2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A‑2 or the equivalent thereof by S&P or at least P‑2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.


“Commitment” means, as to each Lender, such Lender’s obligation to make
Revolving Loans pursuant to Section 2.1., to issue (in the case of the Issuing
Bank) and to participate (in the case of the other Lenders) in Letters of Credit
pursuant to Section 2.3.(i), and, in the case of the Lenders other than the
Swingline Lender in its capacity as such, to participate in Swingline Loans
pursuant to Section 2.4.(e), in an amount up to, but not exceeding the amount
set forth for such Lender on Schedule I as such Lender’s “Commitment Amount” or
as set forth in any applicable Assignment and Assumption, or agreement executed
by a Lender becoming a party hereto in accordance with Section 2.16., as the
same may be reduced from time to time pursuant to Section 2.12. or increased or
reduced as appropriate to reflect any assignments to or by such Lender effected
in accordance with Section 12.6. or increased as appropriate to reflect any
increase effected in accordance with Section 2.16.


“Commitment Percentage” means, as to each Lender with a Commitment, the ratio,
expressed as a percentage, of (a) the amount of such Lender’s Commitment to (b)
the aggregate amount of the Commitments of all Lenders; provided, however, that
if at the time of determination the Commitments have been terminated or been
reduced to zero, the “Commitment Percentage” of each Lender with a Commitment
shall be the “Commitment Percentage” of such Lender in effect immediately prior
to such termination or reduction.


“Compliance Certificate” has the meaning given that term in Section 8.3.


“Consolidated Subsidiary” means, with respect to a Person at any date, any
Subsidiary or other entity the accounts of which would be consolidated with
those of such Person in its consolidated financial statements in accordance with
GAAP, if such statements were prepared as of such date.


“Construction Budget” means, with respect to a Development Property, and at any
time, (a) the total budgeted costs to complete the development of such
Development Property, including without limitation, all amounts budgeted with
respect to all of the following: (i) acquisition of land and any related
improvements; (ii) a reasonable and appropriate reserve for construction
interest; (iii) a reasonable and appropriate operating deficit reserve;
(iv) tenant improvements; (v) leasing costs, including, without limitation,
commissions, (vi) infrastructure costs and (vii) other hard and soft costs
associated with the development of such Development Property minus
(b) contributions to, or reimbursement of, any of the foregoing costs by a third
party.


    

5


--------------------------------------------------------------------------------




“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.


“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan, (c) the
Continuation of a LIBOR Loan and (d) the issuance of a Letter of Credit.


“Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount at such time of its outstanding Revolving Loans and such Lender’s
participation in Letter of Credit Liabilities and Swingline Loans at such time.


“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.


“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.


“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.


“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s reasonable determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within 2 Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the Issuing Bank or the Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within 3 Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,

6


--------------------------------------------------------------------------------




custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 3.9.(f)) upon delivery of written notice of such determination to the
Borrower, the Issuing Bank, the Swingline Lender and each Lender.


“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and (b)
any combination of these transactions. For the avoidance of doubt, a forward
equity sale with settlement to occur at a predetermined date and price shall not
be deemed to constitute a Derivatives Contract for purposes hereof.


“Derivatives Support Document” means (i) any Credit Support Annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (ii) any
document or agreement, other than a Security Document, pursuant to which cash,
deposit accounts, securities accounts or similar financial asset collateral are
pledged to or made available for set-off by, a Specified Derivatives Provider,
including any banker’s lien or similar right, securing or supporting Specified
Derivatives Obligation.


“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any

7


--------------------------------------------------------------------------------




recognized dealer in Derivatives Contracts (which may include the Administrative
Agent, any Lender, any Specified Derivatives Provider or any Affiliate of any of
them).


    
“Designated Lender” means a special purpose corporation which is an Affiliate
of, or sponsored by, a Lender, that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and that issues (or the parent of which issues) commercial paper rated at least
P-1 (or the then equivalent grade) by Moody’s or A-1 (or the then equivalent
grade) by S&P that, in either case, (a) is organized under the laws of the
United States of America or any state thereof, (b) shall have become a party to
this Agreement pursuant to Section 12.6.(h) and (c) is not otherwise a Lender.


“Designating Lender” has the meaning given that term in Section 12.6.(h).


“Designation Agreement” means a Designation Agreement between a Lender and a
Designated Lender and accepted by the Administrative Agent, substantially in the
form of Exhibit C or such other form as may be agreed to by such Lender, such
Designated Lender and the Administrative Agent.


“Development Property” means a Property currently under development that has not
achieved an Occupancy Rate of 80.0% or more or, subject to the last sentence of
this definition, on which the improvements (other than tenant improvements on
unoccupied space) related to the development have not been completed. The term
“Development Property” shall, without limitation, (a) include real property of
the type described in the immediately preceding sentence that satisfies both of
the following conditions: (i) it is to be (but has not yet been) acquired by the
Borrower, any Subsidiary or any Unconsolidated Affiliate upon completion of
construction pursuant to a contract in which the seller of such real property is
required to develop or renovate prior to, and as a condition precedent to, such
acquisition and (ii) a third party is developing such property using the
proceeds of a loan that is Guaranteed by, or is otherwise recourse to, the
Borrower, any Subsidiary or any Unconsolidated Affiliate but (b) exclude any
Property undergoing ordinary course capital improvements or renovations. A
Development Property on which all improvements (other than tenant improvements
on unoccupied space) related to the development of such Property have been
completed for at least 12 months shall cease to constitute a Development
Property notwithstanding the fact that such Property has not achieved an
Occupancy Rate of at least 80.0%.


“Dollars” or “$” means the lawful currency of the United States of America.


“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of: (a) net income (or loss) of such Person for such period determined
on a consolidated basis, in accordance with GAAP, exclusive of the following
(but only to the extent included in determination of such net income (or loss)
for such period): (i) depreciation and amortization expense; (ii) Interest
Expense; (iii) income tax expense; (iv) extraordinary or non-recurring gains,
losses and reserves; (v) gains and losses associated with the sale of
Properties; plus (b) such Person’s Ownership Share of EBITDA (as determined in a
manner consistent with the foregoing clause (a)) of its Unconsolidated
Affiliates. EBITDA shall be adjusted to remove all impact of straight lining of
rents required under GAAP and amortization of intangibles pursuant to FASB ASC
805.


“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived by all of the Lenders.


“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to

8


--------------------------------------------------------------------------------




be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Parent, any of the Parent’s
Affiliates or Subsidiaries or any Defaulting Lender.


“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is fully developed as a retail Property and uses
incidental thereto; (b) the Property is 100% owned, or leased under a Ground
Lease, by the Borrower, a Wholly Owned Subsidiary of the Borrower and/or a
Qualified Venture, or is owned under a nominee arrangement by the Borrower, a
Wholly Owned Subsidiary of the Borrower, a Qualified Venture or a trust
controlled by the Borrower, a Wholly Owned Subsidiary of the Borrower or a
Qualified Venture (so long as the sole beneficiary of such trust is the
Borrower, a Wholly Owned Subsidiary of the Borrower or a Qualified Venture);
(c) neither such Property, nor any interest of the Borrower, any Subsidiary or
Qualified Venture therein, is subject to any Lien (other than certain Permitted
Liens) or a Negative Pledge; (d) if such Property is owned or leased by a
Subsidiary or a Qualified Venture (i) none of the Borrower’s direct or indirect
ownership interest in such Subsidiary or Qualified Venture is subject to any
Lien (other than certain Permitted Liens) or to a Negative Pledge; and (ii) the
Borrower directly, or indirectly through a Subsidiary, has the right to take the
following actions without the need to obtain the consent of any Person: (x) to
sell, transfer or otherwise dispose of such Property and (y) to create a Lien on
such Property as security for Indebtedness of the Borrower or such Subsidiary,
as applicable; and (e) such Property is free of all structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters except for defects, deficiencies, conditions or other matters
individually or collectively which are not material to the profitable operation
of such Property.


“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean‑up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.


“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person (whether or not certificated), any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.


“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.


    

9


--------------------------------------------------------------------------------




“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.


“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).


“ERISA Group” means the Parent, the Borrower, any other Subsidiary and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control, which, together with the
Parent, the Borrower or any other Subsidiary, are treated as a single employer
under Section 414 of the Internal Revenue Code.


“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.


“Excluded Subsidiary” means any Subsidiary (a) holding title to assets which are
or are to become collateral for any Secured Indebtedness of such Subsidiary and
(b) which is prohibited from Guarantying the Indebtedness of any other Person
pursuant to (i) any document, instrument or agreement evidencing such Secured
Indebtedness or (ii) a provision of such Subsidiary’s organizational documents
which provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.


“Existing Credit Agreement” has the meaning set forth in the first recital
hereof.


“Existing Lender” has the meaning set forth in the first recital hereof.


    

10


--------------------------------------------------------------------------------




“Existing Letters of Credit” means the letters of credit described on Schedule
1.1.(A).


“Fair Market Value” means (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.
Except as otherwise provided herein, Fair Market Value shall be determined by
the Board of Directors of the Borrower (or an authorized committee thereof)
acting in good faith conclusively evidenced by a board resolution thereof
delivered to the Administrative Agent or, with respect to any asset valued at no
more than $1,000,000, such determination may be made by the chief financial
officer of the Borrower evidenced by an officer’s certificate delivered to the
Administrative Agent.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.


“Fee Letter” means that certain fee letter dated as of July 6, 2011, by and
between the Borrower and the Lead Arrangers.


“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.


“Fixed Charges” means, for any period with respect to the Parent and its
Consolidated Subsidiaries determined on a consolidated basis, the sum of
(a) Interest Expense, (b) the aggregate of all regularly scheduled principal
payments made with respect to Indebtedness of the Parent and its Consolidated
Subsidiaries (including the Ownership Share of such payments made by an
Unconsolidated Affiliate of the Parent) during such period, other than any
balloon, bullet or similar principal payment which repays such Indebtedness in
full, and (c) all Preferred Dividends paid by the Parent and its Consolidated
Subsidiaries (including the Ownership Share of such dividends paid or accrued by
any Unconsolidated Affiliate of the Parent) during such period (other than
Preferred Dividends received and retained by the Parent, the Borrower or any of
their respective Subsidiaries).


“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.


    

11


--------------------------------------------------------------------------------




“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Commitment Percentage of
the outstanding Letter of Credit Liabilities other than Letter of Credit
Liabilities as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Commitment Percentage of outstanding Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“Funds From Operations” means, net income attributable to common stockholders
(computed in accordance with GAAP), excluding gains (or losses) from sales of
depreciated property, plus depreciation and amortization, and after adjustments
for unconsolidated partnerships and joint ventures. Adjustments for
unconsolidated partnerships and joint ventures are calculated to reflect funds
from operations on the same basis. Funds From Operations shall include the
results of discontinued operations, non-recurring amounts (loss impairments, for
example), except for those classified as extraordinary under GAAP, and may
include certain gains and losses from the sale of undepreciated property. Funds
From Operations shall also include gains from the sale of land or Development
Properties. To the extent that development sales to co-investment partnerships
are impacted by the “Restricted Gain Method”, Funds From Operations shall
include the additional gain deferral except for that amount of the ownership it
has retained in the development sold. Adjustments for unconsolidated entities
will be calculated to reflect funds from operations on the same basis.


“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.


“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.


“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.


“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (taking into account any unexercised extensions
which at the time of the determination are exercisable by the lessee without the
consent of the lessor) of 40 years or more from the Agreement Date; (b) the
right of the lessee to mortgage and encumber its interest in the leased property
without the consent of the lessor; (c) the obligation of the lessor to give the
holder of any mortgage Lien on such leased property

12


--------------------------------------------------------------------------------




written notice of any defaults on the part of the lessee and agreement of such
lessor that such lease will not be terminated until such holder has had a
reasonable opportunity to cure or complete foreclosures, and fails to do so;
(d) reasonable transferability of the lessee’s interest under such lease,
including ability to sublease; and (e) such other rights customarily required by
mortgagees making a loan secured by the interest of the holder of the leasehold
estate demised pursuant to a ground lease.


“Guarantor” means any Person that is party to the Guaranty as a “Guarantor”.


“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. As the context requires, “Guaranty” shall also mean the guaranty
executed and delivered pursuant to Section 5.1. or 7.13. and substantially in
the form of Exhibit D.


“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.


“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person, whether
or not for money borrowed (i) represented by notes payable, or drafts accepted,
in each case representing extensions of credit, (ii) evidenced by bonds,
debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or services
rendered; (c) Capitalized Lease Obligations of such Person (including ground
leases to the extent required under GAAP to be reported as a liability); (d) all
reimbursement obligations of such Person under or in respect of any letters of
credit or acceptances (whether or not the same have been presented for payment);
(e) all Off-Balance Sheet Obligations of such Person; (f) all obligations of
such Person to purchase, redeem, retire, defease or otherwise make any

13


--------------------------------------------------------------------------------




payment in respect of any Mandatorily Redeemable Stock issued by such Person or
any other Person, valued at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; (g) all obligations of
such Person in respect of any purchase obligation, repurchase obligation,
takeout commitment or forward equity commitment, in each case evidenced by a
binding agreement (excluding any such obligation to the extent the obligation
can be satisfied by the issuance of Equity Interests (other than Mandatorily
Redeemable Stock)); (h) net obligations under any Derivatives Contract not
entered into as a hedge against existing Indebtedness, in an amount equal to the
Derivatives Termination Value thereof; (i) all Indebtedness of other Persons
which such Person has guaranteed or is otherwise recourse to such Person (except
for guaranties of customary exceptions for fraud, misapplication of funds,
voluntary bankruptcy, collusive involuntary bankruptcy, environmental
indemnities and other similar exceptions to nonrecourse liability); (j) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation; and (k) such Person’s Ownership Share of the Indebtedness of
any Unconsolidated Affiliate of such Person. Indebtedness of any Person shall
include Indebtedness of any partnership or joint venture in which such Person is
a general partner or joint venturer to the extent of such Person’s Ownership
Share of such partnership or joint venture (except if such Indebtedness, or
portion thereof, is recourse to such Person, in which case the greater of such
Person’s Ownership Share of such Indebtedness or the amount of the recourse
portion of the Indebtedness, shall be included as Indebtedness of such Person).
All Loans and Letter of Credit Liabilities shall constitute Indebtedness of the
Borrower.


“Intellectual Property” has the meaning given that term in Section 6.1.(r).


“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Parent and its Consolidated Subsidiaries determined on a
consolidated basis in accordance with GAAP for such period, including
capitalized interest not funded under a construction loan interest reserve
account, determined on a consolidated basis in accordance with GAAP for such
period, plus (b) the Parent’s Ownership Share of total interest expense of
Unconsolidated Affiliates for such period, including capitalized interest not
funded under a construction loan interest reserve account.


“Interest Period” means:


(a)    with respect to each LIBOR Loan, each period commencing on the date such
LIBOR Loan is made, or in the case of the Continuation of a LIBOR Loan the last
day of the preceding Interest Period for such Loan, and ending on the
numerically corresponding day in the first, third or sixth calendar month
thereafter, as the Borrower may select in a Notice of Borrowing, Notice of
Continuation or Notice of Conversion, as the case may be, except that each
Interest Period that commences on the last Business Day of a calendar month (or
on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month; and


(b)    with respect to each Bid Rate Loan, the period commencing on the date
such Bid Rate Loan is made and ending on any Business Day not less than 7 nor
more than 180 days thereafter, as the Borrower may select as provided in
Section 2.2.(b).


Notwithstanding the foregoing: (i) if any Interest Period Loan would otherwise
end after the Termination Date, such Interest Period shall end on the
Termination Date; and (ii) each Interest Period that would otherwise

14


--------------------------------------------------------------------------------




end on a day which is not a Business Day shall end on the immediately following
Business Day (or, if such immediately following Business Day falls in the next
calendar month, on the immediately preceding Business Day).


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.


“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.


“Investment Grade Rating” means a Credit Rating of BBB- (or equivalent) or
higher from S&P and Baa3 (or equivalent) or higher from Moody’s.


“Issuing Bank” means Wells Fargo in its capacity as an issuer of Letters of
Credit pursuant to Section 2.3.


“L/C Commitment Amount” has the meaning given to that term in Section 2.3.(a).


“L/C Disbursement” has the meaning given to that term in Section 3.9.(b).


“Lender” means each financial institution from time to time party hereto as a
“Lender” or a “Designated Lender,” together with its respective successors and
permitted assigns, and, as the context requires, includes the Swingline Lender;
provided, however, that the term “Lender” (i) shall exclude each Designated
Lender when used in reference to any Loan other than a Bid Rate Loan, the
Commitments or terms relating to any Loan other than a Bid Rate Loan and shall
further exclude each Designated Lender for all other purposes under the Loan
Documents except that any Designated Lender which funds a Bid Rate Loan shall,
subject to Section 12.6.(d), have only the rights (including the rights given to
a Lender contained in Sections 12.2. and 12.10.) and obligations of a Lender
associated with holding such Bid Rate Loan and (ii) except as otherwise
expressly provided herein, shall exclude any Lender (or its Affiliates) in its
capacity as a Specified Derivatives Provider.


“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.


“Letter of Credit” has the meaning given that term in Section 2.3.(a).


    

15


--------------------------------------------------------------------------------




“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Bank and the Lenders, and under its sole dominion and control.


“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.


“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Lender (other than the Lender then acting as Issuing Bank) shall be deemed to
hold a Letter of Credit Liability in an amount equal to its participation
interest under Section 2.3. in the related Letter of Credit, and the Lender then
acting as the Issuing Bank shall be deemed to hold a Letter of Credit Liability
in an amount equal to its retained interest in the related Letter of Credit
after giving effect to the acquisition by the Lenders (other than the Lender
then acting as the Issuing Bank) of their participation interests under such
Section.


“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”


“LIBOR” means, for the Interest Period for any LIBOR Loan, the rate of interest,
rounded up to the nearest whole multiple of one-hundredth of one percent
(0.01%), obtained by dividing (i) the rate of interest, rounded upward to the
nearest whole multiple of one-hundredth of one percent (0.01%), referred to as
the BBA (British Bankers’ Association) LIBOR rate as set forth by any service
selected by the Administrative Agent that has been nominated by the British
Bankers’ Association as an authorized information vendor for the purpose of
displaying such rate for deposits in Dollars at approximately 9:00 a.m. Pacific
time, two (2) Business Days prior to the date of commencement of such Interest
Period for purposes of calculating effective rates of interest for loans or
obligations making reference thereto, for an amount approximately equal to the
applicable LIBOR Loan and for a period of time approximately equal to such
Interest Period by (ii) a percentage equal to 1 minus the stated maximum rate
(stated as a decimal) of all reserves, if any, required to be maintained with
respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any applicable category of extensions of credit or other assets
which includes loans by an office of any Lender outside of the United States of
America). Any change in such maximum rate shall result in a change in LIBOR on
the date on which such change in such maximum rate becomes effective.


“LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR
Margin Loans based on LIBOR pursuant to Section 2.2.


“LIBOR Loan” means a Revolving Loan (or any portion thereof) (other than a Base
Rate Loan) bearing interest at a rate based on LIBOR.


“LIBOR Margin” has the meaning given that term in Section 2.2.(c)(ii)(D).


    

16


--------------------------------------------------------------------------------




“LIBOR Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of LIBOR pursuant to a LIBOR Auction.


“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 9:00 a.m. Pacific time for such day (or if such day is not a
Business Day, the immediately preceding Business Day). The LIBOR Market Index
Rate shall be determined on a daily basis.


“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien.


“Loan” means a Revolving Loan, a Bid Rate Loan or a Swingline Loan.


“Loan Document” means this Agreement, each Note, the Guaranty, each Letter of
Credit Document and each other document or instrument now or hereafter executed
and delivered by a Loan Party in connection with, pursuant to or relating to
this Agreement (other than the Fee Letter and any Specified Derivatives
Contract).


“Loan Party” means each of the Borrower and each other Person who guarantees all
or a portion of the Obligations. Schedule 1.1.(B) sets forth the Loan Parties in
addition to the Borrower as of the Agreement Date.


“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests), in each case on or prior to the date
on which all Loans are scheduled to be due and payable in full.


“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition, or operations of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of

17


--------------------------------------------------------------------------------




the Borrower or any other Loan Party to perform its obligations under any Loan
Document to which it is a party, (c) the validity or enforceability of any of
the Loan Documents, (d) the rights and remedies of the Lenders, the Issuing Bank
and the Administrative Agent under any of the Loan Documents or (e) the timely
payment of the principal of or interest on the Loans or other amounts payable in
connection therewith or the timely payment of all Reimbursement Obligations.


“Material Contract” means any contract or other arrangement (other than Loan
Documents, the Fee Letter and Specified Derivatives Contracts), whether written
or oral, to which the Borrower, any Subsidiary or any other Loan Party is a
party as to which the breach, nonperformance, cancellation or failure to renew
by any party thereto could reasonably be expected to have a Material Adverse
Effect.


“Material Indebtedness” means any Indebtedness (other than the Loans and
Reimbursement Obligations) having an aggregate outstanding principal amount,
individually or in the aggregate with all other Indebtedness for which there has
been a failure to pay when due and payable, an acceleration of the maturity, or
an event that would permit any holder or holders of such Indebtedness to
accelerate the maturity of such Indebtedness, of $50,000,000 or more (or
$25,000,000 or more, in the case of the Derivatives Termination Value (without
regard to the effect of any close-out netting provision) of Derivatives
Contracts, or $100,000,000 or more in the case of Nonrecourse Indebtedness).


“Material Subsidiary” means any Subsidiary to which more than 5.0% of Total
Asset Value is attributable on an individual basis.


“Moody’s” means Moody’s Investors Service, Inc. and its successors.


“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.


“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Parent, the Borrower or any other Subsidiary is the holder and retains the
rights of collection of all payments thereunder.


“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.


“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.


“Net Operating Income” means, for any Property and for a given period, the sum
of the following (without duplication and determined on a consistent basis with
prior periods): (a) rents and other revenues received in the ordinary course
from such Property (including proceeds of rent loss or business interruption

18


--------------------------------------------------------------------------------




insurance but excluding pre-paid rents and revenues and security deposits except
to the extent applied in satisfaction of tenants’ obligations for rent) minus
(b) all expenses paid (excluding interest but including an appropriate accrual
for property taxes and insurance) related to the ownership, operation or
maintenance of such Property, including but not limited to property taxes,
assessments and the like, insurance, utilities, payroll costs, maintenance,
repair and landscaping expenses, marketing expenses, legal and administrative
expenses minus (c) the Capital Reserves for such Property as of the end of such
period minus (d) the greater of (i) the actual property management fee paid
during such period with respect to such Property and (ii) an imputed management
fee in an amount equal to 3.0% of the gross revenues for such Property for such
period. For purposes of determining Net Operating Income for Unencumbered Asset
Value, Properties acquired or disposed of during the immediately preceding two
fiscal quarters of the Parent shall be excluded.


“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.


“Non-Guarantor” means any RD Entity that is not a Guarantor.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to nonrecourse liability in a form reasonably acceptable to
the Administrative Agent) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness.


“Note” means a Revolving Note, a Bid Rate Note or a Swingline Note.


“Notice of Borrowing” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.


“Notice of Continuation” means a notice substantially in the form of Exhibit F
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.


“Notice of Conversion” means a notice substantially in the form of Exhibit G (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.


    

19


--------------------------------------------------------------------------------




“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit H (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.4.(b) evidencing the Borrower’s request
for a Swingline Loan.


“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Parent, the Borrower and the other Loan Parties owing to the Administrative
Agent, the Issuing Bank or any Lender of every kind, nature and description,
under or in respect of this Agreement or any of the other Loan Documents,
including, without limitation, the Fees and indemnification obligations, whether
direct or indirect, absolute or contingent, due or not due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by any
promissory note. For the avoidance of doubt, “Obligations” shall not include
Specified Derivatives Obligations.


“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the number of square feet of such Property
actually occupied by tenants that are not affiliated with the Parent, the
Borrower or any Subsidiary and paying rent at rates not materially less than
rates generally prevailing at the time the applicable lease was entered into,
pursuant to binding leases to (b) the aggregate number of square feet of such
Property.


“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent
or any other Person in respect of “off-balance sheet arrangements” (as defined
in Item 303(a)(4)(ii) of Regulation S-K promulgated under the Securities Act)
which the Parent would be required to disclose in the “Management’s Discussion
and Analysis of Financial Condition and Results of Operations” section of the
Parent’s report on Form 10‑Q or Form 10‑K (or their equivalents) which the
Parent is required to file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor).


“OFAC” has the meaning given that term in Section 6.1.(w).


“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greatest of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate, (b) subject to compliance with Section 8.4.(l), such Person’s
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate, and (c) the portion (calculated as a percentage) of
the total Indebtedness of such Subsidiary or Unconsolidated Affiliate Guaranteed
by such Person, or which is recourse to such Person. If the Parent, the Borrower
or any their Subsidiaries are acting as a general partner of any partnership,
the Ownership Share of the Parent, the Borrower or any such Subsidiary of such
partnership shall be equal to one-hundred percent (100.0%).


“Participant” has the meaning given that term in Section 12.6.(d).


“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.


    

20


--------------------------------------------------------------------------------




“Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or (ii) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in each case, are not at the time required to be paid or discharged under
Section 7.6.; (b) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or materially
impair the intended use thereof in the business of such Person; (d) the rights
of tenants under leases or subleases not interfering with the ordinary conduct
of business of such Person; (e) Liens in favor of the Administrative Agent for
its benefit and the benefit of the Lenders, the Issuing Bank and each Specified
Derivatives Provider; and (f) Liens in favor of the Borrower or a Guarantor
securing obligations owing by a Subsidiary to the Borrower or a Guarantor.


“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.


“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.


“Post-Default Rate” means, in respect of any principal of any Loan or any
Reimbursement Obligation that is not paid when due, the rate otherwise
applicable plus an additional four percent (4.0%) per annum and with respect to
any other Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin plus four percent (4.0%).


“Preferred Dividends” means, as to any Person, for any period and without
duplication, all Restricted Payments paid during such period on Preferred Equity
Interests issued by such Person. Preferred Dividends shall not include dividends
or distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests; (b) paid or payable to such Person; or (c) constituting or resulting
in the redemption of Preferred Equity Interests, other than scheduled
redemptions not constituting balloon, bullet or similar redemptions in full.


“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.


“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402‑1916, or any other
subsequent office that the Administrative

21


--------------------------------------------------------------------------------




Agent shall have specified as the Principal Office by written notice to the
Borrower and the Lenders.


“Property” means any parcel (or group of related parcels) of real property that
is owned or leased under a Ground Lease by the Borrower, any Subsidiary or any
Unconsolidated Affiliate of the Borrower and located in a state of the United
States of America or in the District of Columbia.


“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.


“Qualified Venture” means any Subsidiary of the Borrower (other than an Excluded
Subsidiary) which satisfies all of the following requirements: (a) such
Subsidiary is a limited liability company or limited partnership, (b) such
Subsidiary is a Consolidated Subsidiary of the Borrower, (c) such Subsidiary was
formed for the purpose of developing a Development Property, (d) the Borrower or
a wholly owned Subsidiary of the Borrower is the managing member or the general
partner of such Subsidiary with authority to manage and control the day to day
business and affairs of the Subsidiary, and with the right without the need to
obtain the consent of any other Person, including any minority member or partner
of such Subsidiary, to create a Lien on such Subsidiary's Property as security
for Indebtedness of such Subsidiary and to sell, transfer or otherwise dispose
of such Property, (e) such Subsidiary has a minority member or partner which has
agreed to assist in the development of the Property owned by such Subsidiary in
the manner described in the organizational documents of such Subsidiary and
which is entitled to participate in distributions by such Subsidiary of cash
flow and/or sale or refinancing proceeds, subject to an agreed upon preferred
return on capital contributed to such Subsidiary, and (f) the amount reasonably
estimated by the Borrower to be payable to such minority member or partner on
account of such participation (i) is included as Unsecured Indebtedness.


“Rating Agency” means S&P or Moody’s.


“RD Entity” means any Person (other than the Borrower) in which the Parent or
the Borrower directly or indirectly owns an Equity Interest and who (i) owns an
Eligible Property and (ii) has incurred, acquired or suffered to exist any
Indebtedness other than Nonrecourse Indebtedness.


“Recurring Funds From Operations” means Funds From Operations excluding the
impact of gains from the sale of Development Properties and outparcels, net of
related taxes and expenses associated with transactions that are not
consummated, provisions for impairment, gains and losses from the early
extinguishment of Indebtedness and Preferred Equity Interests, restructuring
charges, non-recurring transaction fees and promotes, and other one-time,
non-recurring charges.


“Register” has the meaning given that term in Section 12.6.(c).


“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy. Notwithstanding
anything herein to the contrary, (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or

22


--------------------------------------------------------------------------------




directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.


“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Issuing Bank for any drawing honored
by the Issuing Bank under a Letter of Credit.


“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.


“Requisite Lenders” means, as of any date, (a) Lenders having at least 51.0% of
the aggregate amount of the Commitments of all Lenders, or (b) if the
Commitments have been terminated or reduced to zero, Lenders holding at least
51.0% of the principal amount of the aggregate outstanding Loans and Letter of
Credit Liabilities; provided that (i) in determining such percentage at any
given time, all then existing Defaulting Lenders will be disregarded and
excluded, and (ii) at all times when two or more Lenders (excluding Defaulting
Lenders) are party to this Agreement, the term “Requisite Lenders” shall in no
event mean less than two Lenders. For purposes of this definition, a Lender
shall be deemed to hold a Swingline Loan or a Letter of Credit Liability to the
extent such Lender has acquired a participation therein under the terms of this
Agreement and has not failed to perform its obligations in respect of such
participation.


“Responsible Officer” means with respect to the Parent, the Borrower or any
Subsidiary, each of the chief executive officer, the chief financial officer,
the senior vice president–finance, and any treasurer of the Parent, the Borrower
or such Subsidiary.


“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent, the Borrower, the
other Loan Parties, if any, or any of the respective Subsidiaries of any of the
foregoing now or hereafter outstanding, except a dividend payable solely in
Equity Interests of identical class to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interest of the Parent, the Borrower, the other Loan Parties, if any, or any of
the respective Subsidiaries of any of the foregoing now or hereafter
outstanding, except in the case of the Parent, for the conversion or exchange of
partnership units in the Borrower solely for shares of Equity Interests in the
Parent; and (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any Equity Interests of
Parent, the Borrower, the other Loan Parties, if any, or any of the respective
Subsidiaries of any of the foregoing now or hereafter outstanding.


“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).


“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit I, payable to the order of a Lender in a principal amount equal
to the amount of such Lender’s Commitment.


    

23


--------------------------------------------------------------------------------




“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and, in the
case of the Parent, shall include (without duplication) the Parent’s Ownership
Share of the Secured Indebtedness of any of its Unconsolidated Affiliates.
Indebtedness of a Subsidiary which is secured solely by a pledge of Equity
Interests of such Subsidiary and which also is recourse to the Borrower or a
Guarantor shall not be treated as Secured Indebtedness.


“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.


“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.


“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Borrower or any Subsidiary
of the Borrower and any Specified Derivatives Provider.


“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.


“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.


“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors.


“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.


“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.


“Substantial Amount” means, at the time of determination thereof, an amount in
excess of (a) thirty-five percent (35.0%) of total consolidated assets of the
Parent and its Subsidiaries determined on a

24


--------------------------------------------------------------------------------




consolidated basis at such time plus (b) consolidated accumulated depreciation
of the Parent and its Subsidiaries determined on a consolidated basis at such
time.


“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.4. in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.4.(a), as such amount may be
reduced from time to time in accordance with the terms hereof.


“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and assigns.


“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.4.


“Swingline Maturity Date” means the date which is seven (7) Business Days prior
to the Termination Date.


“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit J, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.


“Tangible Net Worth” means, as of a given date, (a) the stockholders’ equity of
the Parent and its Subsidiaries determined on a consolidated basis, plus
(b) increases in accumulated depreciation and amortization accrued after the
Agreement Date, minus (c) the following (to the extent included when determining
stockholders’ equity of the Parent and its Subsidiaries): (i) the amount of any
write-up in the book value of any assets contained in any balance sheet
resulting from revaluation thereof or any write‑up in excess of the cost of such
assets acquired, and (ii) the aggregate of all amounts appearing on the assets
side of any such balance sheet for assets which would be classified as
intangible assets under GAAP, all determined on a consolidated basis.


“Taxes” has the meaning given that term in Section 3.10.


“Tenant Lease” means any lease entered into by the Borrower, any Loan Party or
any Subsidiary with respect to any portion of a Property.


“Termination Date” means September 4, 2015, or such later date to which the
Termination Date may be extended pursuant to Section 2.13.


“Third Party Net Income” means, with respect to a Person and for a given period
(a) net income from fees, commissions and other compensation derived from
(without duplication) (i) managing and/or leasing properties owned by third
parties; (ii) developing properties for third parties; (iii) arranging for
property acquisitions by third parties; (iv) arranging financing for third
parties and (v) consulting and business services performed for third parties;
minus (b) taxes paid or accrued in accordance with GAAP during such period by
any “taxable REIT subsidiary” (as defined in Sec. 856(l) of the Internal Revenue
Code) of such Person or any of its Subsidiaries; minus (c) the sum of (i) twenty
percent (20.0%) of the net income derived from asset management fees, (ii) sixty
percent (60.0%) of the net income derived from property management fees, and
(iii) fifty percent (50.0%) of the net income derived from all of the other
activities described in the forgoing clause (a). For purposes of this
definition, the term “third parties” shall include Unconsolidated Affiliates of
a Person.


    

25


--------------------------------------------------------------------------------




“Total Asset Value” means, at a given time, the sum (without duplication) of all
of the following of the Parent and its Consolidated Subsidiaries determined on a
consolidated basis in accordance with GAAP applied on a consistent basis: (a)
cash, Cash Equivalents, plus (b), the quotient of (i) EBITDA for the four fiscal
quarters of the Parent most recently ended, divided by (ii) the Capitalization
Rate, plus (c) the GAAP book value of Properties acquired during the period of
two fiscal quarters most recently ended, plus (d) the GAAP book value of all
Development Properties, plus (e) the GAAP book value of Unimproved Land plus (f)
the GAAP book value of all Mortgage Receivables and other promissory notes and
plus (g) Capitalized Third Party Net Income; provided, however that to the
extent that the Total Asset Value attributable to Capitalized Third Party Net
Income would exceed 5.0% of Total Asset Value, such excess shall be excluded.
The Parent’s Ownership Share of assets held by Unconsolidated Affiliates
(excluding assets of the type described in the immediately preceding clause (a))
will be included in Total Asset Value calculations consistent with the above
described treatment for assets of the Parent and its Consolidated Subsidiaries.
For purposes of determining Total Asset Value, EBITDA from Properties disposed
of during the period of four fiscal quarters of the Parent most recently ended
and Properties acquired during the period of two fiscal quarters of the Parent
most recently ended shall be excluded, and EBITDA from Properties (other than
those acquired during the period of two fiscal quarters of the Parent most
recently ended) that have been owned for less than all of the period of four
fiscal quarters of the Parent most recently ended shall be annualized for the
actual period owned. For purposes of determining Total Asset Value, the
calculation of EBITDA shall exclude Third Party Net Income.


“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit K to be delivered to the Administrative Agent pursuant to
Section 5.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.


“Type” with respect to any Revolving Loan, refers to whether such Loan or
portion thereof is a LIBOR Loan or a Base Rate Loan.


“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.


“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.


“Unencumbered Asset Value” means (a) the Unencumbered NOI (excluding Net
Operating Income attributable to Development Properties and those Properties
acquired during the period of two fiscal quarters most recently ended) for the
period of four fiscal quarters of the Parent most recently ended divided by the
Capitalization Rate, plus (b) the GAAP book value of all Eligible Properties
(other than Development Properties) acquired during the period of two quarters
most recently ended, plus (c) the GAAP book value of all Development Properties
which are Eligible Properties. For purposes of this definition, to the extent
that Unencumbered Asset Value attributable to (x) Properties subject to a Ground
Lease in which the Parent, the Borrower or any of their respective Subsidiaries
is the ground lessee would exceed 10.0% of Unencumbered Asset Value, (y) GAAP
book value of all Development Properties would exceed 15.0% of Unencumbered
Asset Value and (z) Properties owned or leased by Qualified Ventures would
exceed 10.0% of Unencumbered Asset Value, then in the case of each of the
foregoing clauses (x) through (z), such excess shall be excluded.



26


--------------------------------------------------------------------------------




“Unencumbered NOI” means, for any period, Net Operating Income from all Eligible
Properties.


“Unimproved Land” means land on which no development (other than improvements
that are not material and/or are temporary in nature) has occurred and for which
no development is scheduled in the following 12 months.


“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.


“Unsecured Indebtedness” means Indebtedness which is not Secured Indebtedness.
Indebtedness of a Subsidiary which is secured solely by a pledge of Equity
Interests of such Subsidiary and which also is recourse to the Borrower or a
Guarantor shall be treated as Unsecured Indebtedness.
    
“Unsecured Interest Expense” means, with respect to the Parent and its
Consolidated Subsidiaries determined on a consolidated basis for a given period,
all Interest Expense attributable to Unsecured Indebtedness of the Parent and
its Consolidated Subsidiaries for such period.
    
“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.


“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.


“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.


Section 1.2. General; References to Eastern Time.
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP from time to time; provided
that, if at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Requisite Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Requisite Lenders); provided further
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding the preceding sentence, (x) the calculation of liabilities shall
not include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known

27


--------------------------------------------------------------------------------




as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities, in which case, the amount of liabilities shall
be the historical cost basis, which generally is the contractual amount owed
adjusted for amortization or accretion of any premium or discount, and (y) for
purposes of calculating the covenants under this Agreement or any other Loan
Document, any obligations of a Person under a lease (whether existing on the
Agreement Date or entered into thereafter) that is not (or would not be)
required to be classified and accounted for as a capitalized lease on a balance
sheet of such Person prepared in accordance with GAAP as in effect on the
Agreement Date shall not be treated as a capitalized lease pursuant to this
Agreement or the other Loan Documents solely as a result of (1) the adoption of
changes in GAAP after the Agreement Date (including, for the avoidance of doubt,
any changes in GAAP as set forth in the FASB exposure draft issued on August 17,
2010 (as the same may be amended from time to time)) or (2) changes in the
application of GAAP after the Agreement Date (including the avoidance of doubt,
any changes as set forth in the FASB exposure draft issued on August 17, 2010
(as the same may be amended from time to time)); provided, however, that upon
the request of the Administrative Agent or any Lender the Borrower shall provide
to the Administrative Agent and the Lenders financial statements and other
documents setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to any such adoption of changes
in, or the application of, GAAP. References in this Agreement to “Sections”,
“Articles”, “Exhibits” and “Schedules” are to sections, articles, exhibits and
schedules herein and hereto unless otherwise indicated. references in this
Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
to the extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time. Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter. Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Parent or a Subsidiary of such Subsidiary
and a reference to an “Affiliate” means a reference to an Affiliate of the
Parent. Titles and captions of Articles, Sections, subsections and clauses in
this Agreement are for convenience only, and neither limit nor amplify the
provisions of this Agreement. Unless otherwise indicated, all references to time
are references to Eastern time.


Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.
When determining the Applicable Margin and compliance by the Parent or the
Borrower with any financial covenant contained in any of the Loan Documents (a)
only the Ownership Share of the Parent or the Borrower, as applicable, of the
financial attributes of a Subsidiary that is not a Consolidated Subsidiary shall
be included and (b) the Parent’s Ownership Share of the Borrower shall be deemed
to be 100.0%.


Article II. Credit Facility
Section 2.1. Revolving Loans.
(a)    Making of Revolving Loans. Subject to the terms and conditions set forth
in this Agreement, including without limitation, Section 2.15., each Lender
severally and not jointly agrees to make Revolving Loans to the Borrower during
the period from and including the Effective Date to but excluding the

28


--------------------------------------------------------------------------------




Termination Date, in an aggregate principal amount at any one time outstanding
up to, but not exceeding, such Lender’s Commitment. Each borrowing of Base Rate
Loans shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $100,000 in excess thereof. Each borrowing and Continuation under
Section 2.9. of, and each Conversion under Section 2.10. of Base Rate Loans
into, LIBOR Loans shall be in an aggregate minimum of $1,000,000 and integral
multiples of $100,000 in excess of that amount. Notwithstanding the immediately
preceding two sentences but subject to Section 2.15., a borrowing of Revolving
Loans may be in the aggregate amount of the unused Commitments. Within the
foregoing limits and subject to the terms and conditions of this Agreement, the
Borrower may borrow, repay and reborrow Revolving Loans.


(b)    Requests for Revolving Loans. Not later than 12:00 noon Eastern time at
least one (1) Business Day prior to a borrowing of Revolving Loans that are to
be Base Rate Loans and not later than 12:00 noon Eastern time at least three (3)
Business Days prior to a borrowing of Revolving Loans that are to be LIBOR
Loans, the Borrower shall deliver to the Administrative Agent a Notice of
Borrowing. Each Notice of Borrowing shall specify the aggregate principal amount
of the Revolving Loans to be borrowed, the date such Revolving Loans are to be
borrowed (which must be a Business Day), the use of the proceeds of such
Revolving Loans, the Type of the requested Revolving Loans, and if such
Revolving Loans are to be LIBOR Loans, the initial Interest Period for such
Revolving Loans. Each Notice of Borrowing shall be irrevocable once given and
binding on the Borrower. Prior to delivering a Notice of Borrowing, the Borrower
may (without specifying whether a Revolving Loan will be a Base Rate Loan or a
LIBOR Loan) request that the Administrative Agent provide the Borrower with the
most recent LIBOR available to the Administrative Agent. The Administrative
Agent shall provide such quoted rate to the Borrower on the date of such request
or as soon as possible thereafter.


(c)    Funding of Revolving Loans. Promptly after receipt of a Notice of
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Lender of the proposed borrowing. Each Lender shall
deposit an amount equal to the Revolving Loan to be made by such Lender to the
Borrower with the Administrative Agent at the Principal Office, in immediately
available funds not later than 12:00 noon Eastern time on the date of such
proposed Revolving Loans. Subject to fulfillment of all applicable conditions
set forth herein, the Administrative Agent shall make available to the Borrower
in the account specified in the Transfer Authorizer Designation Form, not later
than 3:00 p.m. Eastern time on the date of the requested borrowing of Revolving
Loans, the proceeds of such amounts received by the Administrative Agent.


(d)    Assumptions Regarding Funding by Lenders. With respect to Revolving Loans
to be made after the Effective Date, unless the Administrative Agent shall have
been notified by any Lender that such Lender will not make available to the
Administrative Agent a Revolving Loan to be made by such Lender in connection
with any borrowing, the Administrative Agent may assume that such Lender will
make the proceeds of such Revolving Loan available to the Administrative Agent
in accordance with this Section, and the Administrative Agent may (but shall not
be obligated to), in reliance upon such assumption, make available to the
Borrower the amount of such Revolving Loan to be provided by such Lender. In
such event, if such Lender does not make available to the Administrative Agent
the proceeds of such Revolving Loan, then such Lender and the Borrower severally
agree to pay to the Administrative Agent on demand the amount of such Revolving
Loan with interest thereon, for each day from and including the date such
Revolving Loan is made available to the Borrower but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the Federal Funds Rate and (ii) in the case of a payment to be
made by the Borrower, the interest rate applicable to Base Rate Loans. If the
Borrower and such Lender shall pay the amount of such interest to the
Administrative Agent for the same or overlapping period, the

29


--------------------------------------------------------------------------------




Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays to the
Administrative Agent the amount of such Revolving Loan, the amount so paid shall
constitute such Lender’s Revolving Loan included in the borrowing. Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make available the proceeds of a
Revolving Loan to be made by such Lender.    


Section 2.2. Bid Rate Loans.
(a)    Bid Rate Loans. At any time during the period from the Effective Date to
but excluding the Termination Date, and so long as the Borrower continues to
maintain an Investment Grade Rating from S&P and Moody’s, the Borrower may, as
set forth in this Section, request the Lenders to make offers to make Bid Rate
Loans to the Borrower in Dollars. The Lenders may, but shall have no obligation
to, make such offers and the Borrower may, but shall have no obligation to,
accept any such offers in the manner set forth in this Section.


(b)    Requests for Bid Rate Loans. When the Borrower wishes to request from the
Lenders offers to make Bid Rate Loans, it shall give the Administrative Agent
notice (a “Bid Rate Quote Request”) so as to be received no later than 12:00
noon Eastern time on (x) the Business Day immediately preceding the date of
borrowing proposed therein, in the case of an Absolute Rate Auction and (y) the
date four (4) Business Days prior to the proposed date of borrowing, in the case
of a LIBOR Auction. The Administrative Agent shall deliver to each Lender a copy
of each Bid Rate Quote Request promptly upon receipt thereof by the
Administrative Agent. The Borrower may request offers to make Bid Rate Loans for
up to three (3) different Interest Periods in any one Bid Rate Quote Request;
provided that if granted each separate Interest Period shall be deemed to be a
separate borrowing (a “Bid Rate Borrowing”). Each Bid Rate Quote Request shall
be substantially in the form of Exhibit L and shall specify as to each Bid Rate
Borrowing all of the following:


(i)    the proposed date of such Bid Rate Borrowing, which shall be a Business
Day;


(ii)    the aggregate amount of such Bid Rate Borrowing which shall be in a
minimum amount of $15,000,000 and integral multiples of $1,000,000 in excess
thereof which shall not cause any of the limits specified in Section 2.15. to be
violated;


(iii)    whether the Bid Rate Quote Request is for LIBOR Margin Loans or
Absolute Rate Loans; and


(iv)    the duration of the Interest Period applicable thereto, which shall not
extend beyond the Termination Date.


The Borrower shall not deliver any Bid Rate Quote Request within five Business
Days of the giving of any other Bid Rate Quote Request and the Borrower shall
not deliver more than three (3) Bid Rate Quote Requests in any calendar month.


(c)    Bid Rate Quotes.


(i)    Each Lender may submit one or more Bid Rate Quotes, each containing an
offer to make a Bid Rate Loan in response to any Bid Rate Quote Request;
provided that, if the Borrower’s

30


--------------------------------------------------------------------------------




request under Section 2.2.(b) specified more than one Interest Period, such
Lender may make a single submission containing only one Bid Rate Quote for each
such Interest Period. Each Bid Rate Quote must be submitted to the
Administrative Agent not later than 11:30 a.m. Eastern time (x) on the proposed
date of borrowing, in the case of an Absolute Rate Auction and (y) on the date
three (3) Business Days prior to the proposed date of borrowing, in the case of
a LIBOR Auction, and in either case the Administrative Agent shall disregard any
Bid Rate Quote received after such time; provided that the Lender then acting as
the Administrative Agent may submit a Bid Rate Quote only if it notifies the
Borrower of the terms of the offer contained therein not later than 30 minutes
prior to the latest time by which the Lenders must submit applicable Bid Rate
Quotes. Any Bid Rate Quote so made shall be irrevocable except with the consent
of the Administrative Agent given at the request of the Borrower. Such Bid Rate
Loans may be funded by a Lender’s Designated Lender (if any) as provided in
Section 12.6.(h); however, such Lender shall not be required to specify in its
Bid Rate Quote whether such Bid Rate Loan will be funded by such Designated
Lender.


(ii)    Each Bid Rate Quote shall be substantially in the form of Exhibit M and
shall specify:


(A)    the proposed date of borrowing and the Interest Period therefor;


(B)    the principal amount of the Bid Rate Loan for which each such offer is
being made; provided that the aggregate principal amount of all Bid Rate Loans
for which a Lender submits Bid Rate Quotes (x) may be greater or less than the
Commitment of such Lender but (y) shall not exceed the principal amount of the
Bid Rate Borrowing for a particular Interest Period for which offers were
requested; provided further that any Bid Rate Quote shall be in a minimum amount
of $5,000,000 and integral multiples of $1,000,000 in excess thereof;


(C)    in the case of an Absolute Rate Auction, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/1,000th of 1%) offered for each
such Absolute Rate Loan (the “Absolute Rate”);


(D)    in the case of a LIBOR Auction, the margin above or below applicable
LIBOR (the “LIBOR Margin”) offered for each such LIBOR Margin Loan, expressed as
a percentage (rounded upwards, if necessary, to the nearest 1/1,000th of 1%) to
be added to (or subtracted from) the applicable LIBOR; and


(E)    the identity of the quoting Lender.


Unless otherwise agreed by the Administrative Agent and the Borrower, no Bid
Rate Quote shall contain qualifying, conditional or similar language or propose
terms other than or in addition to those set forth in the applicable Bid Rate
Quote Request and, in particular, no Bid Rate Quote may be conditioned upon
acceptance by the Borrower of all (or some specified minimum) of the principal
amount of the Bid Rate Loan for which such Bid Rate Quote is being made.


(d)    Notification by Administrative Agent. The Administrative Agent shall, as
promptly as practicable after the Bid Rate Quotes are submitted (but in any
event not later than 12:30 p.m. Eastern time (x) on the proposed date of
borrowing, in the case of an Absolute Rate Auction or (y) on the date three (3)

31


--------------------------------------------------------------------------------




Business Days prior to the proposed date of borrowing, in the case of a LIBOR
Auction), notify the Borrower of the terms (i) of any Bid Rate Quote submitted
by a Lender that is in accordance with Section 2.2.(c) and (ii) of any Bid Rate
Quote that amends, modifies or is otherwise inconsistent with a previous Bid
Rate Quote submitted by such Lender with respect to the same Bid Rate Quote
Request. Any such subsequent Bid Rate Quote shall be disregarded by the
Administrative Agent unless such subsequent Bid Rate Quote is submitted solely
to correct a manifest error in such former Bid Rate Quote. The Administrative
Agent’s notice to the Borrower shall specify (A) the aggregate principal amount
of the Bid Rate Borrowing for which offers have been received and (B) the
principal amounts and Absolute Rates or LIBOR Margins, as applicable, so offered
by each Lender (identifying the Lender that made such Bid Rate Quote).


(e)    Acceptance by Borrower.


(i)    Not later than 1:30 p.m. Eastern time (x) on the proposed date of
borrowing, in the case of an Absolute Rate Auction and (y) on the date three (3)
Business Days prior to the proposed date of borrowing, in the case of a LIBOR
Auction, the Borrower shall notify the Administrative Agent of its acceptance or
nonacceptance of the Bid Rate Quotes so notified to it pursuant to
Section 2.2.(d). which notice shall be in the form of Exhibit N. In the case of
acceptance, such notice shall specify the aggregate principal amount of Bid Rate
Quotes for each Interest Period that are accepted. The failure of the Borrower
to give such notice by such time shall constitute nonacceptance. The Borrower
may accept any Bid Rate Quote in whole or in part; provided that:


(A)    the aggregate principal amount of each Bid Rate Borrowing may not exceed
the applicable amount set forth in the related Bid Rate Quote Request;


(B)    the aggregate principal amount of each Bid Rate Borrowing shall comply
with the provisions of Section 2.2.(b)(ii) and together with all other Bid Rate
Loans then outstanding shall not cause the limits specified in Section 2.15. to
be violated and the number of Interest Periods shall not exceed the number
permitted to be outstanding under Section 2.6.;


(C)    acceptance of Bid Rate Quotes may be made only in ascending order of
Absolute Rates or LIBOR Margins, as applicable, in each case beginning with the
lowest rate so offered;


(D)    any acceptance in part by the Borrower shall be in a minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof; and


(E)    the Borrower may not accept any Bid Rate Quote that fails to comply with
Section 2.2.(c) or otherwise fails to comply with the requirements of this
Agreement.


(ii)    If Bid Rate Quotes are made by two or more Lenders with the same
Absolute Rates or LIBOR Margins, as applicable, for a greater aggregate
principal amount than the amount in respect of which Bid Rate Quotes are
permitted to be accepted for the related Interest Period, the principal amount
of Bid Rate Loans in respect of which such Bid Rate Quotes are accepted shall be
allocated by the Administrative Agent among such Lenders in proportion to the
aggregate principal amount

32


--------------------------------------------------------------------------------




of such Bid Rate Quotes. Determinations by the Administrative Agent of the
amounts of Bid Rate Loans shall be conclusive in the absence of manifest error.


(f)    Obligation to Make Bid Rate Loans. The Administrative Agent shall
promptly (and in any event not later than (x) 2:30 p.m. Eastern time on the
proposed date of borrowing of Absolute Rate Loans and (y) on the date three (3)
Business Days prior to the proposed date of borrowing of LIBOR Margin Loans)
notify each Lender as to whose Bid Rate Quote has been accepted and the amount
and rate thereof. A Lender who is notified that it has been selected to make a
Bid Rate Loan may designate its Designated Lender (if any) to fund such Bid Rate
Loan on its behalf, as described in Section 12.6.(h). Any Designated Lender
which funds a Bid Rate Loan shall on and after the time of such funding become
the obligee in respect of such Bid Rate Loan and be entitled to receive payment
thereof when due. No Lender shall be relieved of its obligation to fund a Bid
Rate Loan, and no Designated Lender shall assume such obligation, prior to the
time the applicable Bid Rate Loan is funded. Any Lender whose offer to make any
Bid Rate Loan has been accepted shall, not later than 3:30 p.m. Eastern time on
the date specified for the making of such Loan, make the amount of such Loan
available to the Administrative Agent at its Principal Office in immediately
available funds, for the account of the Borrower. The amount so received by the
Administrative Agent shall, subject to the terms and conditions of this
Agreement, be made available to the Borrower not later than 4:30 p.m. Eastern
time on such date by depositing the same, in immediately available funds, in an
account of the Borrower designated by the Borrower.


(g)    No Effect on Commitment. Except for the purpose and to the extent
expressly stated in Section 2.12. and 2.15., the amount of any Bid Rate Loan
made by any Lender shall not constitute a utilization of such Lender’s
Commitment.


Section 2.3. Letters of Credit.
(a)    Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.15., the Issuing Bank, on behalf of the
Lenders, agrees to issue for the account of the Borrower during the period from
and including the Effective Date to, but excluding, the date thirty (30) days
prior to the Termination Date, one or more standby letters of credit (each a
“Letter of Credit”) up to a maximum aggregate Stated Amount at any one time
outstanding not to exceed $60,000,000 as such amount may be reduced from time to
time in accordance with the terms hereof (the “L/C Commitment Amount”).


(b)    Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Issuing Bank and the Borrower.
Notwithstanding the foregoing, in no event may (i) the expiration date of any
Letter of Credit extend beyond the Termination Date, or (ii) any Letter of
Credit have an initial duration in excess of one year; provided, however, a
Letter of Credit may contain a provision providing for the automatic extension
of the expiration date in the absence of a notice of non-renewal from the
Issuing Bank but, except as set forth in the following sentence, in no event
shall any such provision permit the extension of the expiration date of such
Letter of Credit beyond the Termination Date. Notwithstanding the foregoing, a
Letter of Credit may, as a result of its express terms or as the result of the
effect of an automatic extension provision, have an expiration date of not more
than one year beyond the Termination Date so long as the Borrower delivers to
the Administrative Agent for its benefit and the benefit of the Issuing Bank and
the Lenders no later than 30 days prior to the Termination Date Cash Collateral
for such Letter of Credit for deposit into the Letter of Credit Collateral
Account in an amount equal to the Stated Amount of such Letter

33


--------------------------------------------------------------------------------




of Credit. The initial Stated Amount of each Letter of Credit shall be at least
$25,000 (or such lesser amount as may be acceptable to the Issuing Bank, the
Administrative Agent and the Borrower).


(c)    Requests for Issuance of Letters of Credit. The Borrower shall give the
Issuing Bank and the Administrative Agent written notice at least five (5)
Business Days prior to the requested date of issuance of a Letter of Credit,
such notice to describe in reasonable detail the proposed terms of such Letter
of Credit and the nature of the transactions or obligations proposed to be
supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) initial Stated Amount,
(ii) beneficiary, and (iii) expiration date. The Borrower shall also execute and
deliver such customary applications and agreements for standby letters of
credit, and other forms as requested from time to time by the Issuing Bank.
Provided the Borrower has given the notice prescribed by the first sentence of
this subsection and delivered such applications and agreements referred to in
the preceding sentence, subject to the other terms and conditions of this
Agreement, including the satisfaction of any applicable conditions precedent set
forth in Article 5.2., the Issuing Bank shall issue the requested Letter of
Credit on the requested date of issuance for the benefit of the stipulated
beneficiary but in no event prior to the date five (5) Business Days following
the date after which the Issuing Bank has received all of the items required to
be delivered to it under this subsection. The Issuing Bank shall not at any time
be obligated to issue any Letter of Credit if such issuance would conflict with,
or cause the Issuing Bank or any Lender to exceed any limits imposed by, any
Applicable Law. References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires. Upon
the written request of the Borrower, the Issuing Bank shall deliver to the
Borrower a copy of each issued Letter of Credit within a reasonable time after
the date of issuance thereof. To the extent any term of a Letter of Credit
Document is inconsistent with a term of any Loan Document, the term of such Loan
Document shall control.


(d)    Reimbursement Obligations. Upon receipt by the Issuing Bank from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by the Issuing Bank as a result of
such demand and the date on which payment is to be made by the Issuing Bank to
such beneficiary in respect of such demand; provided, however, that the Issuing
Bank’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse the Issuing Bank for the amount of each demand for payment under such
Letter of Credit at or prior to the date on which payment is to be made by the
Issuing Bank to the beneficiary thereunder, without presentment, demand, protest
or other formalities of any kind. Upon receipt by the Issuing Bank of any
payment in respect of any Reimbursement Obligation, the Issuing Bank shall
promptly pay to each Lender that has acquired a participation therein under the
second sentence of the immediately following subsection (i) such Lender’s
Commitment Percentage of such payment.


(e)    Manner of Reimbursement. Unless the Borrower provides notice to the
Administrative Agent not later than 12:00 noon Eastern time at least one (1)
Business Day prior to the date that payment is required to be made pursuant to
the related demand for payment that it intends to reimburse the Issuing Bank by
means other than by a borrowing hereunder, then if the applicable conditions
contained in Article V. would permit the making of Revolving Loans, the Borrower
shall be deemed to have requested a borrowing of Revolving Loans (which shall be
Base Rate Loans) in an amount equal to the unpaid Reimbursement Obligation, the
Administrative Agent shall give each Lender prompt notice of the amount of the
Revolving Loan to be made available to the Administrative Agent not later than
12:00 noon Eastern time on the date

34


--------------------------------------------------------------------------------




payment is required to made, and each Lender shall deposit an amount equal to
the Revolving Loan to be made by such Lender to the Borrower with the
Administrative Agent at the Principal Office in immediately available funds and
(ii) if such conditions would not permit the making of Revolving Loans and the
Borrower does not otherwise reimburse the Issuing Bank for the amount of the
related demand for payment, the failure of which the Issuing Bank shall notify
the Administrative Agent, the provisions of subsection (j) of this Section shall
apply and an Event of Default under Section 10.1.(a)(i) shall have occurred. The
limitations set forth in the second sentence of Section 2.1.(a) shall not apply
to any borrowing of Base Rate Loans under this subsection. The Administrative
Agent shall pay the proceeds of any Revolving Loans made pursuant to this
Section to the Issuing Bank, which shall apply such proceeds to repay the unpaid
Reimbursement Obligation.


(f)    Effect of Letters of Credit on Commitments. Upon the issuance by the
Issuing Bank of any Letter of Credit and until such Letter of Credit shall have
expired or been cancelled, the Commitment of each Lender shall be deemed to be
utilized for all purposes of this Agreement in an amount equal to the product of
(i) such Lender’s Commitment Percentage and (ii) the sum of (A) the Stated
Amount of such Letter of Credit plus (B) any related Reimbursement Obligations
then outstanding.


(g)    Issuing Bank’s Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations. In examining documents presented in connection
with drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, the Issuing Bank shall only be required to use
the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit. The
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, none of the Issuing Bank,
Administrative Agent or any of the Lenders shall be responsible for, and the
Borrower’s obligations in respect of Letters of Credit shall not be affected in
any manner by, (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if such document should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit, or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) failure of the beneficiary of any Letter of
Credit to comply fully with conditions required in order to draw upon such
Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, Administrative Agent or the Lenders. None of the
above shall affect, impair or prevent the vesting of any of the Issuing Bank’s
or Administrative Agent’s rights or powers hereunder. Any action taken or
omitted to be taken by the Issuing Bank under or in connection with any Letter
of Credit, if taken or omitted in the absence of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final,
non-appealable judgment), shall not create against the Issuing Bank any
liability to the Borrower, the Administrative Agent or any Lender. In this
connection, the obligation of the Borrower to reimburse the Issuing Bank for any
drawing made under any Letter of Credit, and to repay any Revolving Loan made
pursuant to the second sentence of the immediately preceding subsection (e),
shall be absolute, unconditional and irrevocable and shall be

35


--------------------------------------------------------------------------------




paid strictly in accordance with the terms of this Agreement and any other
applicable Letter of Credit Document under all circumstances whatsoever,
including without limitation, the following circumstances: (A) any lack of
validity or enforceability of any Letter of Credit Document or any term or
provisions therein; (B) any amendment or waiver of or any consent to departure
from all or any of the Letter of Credit Documents; (C) the existence of any
claim, setoff, defense or other right which the Borrower may have at any time
against the Issuing Bank, the Administrative Agent or any Lender, any
beneficiary of a Letter of Credit or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or in the Letter of
Credit Documents or any unrelated transaction; (D) any breach of contract or
dispute between the Borrower, the Issuing Bank, the Administrative Agent, any
Lender or any other Person; (E) any demand, statement or any other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein or made in connection
therewith being untrue or inaccurate in any respect whatsoever; (F) any
non‑application or misapplication by the beneficiary of a Letter of Credit or of
the proceeds of any drawing under such Letter of Credit; (G) payment by the
Issuing Bank under any Letter of Credit against presentation of a draft or
certificate which does not strictly comply with the terms of such Letter of
Credit; and (H) any other act, omission to act, delay or circumstance whatsoever
that might, but for the provisions of this Section, constitute a legal or
equitable defense to or discharge of the Borrower’s Reimbursement Obligations.
Notwithstanding anything to the contrary contained in this Section or
Section 12.10., but not in limitation of the Borrower’s unconditional obligation
to reimburse the Issuing Bank for any drawing made under a Letter of Credit as
provided in this Section and to repay any Revolving Loan made pursuant to the
second sentence of the immediately preceding subsection (e), the Borrower shall
have no obligation to indemnify the Administrative Agent, the Issuing Bank or
any Lender in respect of any liability incurred by the Administrative Agent, the
Issuing Bank or such Lender arising solely out of the gross negligence or
willful misconduct of the Administrative Agent, the Issuing Bank or such Lender
in respect of a Letter of Credit as determined by a court of competent
jurisdiction in a final, non-appealable judgment. Except as otherwise provided
in this Section, nothing in this Section shall affect any rights the Borrower
may have with respect to the gross negligence or willful misconduct of the
Administrative Agent, the Issuing Bank or any Lender with respect to any Letter
of Credit.


(h)    Amendments, Etc. The issuance by the Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the Issuing Bank), and no such amendment, supplement or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and Requisite Lenders (or all of the Lenders if required by
Section 12.7.) shall have consented thereto. In connection with any such
amendment, supplement or other modification, the Borrower shall pay the fees, if
any, payable under the last sentence of Section 3.5.(c).


(i)    Lenders’ Participation in Letters of Credit. Immediately upon (i) the
Effective Date with respect to all Existing Letters of Credit and (ii) the
issuance by the Issuing Bank of all other Letters of Credit, each Lender shall
be deemed to have absolutely, irrevocably and unconditionally purchased and
received from the Issuing Bank, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Commitment Percentage
of the liability of the Issuing Bank with respect to such Letter of Credit and
each Lender thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to the
Issuing Bank to pay and discharge when due, such Lender’s Commitment Percentage
of the Issuing Bank’s liability under such Letter of Credit. In addition, upon
the making of each payment by a Lender to the Administrative Agent for the
account of the Issuing

36


--------------------------------------------------------------------------------




Bank in respect of any Letter of Credit pursuant to the immediately following
subsection (j), such Lender shall, automatically and without any further action
on the part of the Issuing Bank, Administrative Agent or such Lender, acquire
(i) a participation in an amount equal to such payment in the Reimbursement
Obligation owing to the Issuing Bank by the Borrower in respect of such Letter
of Credit and (ii) a participation in a percentage equal to such Lender’s
Commitment Percentage in any interest or other amounts payable by the Borrower
in respect of such Reimbursement Obligation (other than the Fees payable to the
Issuing Bank pursuant to the second and the last sentences of Section 3.5.(c)).


(j)    Payment Obligation of Lenders. Each Lender severally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, on demand in
immediately available funds in Dollars the amount of such Lender’s Commitment
Percentage of each drawing paid by the Issuing Bank under each Letter of Credit
to the extent such amount is not reimbursed by the Borrower pursuant to the
immediately preceding subsection (d); provided, however, that in respect of any
drawing under any Letter of Credit, the maximum amount that any Lender shall be
required to fund, whether as a Revolving Loan or as a participation, shall not
exceed such Lender’s Commitment Percentage of such drawing. If the notice
referenced in the second sentence of Section 2.3.(e) is received by a Lender not
later than 12:00 noon Eastern time, then such Lender shall make such payment
available to the Administrative Agent not later than 3:00 p.m. Eastern time on
the date of demand therefor; otherwise, such payment shall be made available to
the Administrative Agent not later than 2:00 p.m. Eastern time on the next
succeeding Business Day. Each Lender’s obligation to make such payments to the
Administrative Agent under this subsection, and the Administrative Agent’s right
to receive the same for the account of the Issuing Bank, shall be absolute,
irrevocable and unconditional and shall not be affected in any way by any
circumstance whatsoever, including without limitation, (i) the failure of any
other Lender to make its payment under this subsection, (ii) the financial
condition of the Borrower or any other Loan Party, (iii) the existence of any
Default or Event of Default, including any Event of Default described in
Section 10.1.(e) or (f) or (iv) the termination of the Commitments. Each such
payment to the Administrative Agent for the account of the Issuing Bank shall be
made without any offset, abatement, withholding or deduction whatsoever.


(k)    Information to Lenders. Promptly following any change in Letters of
Credit outstanding, the Issuing Bank shall deliver to the Administrative Agent,
who shall promptly deliver the same to each Lender and the Borrower, a notice
describing the aggregate amount of all Letters of Credit outstanding at such
time. Upon the request of any Lender from time to time, the Issuing Bank shall
deliver any other information reasonably requested by such Lender with respect
to each Letter of Credit then outstanding. Other than as set forth in this
subsection, the Issuing Bank shall have no duty to notify the Lenders regarding
the issuance or other matters regarding Letters of Credit issued hereunder. The
failure of the Issuing Bank to perform its requirements under this subsection
shall not relieve any Lender from its obligations under the immediately
preceding subsection (j).


(l)    Existing Letters of Credit. The parties agree that each Existing Letter
of Credit shall, from and after the Effective Date, be deemed a Letter of Credit
issued under this Agreement and shall be subject to and governed by the terms
and conditions of this Agreement and the other Loan Documents.


Section 2.4. Swingline Loans.
(a)    Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.15., the Swingline Lender agrees to make Swingline
Loans to the Borrower, during the period from the Effective Date to but
excluding the Swingline Maturity Date, in an aggregate principal amount at

37


--------------------------------------------------------------------------------




any one time outstanding up to, but not exceeding, $60,000,000, as such amount
may be reduced from time to time in accordance with the terms hereof. If at any
time the aggregate principal amount of the Swingline Loans outstanding at such
time exceeds the Swingline Commitment in effect at such time, the Borrower shall
immediately pay the Administrative Agent for the account of the Swingline Lender
the amount of such excess. Subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder.


(b)    Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan.
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 12:00 noon Eastern time on the proposed date of such borrowing. Any
telephonic notice shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice. Not
later than 2:00 p.m. Eastern time on the date of the requested Swingline Loan
and subject to satisfaction of the applicable conditions set forth in
Article 5.2. for such borrowing, the Swingline Lender will make the proceeds of
such Swingline Loan available to the Borrower in Dollars, in immediately
available funds, at the account specified by the Borrower in the Notice of
Swingline Borrowing.


(c)    Interest. Swingline Loans shall bear interest at a per annum rate equal
to the Base Rate as in effect from time to time plus the Applicable Margin for
Base Rate Loans or at such other rate or rates as the Borrower and the Swingline
Lender may agree from time to time in writing. Interest on Swingline Loans is
solely for the account of the Swingline Lender (except to the extent a Lender
acquires a participating interest in a Swingline Loan pursuant to the
immediately following subsection (e)). All accrued and unpaid interest on
Swingline Loans shall be payable on the dates and in the manner provided in
Section 2.5. with respect to interest on Base Rate Loans (except as the
Swingline Lender and the Borrower may otherwise agree in writing in connection
with any particular Swingline Loan).


(d)    Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $1,000,000 and integral multiples of $100,000 in excess thereof, or
such other minimum amounts agreed to by the Swingline Lender and the Borrower.
Any voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender and the Borrower
may agree) and in connection with any such prepayment, the Borrower must give
the Swingline Lender and the Administrative Agent prior written notice thereof
no later than 1:00 p.m. Eastern time on the day prior to the date of such
prepayment. The Swingline Loans shall, in addition to this Agreement, be
evidenced by the Swingline Note.


(e)    Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one Business Day of demand therefor by the
Swingline Lender and, in any event, within five (5) Business Days after the date
such Swingline Loan was made; provided, that the proceeds of a Swingline Loan
may not be used to pay a Swingline Loan. Notwithstanding the foregoing, the
Borrower shall repay the entire outstanding principal amount of, and all accrued
but unpaid interest on, the Swingline Loans on the Swingline Maturity Date (or
such earlier date as the Swingline Lender and the Borrower may agree in
writing). In lieu of demanding repayment of any outstanding Swingline Loan from
the Borrower, the Swingline Lender may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), request a
borrowing of Revolving Loans that are Base Rate Loans from the Lenders in an
amount equal to the principal balance of such Swingline Loan. The amount
limitations contained in the

38


--------------------------------------------------------------------------------




second sentence of Section 2.1.(a) shall not apply to any borrowing of such
Revolving Loans made pursuant to this subsection. The Swingline Lender shall
give notice to the Administrative Agent of any such borrowing of Revolving Loans
not later than 12:00 noon Eastern time at least one Business Day prior to the
proposed date of such borrowing. Promptly after receipt of such notice of
borrowing of Revolving Loans from the Swingline Lender under the immediately
preceding sentence, the Administrative Agent shall notify each Lender of the
proposed borrowing. Not later than 12:00 noon Eastern time on the proposed date
of such borrowing, each Lender will make available to the Administrative Agent
at the Principal Office for the account of the Swingline Lender, in immediately
available funds, the proceeds of the Revolving Loan to be made by such Lender.
The Administrative Agent shall pay the proceeds of such Revolving Loans to the
Swingline Lender, which shall apply such proceeds to repay such Swingline Loan.
If the Lenders are prohibited from making Revolving Loans required to be made
under this subsection for any reason whatsoever, including without limitation,
the occurrence of any of the Defaults or Events of Default described in
Sections 10.1.(e) or (f)), each Lender shall purchase from the Swingline Lender,
without recourse or warranty, an undivided interest and participation to the
extent of such Lender’s Commitment Percentage of such Swingline Loan, by
directly purchasing a participation in such Swingline Loan in such amount and
paying the proceeds thereof to the Administrative Agent for the account of the
Swingline Lender in Dollars and in immediately available funds. A Lender’s
obligation to purchase such a participation in a Swingline Loan shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including without limitation, (i) any claim of setoff, counterclaim,
recoupment, defense or other right which such Lender or any other Person may
have or claim against the Administrative Agent, the Swingline Lender or any
other Person whatsoever, (ii) the occurrence or continuation of a Default or
Event of Default (including without limitation, any of the Defaults or Events of
Default described in Sections 10.1. (e) or (f)), or the termination of any
Lender’s Commitment, (iii) the existence (or alleged existence) of an event or
condition which has had or could have a Material Adverse Effect, (iv) any breach
of any Loan Document by the Administrative Agent, any Lender, the Borrower or
any other Loan Party, or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. If such amount is
not in fact made available to the Swingline Lender by any Lender, the Swingline
Lender shall be entitled to recover such amount on demand from such Lender,
together with accrued interest thereon for each day from the date of demand
thereof, at the Federal Funds Rate. If such Lender does not pay such amount
forthwith upon the Swingline Lender’s demand therefor, and until such time as
such Lender makes the required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of such unpaid
participation obligation for all purposes of the Loan Documents (other than
those provisions requiring the other Lenders to purchase a participation
therein). Further, such Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Revolving Loans, and any other
amounts due it hereunder, to the Swingline Lender to fund Swingline Loans in the
amount of the participation in Swingline Loans that such Lender failed to
purchase pursuant to this Section until such amount has been purchased (as a
result of such assignment or otherwise).


Section 2.5. Rates and Payment of Interest on Loans.
(a)    Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:



39


--------------------------------------------------------------------------------




(i)    during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin for Base Rate
Loans;


(ii)    during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for LIBOR Loans;


(iii)    if such Loan is an Absolute Rate Loan, at the Absolute Rate for such
Loan for the Interest Period therefor quoted by the Lender making such Loan in
accordance with Section 2.2.; and


(iv)    if such Loan is a LIBOR Margin Loan, at LIBOR for such Loan for the
Interest Period therefor plus the LIBOR Margin quoted by the Lender making such
Loan in accordance with Section 2.2.


Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender and the
Issuing Bank, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).


(b)    Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first day of each month, commencing with the first full calendar month occurring
after the Effective Date and (ii) on any date on which the principal balance of
such Loan is due and payable in full (whether at maturity, due to acceleration
or otherwise). Interest payable at the Post-Default Rate shall be payable from
time to time on demand. All determinations by the Administrative Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.


Section 2.6. Number of Interest Periods.
There may be no more than 10 different Interest Periods for LIBOR Loans and Bid
Rate Loans, collectively, outstanding at the same time.


Section 2.7. Repayment of Loans.
(a)    Revolving Loans. The Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Revolving Loans
on the Termination Date.


(b)    Bid Rate Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued interest on, each Bid Rate Loan on the last day of
the Interest Period of such Bid Rate Loan.


Section 2.8. Prepayments.
(a)    Optional. Subject to Section 4.4., the Borrower may prepay any Loan
(other than a Bid Rate Loan) at any time without premium or penalty. Except as
required to comply with the provisions of Section 2.8.(b)(ii), a Bid Rate Loan
may only be prepaid with the prior written consent of the Lender holding

40


--------------------------------------------------------------------------------




such Bid Rate Loan. The Borrower shall give the Administrative Agent at least
three (3) Business Days prior written notice of the prepayment of any Loan. Each
voluntary prepayment of Loans shall be in an aggregate minimum amount of
$500,000 and integral multiples of $100,000 in excess thereof, or the
outstanding principal balance of such Loan, if less.


(b)    Mandatory.


(i)    Commitment Overadvance. If at any time the aggregate principal amount of
all outstanding Revolving Loans, Swingline Loans and Bid Rate Loans, together
with the aggregate amount of all Letter of Credit Liabilities, exceeds the
aggregate amount of the Commitments, the Borrower shall immediately upon demand
pay to the Administrative Agent for the account of the Lenders then holding
Commitments (or if the Commitments have been terminated, then holding
outstanding Revolving Loans, Swingline Loans, Bid Rate Loans and/or Letter of
Credit Liabilities), the amount of such excess.


(ii)    Bid Rate Facility Overadvance. If at any time the aggregate principal
amount of all outstanding Bid Rate Loans exceeds one‑half of the aggregate
amount of all Commitments at such time, then the Borrower shall immediately pay
to the Administrative Agent for the accounts of the applicable Lenders the
amount of such excess.


(iii)    Application of Mandatory Prepayments. Amounts paid under the preceding
subsection (b)(i) shall be applied to pay all amounts of principal outstanding
on the Loans (applied first to principal outstanding with respect to any
Swingline Loans, then to Base Rate Loans, then to LIBOR Loans, then to Absolute
Rate Loans and then LIBOR Margin Loans) and any Reimbursement Obligations pro
rata in accordance with Section 3.2., and if any Letters of Credit are
outstanding at such time, the remainder, if any, shall be deposited into the
Letter of Credit Collateral Account for application to any Reimbursement
Obligations. Amounts paid under the preceding subsection (b)(ii) shall be
applied in accordance with Section 3.2.(e). If the Borrower is required to pay
any outstanding LIBOR Loans or LIBOR Margin Loans by reason of this Section
prior to the end of the applicable Interest Period therefor, the Borrower shall
pay all amounts due under Section 4.4.


Section 2.9. Continuation.
So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $100,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 12:00 noon Eastern
time on the third Business Day prior to the date of any such Continuation. Such
notice by the Borrower of a Continuation shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of the proposed Continuation. If

41


--------------------------------------------------------------------------------




the Borrower shall fail to select in a timely manner a new Interest Period for
any LIBOR Loan in accordance with this Section, such Loan will automatically, on
the last day of the current Interest Period therefor, Continue as a LIBOR Loan
with an Interest Period of one month; provided, however that if a Default or
Event of Default exists, such Loan will automatically, on the last day of the
current Interest Period therefor, Convert into a Base Rate Loan notwithstanding
the first sentence of Section 2.10. or the Borrower’s failure to comply with any
of the terms of such Section.


Section 2.10. Conversion.
The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists. Each
Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $100,000 in excess of that
amount. Each such Notice of Conversion shall be given not later than 12:00 noon
Eastern time 3 Business Days prior to the date of any proposed Conversion.
Promptly after receipt of a Notice of Conversion, the Administrative Agent shall
notify each Lender of the proposed Conversion. Subject to the restrictions
specified above, each Notice of Conversion shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type of Loan to be
Converted, (c) the portion of such Type of Loan to be Converted, (d) the Type of
Loan such Loan is to be Converted into and (e) if such Conversion is into a
LIBOR Loan, the requested duration of the Interest Period of such Loan. Each
Notice of Conversion shall be irrevocable by and binding on the Borrower once
given.


Section 2.11. Notes.
(a)    Notes. Except in the case of a Lender that has requested not to receive a
Revolving Note, the Revolving Loans made by each Lender shall, in addition to
this Agreement, also be evidenced by a Revolving Note, payable to the order of
such Lender in a principal amount equal to the amount of its Commitment as
originally in effect and otherwise duly completed. Except in the case of a
Lender that has requested that it not receive a Bid Rate Note, the Bid Rate
Loans made by a Lender to the Borrower shall, in addition to this Agreement,
also be evidenced by a Bid Rate Note payable to the order of such Lender. The
Swingline Loans made by the Swingline Lender to the Borrower shall, in addition
to this Agreement, also be evidenced by a Swingline Note payable to the order of
the Swingline Lender.


(b)    Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8., in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8. shall be
controlling.


(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of

42


--------------------------------------------------------------------------------




such Note, the Borrower shall at its own expense execute and deliver to such
Lender a new Note dated the date of such lost, stolen, destroyed or mutilated
Note.


Section 2.12. Voluntary Reductions of the Commitment.
The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Commitments (for which purpose use of the Commitments shall be
deemed to include the aggregate amount of all Letter of Credit Liabilities and
the aggregate principal amount of all outstanding Bid Rate Loans and Swingline
Loans) at any time and from time to time without penalty or premium upon not
less than five (5) Business Days prior written notice to the Administrative
Agent of each such termination or reduction, which notice shall specify the
effective date thereof and the amount of any such reduction (which in the case
of any partial reduction of the Commitments shall not be less than $5,000,000
and integral multiples of $5,000,000 in excess of that amount in the aggregate)
and shall be irrevocable once given and effective only upon receipt by the
Administrative Agent (“Commitment Reduction Notice”); provided, however, the
Borrower may not reduce the aggregate amount of the Commitments below
$100,000,000 unless the Borrower is terminating the Commitments in full.
Promptly after receipt of a Commitment Reduction Notice the Administrative Agent
shall notify each Lender of the proposed termination or Commitment reduction.
The Commitments, once reduced pursuant to this Section, may not be increased
(other than pursuant to the provisions of Section 2.16.), and the Commitments,
once terminated pursuant to this Section, may not be reinstated. The Borrower
shall pay all interest and fees on the Revolving Loans accrued to the date of
such reduction or termination of the Commitments to the Administrative Agent for
the account of the Lenders, including but not limited to any applicable
compensation due to each Lender in accordance with Section 4.4.


Section 2.13. Extension of Termination Date.
The Borrower shall have the right, exercisable one time, to extend the
Termination Date by one year. The Borrower may exercise such right only by
executing and delivering to the Administrative Agent at least 90 days but not
more than 180 days prior to the current Termination Date, a written request for
such extension (an “Extension Request”). The Administrative Agent shall notify
the Lenders if it receives an Extension Request promptly upon receipt thereof.
Subject to satisfaction of the following conditions, the Termination Date shall
be extended for one year effective upon receipt by the Administrative Agent of
the Extension Request and payment of the fee referred to in the following
clause (b): (a) immediately prior to such extension and immediately after giving
effect thereto, (i) no Default or Event of Default shall exist and (ii) the
representations and warranties made or deemed made by the Parent, the Borrower
and each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation and warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such extension with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation and warranty qualified by materiality, in which
case such representation or warranty shall have been true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Loan Documents and
(b) the Borrower shall have paid the Fees payable under Section 3.5.(e). At any
time prior to the effectiveness of any such extension, upon the Administrative
Agent’s request, the Borrower shall deliver to the Administrative Agent a
certificate from the chief executive officer or chief financial officer
certifying the matters referred to in the immediately preceding clauses (a)(i)
and (a)(ii).



43


--------------------------------------------------------------------------------




Section 2.14. Expiration Date of Letters of Credit Past Commitment Termination.
If on the date the Commitments are terminated or reduced to zero (whether
voluntarily, by reason of the occurrence of an Event of Default or otherwise),
there are any Letters of Credit outstanding hereunder with respect to which the
Borrower has not complied with the conditions set forth in the second proviso of
the second sentence of Section 2.3.(b), the Borrower shall, on such date, pay to
the Administrative Agent, for its benefit and the benefit of the Lenders and the
Issuing Bank, an amount of money sufficient to cause the balance of available
funds on deposit in the Letter of Credit Collateral Account to equal the
aggregate Stated Amount of such Letters of Credit for deposit into the Letter of
Credit Collateral Account.


Section 2.15. Amount Limitations.
Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, no Lender shall make any Bid Rate Loan,
the Issuing Bank shall not be required to issue a Letter of Credit and no
reduction of the Commitments pursuant to Section 2.12. shall take effect, if
immediately after the making of such Loan, the issuance of such Letter of Credit
or such reduction in the Commitments:


(a)    the aggregate principal amount of all outstanding Revolving Loans, Bid
Rate Loans and Swingline Loans, together with the aggregate amount of all Letter
of Credit Liabilities, would exceed the aggregate amount of the Commitments at
such time; or


(b)    the aggregate principal amount of all outstanding Bid Rate Loans would
exceed 50.0% of the aggregate amount of the Commitments at such time.


Section 2.16. Increase in Commitments.
The Borrower shall have the right to request increases in the aggregate amount
of the Commitments by providing written notice to the Administrative Agent,
which notice shall be irrevocable once given; provided, however, that after
giving effect to any such increases the aggregate amount of the Commitments
shall not exceed $1,000,000,000 less the amount of any voluntary reduction of
the Commitments pursuant to Section 2.12. Each such increase in the Commitments
must be an aggregate minimum amount of $10,000,000 and integral multiples of
$5,000,000 in excess thereof. The Administrative Agent, in consultation with the
Borrower, shall manage all aspects of the syndication of such increase in the
Commitments, including decisions as to the selection of the existing Lenders
and/or other banks, financial institutions and other institutional lenders to be
approached with respect to such increase and the allocations of the increase in
the Commitments among such existing Lenders and/or other banks, financial
institutions and other institutional lenders. No Lender shall be obligated in
any way whatsoever to increase its Commitment or provide a new Commitment, and
any new Lender becoming a party to this Agreement in connection with any such
requested increase must be an Eligible Assignee. If a new Lender becomes a party
to this Agreement, or if any existing Lender is increasing its Commitment, such
Lender shall on the date it becomes a Lender hereunder (or in the case of an
existing Lender, increases its Commitment) (and as a condition thereto) purchase
from the other Lenders its Commitment Percentage (determined with respect to the
Lenders’ respective Commitments and after giving effect to the increase of
Commitments) of any outstanding Revolving Loans, by making available to the
Administrative Agent for the account of such other

44


--------------------------------------------------------------------------------




Lenders, in same day funds, an amount equal to the sum of (A) the portion of the
outstanding principal amount of such Revolving Loans to be purchased by such
Lender, plus (B) the aggregate amount of payments previously made by the other
Lenders under Section 2.3.(j) that have not been repaid, plus (C) interest
accrued and unpaid to and as of such date on such portion of the outstanding
principal amount of such Revolving Loans. The Borrower shall pay to the Lenders
amounts payable, if any, to such Lenders under Section 4.4. as a result of the
prepayment of any such Revolving Loans. Effecting the increase of the
Commitments under this Section is subject to the following conditions precedent:
(x) no Default or Event of Default shall be in existence on the effective date
of such increase, (y) the representations and warranties made or deemed made by
the Parent, the Borrower or any other Loan Party in any Loan Document to which
such Loan Party is a party shall be true and correct on the effective date of
such increase except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct on and as of such earlier date)
and except for changes in factual circumstances specifically and expressly
permitted hereunder, and (z) the Administrative Agent shall have received each
of the following, in form and substance satisfactory to the Administrative
Agent: (i) if not previously delivered to the Administrative Agent, copies
certified by the Secretary or Assistant Secretary of (A) all partnership or
other necessary action taken by the Borrower to authorize such increase and (B)
all corporate, partnership, member or other necessary action taken by each
Guarantor authorizing the guaranty of such increase; and (ii) if requested by
the Administrative Agent, an opinion of counsel to the Borrower and the
Guarantors, and addressed to the Administrative Agent and the Lenders covering
such matters as reasonably requested by the Administrative Agent; and (iii) new
Revolving Notes executed by the Borrower, payable to any new Lenders and
replacement Revolving Notes executed by the Borrower, payable to any existing
Lenders increasing their Commitments, in the amount of such Lender’s Commitment
at the time of the effectiveness of the applicable increase in the aggregate
amount of the Commitments. In connection with any increase in the aggregate
amount of the Commitments pursuant to this Section 2.16. any Lender becoming a
party hereto shall execute such documents and agreements as the Administrative
Agent may reasonably request.


Section 2.17. Funds Transfer Disbursements.
(a)    Generally. The Borrower hereby authorizes the Administrative Agent to
disburse the proceeds of any Loan made by the Lenders or any of their Affiliates
pursuant to the Loan Documents as requested by an authorized representative of
the Borrower to any of the accounts designated in the Transfer Authorizer
Designation Form. The Borrower agrees to be bound by any transfer request:
(i) authorized or transmitted by the Borrower; or (ii) made in the Borrower’s
name and accepted by the Administrative Agent in good faith and in compliance
with these transfer instructions, even if not properly authorized by the
Borrower. The Borrower further agrees and acknowledges that the Administrative
Agent may rely solely on any bank routing number or identifying bank account
number or name provided by the Borrower to effect a wire or funds transfer even
if the information provided by the Borrower identifies a different bank or
account holder than named by the Borrower. The Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by the Borrower. If the Administrative Agent takes any
actions in an attempt to detect errors in the transmission or content of
transfer requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, the Borrower agrees that no matter how many times the
Administrative Agent takes these actions the Administrative Agent will not in
any situation be liable for failing to take or correctly perform these actions
in the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between the Administrative Agent and the Borrower. The Borrower
agrees to notify the Administrative Agent of any errors in the transfer of any
funds or of any unauthorized or

45


--------------------------------------------------------------------------------




improperly authorized transfer requests within fourteen (14) days after the
Administrative Agent’s confirmation to the Borrower of such transfer.


(b)    Funds Transfer. The Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. The Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization, (ii)
require use of a bank unacceptable to the Administrative Agent or any Lender or
prohibited by any Governmental Authority, (iii) cause the Administrative Agent
or any Lender to violate any Federal Reserve or other regulatory risk control
program or guideline or (iv) otherwise cause the Administrative Agent or any
Lender to violate any Applicable Law or regulation.


(c)    Limitation of Liability. None of the Administrative Agent, the Issuing
Bank or any Lender shall be liable to the Borrower or any other parties for (i)
errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which the Borrower’s
transfers may be made or information received or transmitted, and no such entity
shall be deemed an agent of the Administrative Agent, the Issuing Bank or any
Lender, (ii) any loss, liability or delay caused by fires, earthquakes, wars,
civil disturbances, power surges or failures, acts of government, labor
disputes, failures in communications networks, legal constraints or other events
beyond Administrative Agent’s, Issuing Bank’s or any Lender’s control, or (iii)
any special, consequential, indirect or punitive damages, whether or not (x) any
claim for these damages is based on tort or contract or (y) the Administrative
Agent, the Issuing Bank, any Lender or the Borrower knew or should have known
the likelihood of these damages in any situation. None of the Administrative
Agent, the Issuing Bank or any Lender makes any representations or warranties
other than those expressly made in this Agreement.


Article III. Payments, Fees and Other General Provisions
Section 3.1. Payments.
(a)    Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 2:00 p.m. Eastern time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to Section 10.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. Each payment
received by the Administrative Agent for the account of the Issuing Bank under
this Agreement shall be paid to the Issuing Bank by wire transfer of immediately
available funds in accordance with the wiring instructions provided by the
Issuing Bank to the Administrative Agent from time to time, for the account of
the Issuing Bank. In the event the Administrative Agent fails to pay such
amounts to such Lender or the Issuing Bank, as the case may be, within one
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect. If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day

46


--------------------------------------------------------------------------------




and interest shall continue to accrue at the rate, if any, applicable to such
payment for the period of such extension.


(b)    Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders or the Issuing Bank, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender or the Issuing Bank, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Rate.


Section 3.2. Pro Rata Treatment.
Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Sections 2.1.(a), 2.3.(e) and 2.4.(e) shall be made from the
Lenders, each payment of the fees under Sections 3.5.(a) and 3.5.(b), the first
sentence of Section 3.5.(c), and Section 3.5.(e) shall be made for the account
of the Lenders, and each termination or reduction of the amount of the
Commitments under Section 2.12. shall be applied to the respective Commitments
of the Lenders, pro rata according to the amounts of their respective
Commitments; (b) each payment or prepayment of principal of Revolving Loans
shall be made for the account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Revolving Loans held by them,
provided that, subject to Section 3.9., if immediately prior to giving effect to
any such payment in respect of any Revolving Loans the outstanding principal
amount of the Revolving Loans shall not be held by the Lenders pro rata in
accordance with their respective Commitments in effect at the time such
Revolving Loans were made, then such payment shall be applied to the Revolving
Loans in such manner as shall result, as nearly as is practicable, in the
outstanding principal amount of the Revolving Loans being held by the Lenders
pro rata in accordance with their respective Commitments; (c) each payment of
interest on Revolving Loans shall be made for the account of the Lenders, as
applicable, pro rata in accordance with the amounts of interest on such
Revolving Loans then due and payable to the respective Lenders; (d) the making,
Conversion and Continuation of Revolving Loans of a particular Type (other than
Conversions provided for by Sections 4.1.(c) and 4.5.) shall be made pro rata
among the Lenders according to the amounts of their respective Revolving Loans
and the then current Interest Period for each Lender’s portion of each such Loan
of such Type shall be coterminous; (e) each prepayment of principal of Bid Rate
Loans by the Borrower pursuant to Section 2.8.(b)(iii) shall be made for account
of the Lenders then owed Bid Rate Loans pro rata in accordance with the
respective unpaid principal amounts of the Bid Rate Loans then owing to each
such Lender; (f) the Lenders’ participation in, and payment obligations in
respect of, Swingline Loans under Section 2.4., shall be in accordance with
their respective Commitment Percentages; and (g) the Lenders’ participation in,
and payment obligations in respect of, Letters of Credit under Section 2.3.,
shall be in accordance with their respective Commitment Percentages. All
payments of principal, interest, fees and other amounts in respect of the
Swingline Loans shall be for the account of the Swingline Lender only (except to
the extent any Lender shall have acquired a participating interest in any such
Swingline Loan pursuant to Section 2.4.(e), in which case such payments shall be
pro rata in accordance with such participating interests).





47


--------------------------------------------------------------------------------




Section 3.3. Sharing of Payments, Etc.
If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf the Borrower or any other Loan Party to a Lender
(other than any payment in respect of Specified Derivatives Obligations) not in
accordance with the terms of this Agreement and such payment should be
distributed to the Lenders in accordance with Section 3.2. or Section 10.5., as
applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.2. or Section 10.5., as applicable. To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.


Section 3.4. Several Obligations.
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.


Section 3.5. Fees.
(a)    Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.


(b)    Facility Fees. During the period from the Effective Date to but excluding
the Termination Date, the Borrower agrees to pay to the Administrative Agent for
the account of the Lenders a facility fee equal to the daily aggregate amount of
the Commitments (whether or not utilized) times a rate per annum equal to the
Applicable Facility Fee. Such fee shall be payable quarterly in arrears on the
first day of each January, April, July and October during the term of this
Agreement and on the Termination Date or any earlier date of termination of the
Commitments or reduction of the Commitments to zero. The Borrower acknowledges
that the fee payable hereunder is a bona fide commitment fee and is intended as
reasonable compensation to the Lenders for committing to make funds available to
the Borrower as described herein and for no other purposes.



48


--------------------------------------------------------------------------------




(c)    Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a letter of credit fee at a rate per annum
equal to the Applicable Margin for LIBOR Loans times the daily average Stated
Amount of each Letter of Credit for the period from and including the date of
issuance of such Letter of Credit (x) to and including the date such Letter of
Credit expires or is cancelled or (y) to but excluding the date such Letter of
Credit is drawn in full. In addition to such fees, the Borrower shall pay to the
Issuing Bank solely for its own account, a fronting fee in respect of each
Letter of Credit equal to one-eighth of one percent (0.125%) of the initial
Stated Amount of such Letter of Credit; provided, however, in no event shall the
aggregate amount of such fee in respect of any Letter of Credit be less than
$1,000. The fees provided for in this subsection shall be nonrefundable and
payable, in the case of the fee provided for in the first sentence, in arrears
(i) quarterly on the first day of January, April, July and October, (ii) on the
Termination Date, (iii) on the date the Commitments are terminated or reduced to
zero and (iv) thereafter from time to time on demand of the Administrative Agent
and in the case of the fee provided for in the second sentence, at the time of
issuance of such Letter of Credit. The Borrower shall pay directly to the
Issuing Bank from time to time on demand all commissions, charges, costs and
expenses in the amounts customarily charged or incurred by the Issuing Bank from
time to time in like circumstances with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or any other transaction relating
thereto.


(d)    Bid Rate Loan Fees. The Borrower agrees to pay to the Administrative
Agent a fee equal to $2,000 at the time of each Bid Rate Quote Request made
hereunder for services rendered by the Administrative Agent in connection with
the Bid Rate Loans.


(e)    Extension Fee. If the Borrower exercises its right to extend the
Termination Date in accordance with Section 2.13., the Borrower agrees to pay to
the Administrative Agent for the account of each Lender a fee equal to
one-fourth of one percent (0.25%) of the amount of such Lender’s Commitment
(whether or not utilized). Such fee shall be due and payable in full on the date
the Administrative Agent receives the Extension Request pursuant to such
Section.


(f)    Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as provided in the Fee
Letter and as may be otherwise agreed to in writing from time to time by the
Borrower and the Administrative Agent.


Section 3.6. Computations.
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.


Section 3.7. Usury.
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this

49


--------------------------------------------------------------------------------




Agreement is and shall be the interest specifically described in
Section 2.5.(a)(i) through (iv) and, with respect to Swingline Loans, in Section
2.4.(c). Notwithstanding the foregoing, the parties hereto further agree and
stipulate that all agency fees, syndication fees, facility fees, closing fees,
letter of credit fees, underwriting fees, default charges, late charges, funding
or “breakage” charges, increased cost charges, attorneys’ fees and reimbursement
for costs and expenses paid by the Administrative Agent or any Lender to third
parties or for damages incurred by the Administrative Agent or any Lender, in
each case, in connection with the transactions contemplated by this Agreement
and the other Loan Documents, are charges made to compensate the Administrative
Agent or any such Lender for underwriting or administrative services and costs
or losses performed or incurred, and to be performed or incurred, by the
Administrative Agent and the Lenders in connection with this Agreement and shall
under no circumstances be deemed to be charges for the use of money. All charges
other than charges for the use of money shall be fully earned and nonrefundable
when due.


Section 3.8. Statements of Account.
The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.


Section 3.9. Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:


(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders. The rights
and remedies of the Borrower, the Administrative Agent, the Issuing Bank, the
Swingline Lender and the other Lenders against a Defaulting Lender under this
Section are in addition to any other rights and remedies such parties may have
against such Defaulting Lender under this Agreement, any of the Loan Documents,
Applicable Law or otherwise.


(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 3.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with subsection (e) below; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Bank’s future Fronting Exposure with respect to such

50


--------------------------------------------------------------------------------




Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with subsection (e) below; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Bank or the Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Bank or the Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or amounts owing by such Defaulting
Lender under Section 2.3.(j) in respect of Letters of Credit, in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Article V. were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and Letter of Credit
Liabilities owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or Letter of Credit Liabilities
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in Letter of Credit Liabilities and Swingline Loans are
held by the Lenders pro rata in accordance with their respective Commitment
Percentages (determined without giving effect to the immediately following
subsection (d)). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this subsection shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.


(c)    Certain Fees.


(i)    No Defaulting Lender shall be entitled to receive the Fee payable under
Section 3.5.(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such Fee to a Defaulting
Lender that otherwise would have been required to have been paid to such
Defaulting Lender).


(ii)    Each Defaulting Lender shall be entitled to receive the Fee payable
under Section 3.5.(c) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Commitment Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to the immediately following subsection (e).


(iii)    With respect to any Fee not required to be paid to any Defaulting
Lender pursuant to the immediately preceding clauses (i) or (ii), the Borrower
shall (x) pay to each Non‑Defaulting Lender that portion of any such Fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Liabilities or Swingline Loans that
has been reallocated to such Non‑Defaulting Lender pursuant to the immediately
following subsection (d), (y) pay to each Issuing Bank and Swingline Lender, as
applicable, the amount of any such Fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such Fee.


(d)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Liabilities
and Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Commitment Percentages

51


--------------------------------------------------------------------------------




(determined without regard to such Defaulting Lender’s Commitment) but only to
the extent that (x) the conditions set forth in Article V. are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.


(e)    Cash Collateral, Repayment of Swingline Loans.


(i)    If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s Fronting
Exposure in accordance with the procedures set forth in this subsection, which
prepayment and/or cash collateralization may be provided by a borrowing of
Revolving Loans if the applicable conditions contained in Article V. would
permit the making of Revolving Loans.


(ii)    At any time that there shall exist a Defaulting Lender, within 1
Business Day following the written request of the Administrative Agent or the
Issuing Bank (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate Fronting Exposure of the Issuing Bank with
respect to Letters of Credit issued and outstanding at such time, which
prepayment and/or cash collateralization may be provided by a borrowing of
Revolving Loans if the applicable conditions contained in Article V. would
permit the making of Revolving Loans.


(iii)    The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Issuing Bank, and agree to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Bank as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).


(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of Letter of Credit Liabilities (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such

52


--------------------------------------------------------------------------------




obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.


(v)    Cash Collateral (or the appropriate portion thereof) provided to reduce
the Issuing Bank’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (y) the determination by the Administrative
Agent and the Issuing Bank that there exists excess Cash Collateral; provided
that, subject to the immediately preceding subsection (b), the Person providing
Cash Collateral and the Issuing Bank may (but shall not be obligated to) agree
that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations.


(f)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with their respective
Commitment Percentages (determined without giving effect to the immediately
preceding subsection (d)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
Fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.


(g)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Bank shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.


Section 3.10. Taxes; Foreign Lenders.
(a)    Taxes Generally. All payments by the Borrower of principal of, and
interest on, the Loans and all other Obligations shall be made free and clear of
and without deduction for any present or future excise, stamp or other taxes,
fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes (other than withholding taxes) that would
not be imposed but for a connection between the Administrative Agent, the
Issuing Bank or a Lender and the jurisdiction imposing such taxes (other than a
connection arising solely by virtue of the activities of the Administrative
Agent, the Issuing Bank or such Lender pursuant to or in respect of this
Agreement or any other Loan Document), (iii)  any taxes imposed on or measured
by the Issuing Bank’s or any Lender’s assets, net income, receipts or branch
profits, (iv) any taxes arising after the Agreement Date solely as a result of
or attributable to a Lender changing its designated Lending Office after the
date such Lender becomes a party hereto, and (v) any taxes imposed by Sections
1471 through Section 1474 of the Internal Revenue Code (including any official
interpretations thereof, collectively

53


--------------------------------------------------------------------------------




“FATCA”) on any “withholdable payment” payable to such recipient as a result of
the failure of such recipient to satisfy the applicable requirements as set
forth in FATCA after December 31, 2012 (such non‑excluded items being
collectively called “Taxes”). If any withholding or deduction from any payment
to be made by the Borrower hereunder is required in respect of any Taxes
pursuant to any Applicable Law, then the Borrower will:


(i)    pay directly to the relevant Governmental Authority the full amount
required to be so withheld or deducted;


(ii)    promptly forward to the Administrative Agent an official receipt or
other documentation satisfactory to the Administrative Agent evidencing such
payment to such Governmental Authority; and


(iii)    pay to the Administrative Agent for its account or the account of the
applicable Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as is necessary to ensure that the net amount actually
received by the Administrative Agent, the Issuing Bank or such Lender will equal
the full amount that the Administrative Agent, the Issuing Bank or such Lender
would have received had no such withholding or deduction been required.


(b)    Tax Indemnification. If the Borrower fails to pay any Taxes when due to
the appropriate Governmental Authority or fails to remit to the Administrative
Agent, for its account or the account of the Issuing Bank or respective Lender,
as the case may be, the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent, the Issuing
Bank and the Lenders for any incremental Taxes, interest or penalties that may
become payable by the Administrative Agent, the Issuing Bank or any Lender as a
result of any such failure. For purposes of this Section, a distribution
hereunder by the Administrative Agent or any Lender to or for the account of any
Lender shall be deemed a payment by the Borrower.


(c)    Tax Forms. Prior to the date that any Lender or Participant organized
under the laws of a jurisdiction other than that in which the Borrower is a
resident for tax purposes becomes a party hereto, such Person shall deliver to
the Borrower and the Administrative Agent such certificates, documents or other
evidence, as required by the Internal Revenue Code or Treasury Regulations
issued pursuant thereto (including Internal Revenue Service Forms W-8ECI and
W-8BEN, as applicable, or appropriate successor forms), properly completed,
currently effective and duly executed by such Lender or Participant establishing
that payments to it hereunder and under the Notes are (i) not subject to United
States Federal backup withholding tax and (ii) not subject to United States
Federal withholding tax under the Internal Revenue Code. Each such Lender or
Participant shall, to the extent it may lawfully do so, (x) deliver further
copies of such forms or other appropriate certifications on or before the date
that any such forms expire or become obsolete and after the occurrence of any
event requiring a change in the most recent form delivered to the Borrower or
the Administrative Agent and (y) obtain such extensions of the time for filing,
and renew such forms and certifications thereof, as may be reasonably requested
by the Borrower or the Administrative Agent. The Borrower shall not be required
to pay any amount pursuant to the last sentence of subsection (a) above to any
Lender or Participant that is organized under the laws of a jurisdiction other
than that in which the Borrower is a resident for tax purposes or the
Administrative Agent, if it is organized under the laws of a jurisdiction other
than that in which the Borrower is a resident for tax purposes, if such Lender,
such Participant or the Administrative Agent, as applicable, fails to comply
with the requirements of this subsection. If any such Lender or Participant, to
the extent it may lawfully do so, fails to deliver the above forms or other
documentation, then the Administrative Agent may withhold from such payment to
such

54


--------------------------------------------------------------------------------




Lender such amounts as are required by the Internal Revenue Code. If any
Governmental Authority asserts that the Administrative Agent did not properly
withhold or backup withhold, as the case may be, any tax or other amount from
payments made to or for the account of any Lender, such Lender shall indemnify
the Administrative Agent therefor, including all penalties and interest, any
taxes imposed by any jurisdiction on the amounts payable to the Administrative
Agent under this Section, and costs and expenses (including all reasonable fees
and disbursements of any law firm or other external counsel and the allocated
cost of internal legal services and all disbursements of internal counsel) of
the Administrative Agent. The obligation of the Lenders under this Section shall
survive the termination of the Commitments, repayment of all Obligations and the
resignation or replacement of the Administrative Agent.


(d)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section 3.10.), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.10. with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this subsection (d)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection (d), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
subsection (d) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This subsection (d) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.


(e)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with the USA Patriot Act of 2001 (Public Law 107-56), prior to any
Lender or Participant that is organized under the laws of a jurisdiction outside
of the United States of America becoming a party hereto, the Administrative
Agent may request, and such Lender or Participant shall provide to the
Administrative Agent, its name, address, tax identification number and/or such
other identification information as shall be necessary for the Administrative
Agent to comply with federal law.


Article IV. Yield Protection, Etc.
Section 4.1. Additional Costs; Capital Adequacy.
(a)    Capital Adequacy. If any Lender or any Participant determines that
compliance with any law or regulation or with any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law) issued or taking effect after the Effective Date (including any Regulatory
Change and, for the avoidance of doubt, giving effect to the last sentence of
the definition thereof) affects or would affect the amount of capital required
or expected to be maintained by such Lender or such Participant, or any
corporation controlling such Lender or such Participant, as a consequence of, or
with reference to, such Lender’s Commitments or its making or maintaining Loans
or participating in Letters of Credit below the rate which such Lender or such
Participant or such corporation controlling such Lender or

55


--------------------------------------------------------------------------------




such Participant could have achieved but for such compliance (taking into
account the policies of such Lender or such Participant or such corporation with
regard to capital), then the Borrower shall, from time to time, within thirty
(30) days after written demand by such Lender or such Participant, pay to such
Lender or such Participant additional amounts sufficient to compensate such
Lender or such Participant or such corporation controlling such Lender or such
Participant to the extent that such Lender or such Participant determines such
increase in capital is allocable to such Lender’s or such Participant’s
obligations hereunder.


(b)    Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection, but without duplication, the Borrower shall
promptly pay to the Administrative Agent for the account of a Lender from time
to time such amounts as such Lender may determine to be necessary to compensate
such Lender for any costs incurred by such Lender that it determines are
attributable to its making or maintaining of any LIBOR Loans or LIBOR Margin
Loans or its obligation to make any LIBOR Loans hereunder, any reduction in any
amount receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such LIBOR Loans or LIBOR Margin Loans or such
obligation or the maintenance by such Lender of capital in respect of its LIBOR
Loans or LIBOR Margin Loans or its Commitments (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Change that: (i) changes the basis of taxation of
any amounts payable to such Lender under this Agreement or any of the other Loan
Documents in respect of any of such LIBOR Loans or LIBOR Margin Loans or its
Commitments (other than taxes imposed on or measured by the overall net income
of such Lender or of its Lending Office for any of such LIBOR Loans or LIBOR
Margin Loans by the jurisdiction in which such Lender has its principal office
or such Lending Office), or (ii) imposes or modifies any reserve, special
deposit or similar requirements (other than Regulation D of the Board of
Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans or
LIBOR Margin Loans is determined to the extent utilized when determining LIBOR
for such Loans) relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, or other credit extended by, or any other
acquisition of funds by such Lender (or its parent corporation), or any
commitment of such Lender (including, without limitation, the Commitments of
such Lender hereunder) or (iii) has or would have the effect of reducing the
rate of return on capital of such Lender to a level below that which such Lender
could have achieved but for such Regulatory Change (taking into consideration
such Lender’s policies with respect to capital adequacy).


(c)    Lender’s Suspension of LIBOR Loans and LIBOR Margin Loans. Without
limiting the effect of the provisions of the immediately preceding subsection
(a) and (b), if by reason of any Regulatory Change, any Lender either (i) incurs
Additional Costs based on or measured by the excess above a specified level of
the amount of a category of deposits or other liabilities of such Lender that
includes deposits by reference to which the interest rate on LIBOR Loans or
LIBOR Margin Loans is determined as provided in this Agreement or a category of
extensions of credit or other assets of such Lender that includes LIBOR Loans or
LIBOR Margin Loans or (ii) becomes subject to restrictions on the amount of such
a category of liabilities or assets that it may hold, then, if such Lender so
elects by notice to the Borrower (with a copy to the Administrative Agent), the
obligation of such Lender to make or Continue, or to Convert Base Rate Loans
into, LIBOR Loans and/or the obligation of a Lender that has outstanding a Bid
Rate Quote to make LIBOR Margin Loans hereunder shall be suspended until such
Regulatory Change ceases to be in effect (in which case the provisions of
Section 4.5. shall apply).



56


--------------------------------------------------------------------------------




(d)    Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
tax, reserve, special deposit, capital adequacy or similar requirement against
or with respect to or measured by reference to Letters of Credit and the result
shall be to increase the cost to the Issuing Bank of issuing (or any Lender of
purchasing participations in) or maintaining its obligation hereunder to issue
(or purchase participations in) any Letter of Credit or reduce any amount
receivable by the Issuing Bank or any Lender hereunder in respect of any Letter
of Credit, then, upon demand by the Issuing Bank or such Lender, the Borrower
shall pay immediately to the Issuing Bank or, in the case of such Lender, to the
Administrative Agent for the account of such Lender, from time to time as
specified by the Issuing Bank or such Lender, such additional amounts as shall
be sufficient to compensate the Issuing Bank or such Lender for such increased
costs or reductions in amount.


(e)    Notification and Determination of Additional Costs. Each of the
Administrative Agent, Issuing Bank, each Lender, and each Participant, as the
case may be, agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Administrative Agent, the Issuing Bank, such Lender
or such Participant to compensation under any of the preceding subsections of
this Section as promptly as practicable; provided, however, that the failure of
the Administrative Agent, the Issuing Bank, any Lender or any Participant to
give such notice shall not release the Borrower from any of its obligations
hereunder (and in the case of a Lender, to the Administrative Agent). The
Administrative Agent, the Issuing Bank, each Lender and each Participant, as the
case may be, agrees to furnish to the Borrower (and in the case of the Issuing
Bank, a Lender or a Participant to the Administrative Agent as well) a
certificate setting forth the basis and amount of each request for compensation
under this Section. Determinations by the Administrative Agent, the Issuing
Bank, such Lender, or such Participant, as the case may be, of the effect of any
Regulatory Change shall be conclusive and binding for all purposes, absent
manifest error, provided that such determinations are made on a reasonable basis
and in good faith. Notwithstanding anything to the contrary contained in the
preceding subsections of this Section 4.1., the Borrower shall not be required
to compensate any Lender for any such increased costs or reduced return incurred
by such Lender more than one-hundred-eighty (180) days prior to such Lender’s
written request to the Borrower for such compensation (except that if the event
giving rise to the increased costs or reduced return is retroactive, then the
one-hundred-eighty (180) day period referred to above shall be extended to
include the period of retroactive effect thereof).


Section 4.2. Suspension of LIBOR Loans and LIBOR Margin Loans.
Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:


(a)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that quotations of interest rates for the relevant deposits
referred to in the definition of LIBOR are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for LIBOR Loans as provided herein or is otherwise unable to determine
LIBOR;


(b)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that the relevant rates of interest referred to in the definition
of LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined are not

57


--------------------------------------------------------------------------------




likely to adequately cover the cost to any Lender of making or maintaining LIBOR
Loans for such Interest Period; or


(c)    any Lender that has outstanding a Bid Rate Quote with respect to a LIBOR
Margin Loan reasonably determines (which determination shall be conclusive) that
LIBOR will not adequately and fairly reflect the cost to such Lender of making
or maintaining such LIBOR Margin Loan;


then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, (i) the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan and (ii) in
the case of clause (c) above, no Lender that has outstanding a Bid Rate Quote
with respect to a LIBOR Margin Loan shall be under any obligation to make such
Loan.


Section 4.3. Illegality.
Notwithstanding any other provision of this Agreement, (a) if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder and/or (b) if any Lender that has an outstanding Bid Rate Quote shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR
Margin Loans hereunder, then such Lender shall promptly notify the Borrower
thereof (with a copy of such notice to the Administrative Agent) and such
Lender’s obligation to make or Continue, or to Convert Loans of any other Type
into, LIBOR Loans shall be suspended and/or such Lender’s obligation to make
LIBOR Margin Loans shall be suspended, in each case, until such time as such
Lender may again make and maintain LIBOR Loans or LIBOR Margin Loans (in which
case the provisions of Section 4.5. shall be applicable).


Section 4.4. Compensation.
The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:


(a)    any payment or prepayment (whether mandatory or optional) of a LIBOR Loan
or a Bid Rate Loan, or Conversion of a LIBOR Loan, made by such Lender for any
reason (including, without limitation, acceleration) on a date other than the
last day of the Interest Period for such Loan; or


(b)    any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article 5.2. to be satisfied) to borrow a LIBOR Loan or a Bid Rate Loan from
such Lender on the date for such borrowing, or to Convert a Base Rate Loan into
a LIBOR Loan or Continue a LIBOR Loan on the requested date of such Conversion
or Continuation.



58


--------------------------------------------------------------------------------




Not in limitation of the foregoing, such compensation shall include, without
limitation, (i) in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date and (ii) in the case of a Bid
Rate Loan, the sum of such losses and expenses as the Lender or Designated
Lender who made such Bid Rate Loan may reasonably incur by reason of such
prepayment, including without limitation any losses or expenses incurred in
obtaining, liquidating or employing deposits from third parties. Upon the
Borrower’s request, the Administrative Agent shall provide the Borrower with a
statement setting forth the basis for requesting such compensation and the
method for determining the amount thereof. Any such statement shall be
conclusive absent manifest error.


Section 4.5. Treatment of Affected Loans.
(a)    If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(c), Section 4.2. or Section 4.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(c), Section 4.2., or Section 4.3. on such earlier date
as such Lender may specify to the Borrower with a copy to the Administrative
Agent) and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 4.1., Section 4.2. or Section 4.3. that gave
rise to such Conversion no longer exist:


(i)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and


(ii)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.


If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 4.1.(c) or 4.3. that gave
rise to the Conversion of such Lender’s LIBOR Loans pursuant to this Section no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when LIBOR Loans made by other Lenders are
outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with their respective Commitments.


(b)    If the obligation of a Lender to make LIBOR Margin Loans shall be
suspended pursuant to Section 4.1.(c) or 4.2., then the LIBOR Margin Loans of
such Lender shall be automatically due and payable on such date as such Lender
may specify to the Borrower by written notice with a copy to the Administrative
Agent.



59


--------------------------------------------------------------------------------




Section 4.6. Affected Lenders.
If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(b) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of
Default, the Borrower may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Commitment to an
Eligible Assignee subject to and in accordance with the provisions of
Section 12.6.(b) for a purchase price equal to (x) the aggregate principal
balance of all Loans then owing to the Affected Lender, plus (y) the aggregate
amount of payments previously made by the Affected Lender under Section 2.3.(j)
that have not been repaid, plus (z) any accrued but unpaid interest thereon and
accrued but unpaid fees owing to the Affected Lender, or any other amount as may
be mutually agreed upon by such Affected Lender and Eligible Assignee. Each of
the Administrative Agent and the Affected Lender shall reasonably cooperate in
effectuating the replacement of such Affected Lender under this Section, but at
no time shall the Administrative Agent, such Affected Lender nor any other
Lender nor any Titled Agent be obligated in any way whatsoever to initiate any
such replacement or to assist in finding an Eligible Assignee. The exercise by
the Borrower of its rights under this Section shall be at the Borrower’s sole
cost and expense and at no cost or expense to the Administrative Agent, the
Affected Lender or any of the other Lenders. The terms of this Section shall not
in any way limit the Borrower’s obligation to pay to any Affected Lender
compensation owing to such Affected Lender pursuant to this Agreement
(including, without limitation, pursuant to Sections 3.10., 4.1. or 4.4.) with
respect to any period up to the date of replacement.


Section 4.7. Change of Lending Office.
Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.


Section 4.8. Assumptions Concerning Funding of LIBOR Loans.
Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.
 

60


--------------------------------------------------------------------------------




Article V. Conditions Precedent
Section 5.1. Initial Conditions Precedent.
The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:


(a)    The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:


(i)    counterparts of this Agreement executed by each of the parties hereto;


(ii)    Revolving Notes and Bid Rate Notes executed by the Borrower, payable to
each applicable Lender (including any Designated Lender, if applicable), other
than any Lender that has requested that it not receive a Note, and complying
with the terms of Section 2.11.(a) and the Swingline Note executed by the
Borrower;


(iii)    the Guaranty executed by each of the Guarantors initially to be a party
thereto;


(iv)    an opinion of Foley & Lardner LLP, counsel to the Parent and the other
Loan Parties, addressed to the Administrative Agent and the Lenders and covering
the matters set forth in Exhibit O;


(v)    the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;


(vi)    a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;


(vii)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Swingline Borrowing, requests for
Letters of Credit, Notices of Conversion and Notices of Continuation;


(viii)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party

61


--------------------------------------------------------------------------------




to authorize the execution, delivery and performance of the Loan Documents to
which it is a party;


(ix)    a Compliance Certificate calculated on a pro forma basis for the
Borrower’s fiscal quarter ending June 30, 2011;


(x)    a Transfer Authorizer Designation Form effective as of the Agreement
Date;


(xi)    the Fee Letter;


(xii)    evidence that the Fees, if any, then due and payable under
Section 3.5., together with all other fees, expenses and reimbursement amounts
due and payable to the Administrative Agent and any of the Lenders, including
without limitation, the fees and expenses of counsel to the Administrative
Agent, have been paid;


(xiii)    such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;
and


(b)    In the good faith judgment of the Administrative Agent:


(i)    there shall not have occurred or become known to the Administrative Agent
or any of the Lenders any event, condition, situation or status since the date
of the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Parent and its Subsidiaries
delivered to the Administrative Agent and the Lenders prior to the Agreement
Date that has had or could reasonably be expected to result in a Material
Adverse Effect;


(ii)    no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or (B)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Parent, the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party;


(iii)    the Parent and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(A) any Applicable Law or (B) any agreement, document or instrument to which any
Loan Party is a party or by which any of them or their respective properties is
bound, except for such approvals, consents, waivers, filings and notices the
receipt, making or giving of which could not reasonably be likely to (1) have a
Material Adverse Effect, or (2) restrain, enjoin or impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of the
Parent, the Borrower or any other Loan Party to fulfill its obligations under
the Loan Documents to which it is a party;


(iv)    the Parent, the Borrower and each other Loan Party shall have provided
all information requested by the Administrative Agent and each Lender in order
to comply with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)); and


    

62


--------------------------------------------------------------------------------




(v)    there shall not have occurred or exist any material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.


Section 5.2. Conditions Precedent to All Loans and Letters of Credit.
The obligations of (i) Lenders to make any Loans and (ii) the Issuing Bank to
issue Letters of Credit are each subject to the further conditions precedent
that: (a) no Default or Event of Default shall exist as of the date of the
making of such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto, and no violation of the limits
described in Section 2.15. would occur after giving effect thereto; (b) the
representations and warranties made or deemed made by the Parent, the Borrower
and each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder and (c) in the case of the
borrowing of Revolving Loans, the Administrative Agent shall have received a
timely Notice of Borrowing, or in the case of a Swingline Loan, the Swingline
Lender shall have received a timely Notice of Swingline Borrowing. Each Credit
Event shall constitute a certification by the Borrower to the effect set forth
in the preceding sentence (both as of the date of the giving of notice relating
to such Credit Event and, unless the Borrower otherwise notifies the
Administrative Agent prior to the date of such Credit Event, as of the date of
the occurrence of such Credit Event). In addition, the Borrower shall be deemed
to have represented to the Administrative Agent and the Lenders at the time any
Loan is made or any Letter of Credit is issued that all conditions to the making
of such Loan or issuing of such Letter of Credit contained in this Article V.
that have not been waived in accordance with the terms of this Agreement have
been satisfied. Unless set forth in writing to the contrary, the making of its
initial Loan by a Lender shall constitute a certification by such Lender to the
Administrative Agent and the other Lenders that the conditions precedent for
initial Loans set forth in Sections 5.1. and 5.2. that have not previously been
waived by the Lenders in accordance with the terms of this Agreement have been
satisfied.


Article VI. Representations and Warranties
Section 6.1. Representations and Warranties.
In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Bank, to issue
Letters of Credit, each of the Parent and the Borrower represents and warrants
to the Administrative Agent, the Issuing Bank and each Lender as follows:


(a)    Organization; Power; Qualification. Each of the Parent, the Borrower, the
other Loan Parties, if any, and the respective Subsidiaries of each of the
foregoing is a corporation, partnership or other legal entity, duly organized or
formed, validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry

63


--------------------------------------------------------------------------------




on its respective business as now being and hereafter proposed to be conducted
and is duly qualified and is in good standing as a foreign corporation,
partnership or other legal entity, and authorized to do business, in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification or authorization and where the failure to
be so qualified or authorized could reasonably be expected to have, in each
instance, a Material Adverse Effect.


(b)    Ownership Structure. Part I of Schedule 6.1.(b) is, as of the Agreement
Date, a complete and correct list of all Subsidiaries of the Parent, setting
forth for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interest in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person and (iv) the
percentage of ownership of such Subsidiary represented by such Equity Interests.
As of the Agreement Date, except as disclosed in such Schedule (A), each of the
Parent and its Subsidiaries owns, free and clear of all Liens (other than
Permitted Liens of the type described in clause (e) of the definition of the
term “Permitted Liens”), and has the unencumbered right to vote, all outstanding
Equity Interests in each Person shown to be held by it on such Schedule, (B) all
of the issued and outstanding capital stock of each such Person organized as a
corporation is validly issued, fully paid and nonassessable and (C) there are no
outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
such Person. As of the Agreement Date, Part II of Schedule 6.1.(b) correctly
sets forth all Unconsolidated Affiliates of the Parent, including the correct
legal name of such Person, the type of legal entity which each such Person is,
and all Equity Interests in such Person held directly or indirectly by the
Parent.


(c)    Authorization of Loan Documents and Borrowings. The Borrower has the
right and power, and has taken all necessary action to authorize it, to borrow
and obtain other extensions of credit hereunder. The Parent, the Borrower and
each other Loan Party has the right and power, and has taken all necessary
action to authorize it, to execute, deliver and perform each of the Loan
Documents and the Fee Letter to which it is a party in accordance with their
respective terms and to consummate the transactions contemplated hereby and
thereby. The Loan Documents and the Fee Letter to which the Parent, the Borrower
or any other Loan Party is a party have been duly executed and delivered by the
duly authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms, except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
contained herein or therein and as may be limited by equitable principles
generally.


(d)    Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement, the other Loan Documents to which any Loan Party
is a party and of the Fee Letter in accordance with their respective terms and
the borrowings and other extensions of credit hereunder do not and will not, by
the passage of time, the giving of notice, or both: (i) require any Governmental
Approval or violate any Applicable Law (including all Environmental Laws)
relating to the Parent, the Borrower or any other Loan Party; (ii) conflict
with, result in a breach of or constitute a default under (1) the organizational
documents of any Loan Party, or (2) any indenture, agreement or other instrument
to which the Parent, the Borrower or any other Loan Party is a party or by which
it or any of its respective properties may be bound, the violation of which
indenture, agreement or other instrument could reasonably be expected to have a
Material Adverse Effect; or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the

64


--------------------------------------------------------------------------------




Administrative Agent for its benefit and the benefit of the Lenders and the
Issuing Bank.


(e)    Compliance with Law; Governmental Approvals. Each of the Parent, the
Borrower, the other Loan Parties, if any, and the respective Subsidiaries of
each of the foregoing is in compliance with each Governmental Approval and all
other Applicable Laws relating to it except for noncompliances which, and
Governmental Approvals the failure to possess which, could not, individually or
in the aggregate, reasonably be expected to cause a Default or Event of Default
or have a Material Adverse Effect.


(f)    Properties; Liens. Schedule 6.1.(f) is, as of the Agreement Date, a
complete and correct listing of all real estate assets of the Parent, the
Borrower, the other Loan Parties, if any, and the respective Subsidiaries of
each of the foregoing, setting forth, for each such Property, the current
occupancy status of such Property and whether such Property is a Development
Property and, if such Property is a Development Property, the status of
completion of such Property. Each of the Parent, the Borrower, the other Loan
Parties, if any, and the respective Subsidiaries of each of the foregoing has
good, marketable and legal title to, or a valid leasehold interest in, its
respective real estate assets and good title to its other assets. Each Property
included in the calculations of Unencumbered Asset Value and Unencumbered NOI
satisfies all requirements under the Loan Documents for being an Eligible
Property.


(g)    Existing Indebtedness. Schedule 6.1.(g) is, as of the Agreement Date, a
complete and correct listing of all Indebtedness (including all Guarantees) of
each of the Parent, the Borrower, the other Loan Parties, if any, and the
respective Subsidiaries of each of the foregoing, and if such Indebtedness is
secured by any Lien, a description of all of the property subject to such Lien.
As of the Agreement Date, the Parent, the Borrower, the other Loan Parties, if
any, and the respective Subsidiaries of each of the foregoing have performed and
are in compliance with all of the terms of such Indebtedness and all instruments
and agreements relating thereto, and no default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute a default or event of default, exists with respect to any such
Indebtedness, except for such non-compliance, default and/or event of default as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


(h)    Litigation. Except as set forth on Schedule 6.1.(h), there are no
actions, suits or proceedings pending (nor, to the knowledge of any Loan Party,
are there any actions, suits or proceedings threatened, nor, to the knowledge of
any Loan Party, is there any basis therefor) against or in any other way
relating adversely to or affecting the Parent, the Borrower, any other Loan
Party, any other Subsidiary or any of their respective property in any court or
before any arbitrator of any kind or before or by any other Governmental
Authority which, (i) could reasonably be expected to have a Material Adverse
Effect or (ii) in any manner draws into question the validity or enforceability
of any Loan Document or the Fee Letter. There are no strikes, slow downs, work
stoppages or walkouts or other labor disputes in progress or threatened relating
to any Loan Party or any other Subsidiary.


(i)    Taxes. All federal, state and other tax returns of the Parent, the
Borrower, the other Loan Parties, if any, and the respective Subsidiaries of
each of the foregoing required by Applicable Law to be filed have been duly
filed, and all federal, state and other taxes, assessments and other
governmental charges or levies upon each Loan Party, each other Subsidiary and
their respective properties, income, profits and assets which are due and
payable have been paid, except any such nonpayment or non-filing which is at the

65


--------------------------------------------------------------------------------




time permitted under Section 7.6. As of the Agreement Date, none of the United
States income tax returns of the Parent, the Borrower, any other Loan Party, or
any of the respective Subsidiaries of any of the foregoing is under audit. All
charges, accruals and reserves on the books of the Parent, the Borrower, the
other Loan Parties, if any, and the respective Subsidiaries of each of the
foregoing in respect of any taxes or other governmental charges are in
accordance with GAAP.


(j)    Financial Statements. The Parent has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Parent and its Consolidated
Subsidiaries for the fiscal years ended December 31, 2009 and December 31, 2010,
and the related audited consolidated statements of operations, shareholders’
equity and cash flow for the fiscal years ended on such dates, with the opinion
thereon of KPMG LLP, and (ii) the unaudited consolidated balance sheet of the
Parent and its Consolidated Subsidiaries for the fiscal quarter ended June 30,
2011, and the related unaudited consolidated statements of operations,
shareholders’ equity and cash flow of the Parent and its Consolidated
Subsidiaries for the two fiscal quarter period ended on such date. Such
financial statements (including in each case related schedules and notes) are
complete and correct in all material respects and present fairly, in accordance
with GAAP consistently applied throughout the periods involved, the consolidated
financial position of the Parent and its Consolidated Subsidiaries as at their
respective dates and the results of operations and the cash flow for such
periods (subject, as to interim statements, to lack of footnote disclosure and
changes resulting from normal year‑end audit adjustments). Neither the Parent
nor any of its Subsidiaries has on the Agreement Date any material contingent
liabilities, liabilities, liabilities for taxes, unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments that would be required in accordance with GAAP to be set forth in
its financial statements or notes thereto, which are not referred to or
reflected or provided for in said financial statements.


(k)    No Material Adverse Change. Since December 31, 2010, there has been no
event, change, circumstance or occurrence that could reasonably be expected to
have a Material Adverse Effect. Each of the Parent, the Borrower, the other Loan
Parties, if any, and the respective Subsidiaries of each of the foregoing is
Solvent.


(l)    ERISA.


(i)    Each Benefit Arrangement is in compliance with the applicable provisions
of ERISA, the Internal Revenue Code and other Applicable Laws in all material
respects. Except with respect to Multiemployer Plans, each Qualified Plan
(A) has received a favorable determination from the Internal Revenue Service
applicable to such Qualified Plan’s current remedial amendment cycle (as defined
in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a
favorable determination letter from the Internal Revenue Service during its
staggered remedial amendment cycle (as defined in 2007-44) and such application
is currently being processed by the Internal Revenue Service, (C) had filed for
a determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired, or (D) is maintained under a prototype plan
and may rely upon a favorable opinion letter issued by the Internal Revenue
Service with respect to such prototype plan. To the best knowledge of the Parent
and the Borrower, nothing has occurred which would cause the loss of its
reliance on each Qualified Plan’s favorable determination letter or opinion
letter.



66


--------------------------------------------------------------------------------




(ii)    With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715. As of the most
recent valuation date, the “benefit obligation” of all Plans does not exceed the
“fair market value of plan assets” for such Plans by more than $10,000,000 all
as determined by and with such terms defined in accordance with FASB ASC 715.


(iii)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Parent or the Borrower, threatened, claims, actions or lawsuits or other action
by any Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.


(m)    Absence of Default. None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived: (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, or both,
would constitute, a default or event of default by, any Loan Party or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to which any such Person is a party or by which any such Person or any
of its respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


(n)    Environmental Laws. Each of the Parent, the Borrower, other Loan Parties,
if any, and the respective Subsidiaries of each of the foregoing: (i) is in
compliance with all Environmental Laws applicable to its business, operations
and the Properties, (ii) has obtained all Governmental Approvals which are
required under Environmental Laws, and each such Governmental Approval is in
full force and effect, and (iii) is in compliance with all terms and conditions
of such Governmental Approvals, where with respect to each of the immediately
preceding clauses (i) through (iii) the failure to obtain or to comply could
reasonably be expected to have a Material Adverse Effect. Except for any of the
following matters that could not reasonably be expected to have a Material
Adverse Effect, neither the Parent nor the Borrower is aware of, nor has any
Loan Party or any Subsidiary received notice of, any past or present events,
conditions, circumstances, activities, practices, incidents, actions or plans
which, with respect to any Loan Party or any of the respective Subsidiaries of
any Loan Party, could reasonably be expected to unreasonably interfere with or
prevent compliance or continued compliance with Environmental Laws, or could
reasonably be expected to give rise to any common-law or legal liability, based
on or related to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling or the emission, discharge, release or
threatened release into the environment, or any Hazardous Material. There is no
civil, criminal, or administrative action, suit, demand, claim, hearing, notice,
or demand letter, notice of violation, investigation, or proceeding pending, or,
to the Parent’s or the Borrower’s knowledge, threatened, against any Loan Party
or any respective Subsidiary of any Loan Party relating in any way to
Environmental Laws which, reasonably could be expected to have a Material
Adverse Effect. None of the Properties is listed on or proposed for listing on
the National Priority List promulgated pursuant to the Comprehensive
Environmental Response, Compensation and

67


--------------------------------------------------------------------------------




Liability Act of 1980 and its implementing regulations, or any state or local
priority list promulgated pursuant to any analogous state or local law. To the
Parent’s and/or the Borrower’s knowledge, no Hazardous Materials generated at or
transported from the Properties are or have been transported to, or disposed of
at, any location that is listed or proposed for listing on the National Priority
List or any analogous state or local priority list, or any other location that
is or has been the subject of a clean-up, removal or remedial action pursuant to
any Environmental Law, except to the extent that such transportation or disposal
could not reasonably be expected to result in a Material Adverse Effect.


(o)    Investment Company. None of the Parent, the Borrower, the other Loan
Parties, if any, or any of the respective Subsidiaries of any of the foregoing
is (i) an “investment company” or a company “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or (ii) subject to any other Applicable Law which purports to regulate or
restrict its ability to borrow money or obtain other extensions of credit or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.


(p)    Margin Stock. None of the Parent, the Borrower, the other Loan Parties,
if any, or any of the respective Subsidiaries of any of the foregoing is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System.


(q)    Affiliate Transactions. None of the Parent, the Borrower, the other Loan
Parties, if any, or any of the respective Subsidiaries of any of the foregoing
is a party to or bound by any agreement or arrangement with any Affiliate except
as permitted by Section 9.8.


(r)    Intellectual Property. Each of the Loan Parties and each other Subsidiary
owns or has the right to use, under valid license agreements or otherwise, all
patents, licenses, franchises, trademarks, trademark rights, service marks,
service mark rights, trade names, trade name rights, trade secrets and
copyrights (collectively, “Intellectual Property”) necessary to the conduct of
its businesses, without known conflict with any patent, license, franchise,
trademark, trademark right, service mark, service mark right, trade secret,
trade name, copyright, or other proprietary right of any other Person. All such
Intellectual Property is fully protected and/or duly and properly registered,
filed or issued in the appropriate office and jurisdictions for such
registrations, filing or issuances. No material claim has been asserted by any
Person with respect to the use of any such Intellectual Property by the Parent,
the Borrower, any other Loan Party, or any of the respective Subsidiaries of any
of the foregoing, or challenging or questioning the validity or effectiveness of
any such Intellectual Property. The use of such Intellectual Property by the
Parent, the Borrower, the other Loan Parties, if any, and the respective
Subsidiaries of each of the foregoing does not infringe on the rights of any
Person, subject to such claims and infringements as do not, in the aggregate,
give rise to any liabilities on the part of the Parent, the Borrower, the other
Loan Parties, if any, or any of the respective Subsidiaries of any of the
foregoing that could reasonably be expected to have a Material Adverse Effect.


(s)    Business. As of the Agreement Date, the Parent, the Borrower, the other
Loan Parties, if any, and the respective Subsidiaries of each of the foregoing
are engaged in the business of owning, managing and developing community and
neighborhood shopping centers, together with other business activities
incidental thereto.



68


--------------------------------------------------------------------------------




(t)    Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Parent, the Borrower, the other Loan
Parties, if any, or any of the respective Subsidiaries of any of the foregoing
ancillary to the transactions contemplated hereby.


(u)    Accuracy and Completeness of Information. None of the written
information, reports and other papers and data (excluding financial projections
and other forward looking statements), taken as a whole as of the delivery date
thereof, furnished to the Administrative Agent or any Lender by, on behalf of,
or at the direction of, the Parent, the Borrower, the other Loan Parties, if
any, or any of the respective Subsidiaries of any of the foregoing, in
connection with or relating in any way to this Agreement, contained any untrue
statement of a fact material to the creditworthiness of the Parent, the
Borrower, any other Loan Parties, if any, or any of the respective Subsidiaries
of the foregoing, or omitted to state a material fact necessary in order to make
such statements contained therein, in light of the circumstances under which
they were made, not misleading. All financial statements furnished to the
Administrative Agent or any Lender by, on behalf of, or at the direction of, the
Parent, the Borrower, the other Loan Parties, if any, or any of the respective
Subsidiaries of each of the foregoing in connection with or relating an any way
to this Agreement present fairly, in accordance with GAAP consistently applied
throughout the periods involved, the financial position of the Persons involved
as at the date thereof and the results of operations for such periods (subject,
as to interim statements, to changes resulting from normal year end audit
adjustments and absence of full footnote disclosure). All financial projections
and other forward looking statements prepared by or on behalf of the Parent, the
Borrower, the other Loan Parties, if any, or any of the respective Subsidiaries
of any of the foregoing that have been or may hereafter be made available to the
Administrative Agent or any Lender were prepared in good faith based on
reasonable assumptions, it being understood that projections as to future events
are not viewed as facts and that the actual results may vary from such
projections and such variances may be material. No fact is known to any Loan
Party which has had, or could reasonably be expected to have (so far as any Loan
Party can reasonably foresee), a Material Adverse Effect which has not been set
forth in the financial statements referred to in Section 6.1.(j) or in such
information, reports or other papers or data or otherwise disclosed in writing
to the Administrative Agent and the Lenders, including, without limitation,
pursuant to Section 8.4.(h).


(v)    Not Plan Assets; No Prohibited Transactions. None of the assets of the
Parent, the Borrower, any other Loan Party or any other Subsidiary constitutes
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. Assuming that no Lender funds any
amount payable by it hereunder with “plan assets,” as that term is defined in 29
C.F.R. 2510.3-101, the execution, delivery and performance of this Agreement and
the other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.


(w)    OFAC. None of the Parent, the Borrower, any of the other Loan Parties,
any of the other Subsidiaries, or any other Affiliate of the Parent: (i) is a
person named on the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization

69


--------------------------------------------------------------------------------




or person; or (iii) derives any of its assets or operating income from
investments in or transactions with any such country, agency, organization or
person; and none of the proceeds from any Loan, and no Letter of Credit, will be
used to finance any operations, investments or activities in, or make any
payments to, any such country, agency, organization, or person.


(x)    REIT Status. The Parent qualifies as, and has elected to be treated as, a
REIT and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow the Parent to maintain its status as a REIT.


Section 6.2. Survival of Representations and Warranties, Etc.
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Termination Date is
effectuated pursuant to Section 2.13. and at and as of the date of the
occurrence of each Credit Event, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall have been true
and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances expressly and specifically permitted hereunder.
All such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of the Letters of Credit.


Article VII. Affirmative Covenants
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.7., the Parent and the Borrower shall
comply with the following covenants:


Section 7.1. Preservation of Existence and Similar Matters.
Except as otherwise permitted under Section 9.4., the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
preserve and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.



70


--------------------------------------------------------------------------------




Section 7.2. Compliance with Applicable Law and Material Contracts.
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with (a) all Applicable Law, including the
obtaining of all Governmental Approvals, the failure with which to comply or
obtain could reasonably be expected to have a Material Adverse Effect, and (b)
all terms and conditions of all contracts and other written agreements to which
it is a party if any such non-compliance could reasonably be expected to have a
Material Adverse Effect.


Section 7.3. Maintenance of Property.
In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, (a) protect and preserve all of its respective material
properties, including, but not limited to, all Intellectual Property necessary
to the conduct of its respective business, and maintain in good repair, working
order and condition all tangible properties, ordinary wear and tear and
obsolescence excepted, and (b) from time to time make or cause to be made all
needed and appropriate repairs, renewals, replacements and additions to such
properties, so that the business carried on in connection therewith may be
properly and advantageously conducted at all times.


Section 7.4. Conduct of Business.
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, carry on its respective businesses as described in
Section 6.1.(s) and not enter into any line of business not otherwise engaged in
by such Person as of the Agreement Date.


Section 7.5. Insurance.
In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance (on a replacement cost basis) with financially
sound and reputable insurance companies against such risks and in such amounts
as is customarily maintained by Persons engaged in similar businesses or as may
be required by Applicable Law. The Parent and the Borrower shall from time to
time deliver to the Administrative Agent upon request a detailed list, together
with copies of all policies of the insurance then in effect, stating the names
of the insurance companies, the amounts and rates of the insurance, the dates of
the expiration thereof and the properties and risks covered.


Section 7.6. Payment of Taxes and Claims.
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, pay and discharge when due (a) all taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or upon any properties belonging to it, and (b) all lawful claims of
materialmen, mechanics, carriers, warehousemen and landlords for labor,
materials, supplies and rentals which, if unpaid, might become a Lien on any
properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim which is being contested in good faith by appropriate proceedings which
operate to suspend the collection thereof and for which adequate reserves have
been established on the books of such Person in accordance with GAAP.



71


--------------------------------------------------------------------------------




Section 7.7. Books and Records; Inspections.
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, keep proper books of record and account in which full,
true and correct entries shall be made of all dealings and transactions in
relation to its business and activities. The Parent and the Borrower shall, and
shall cause each other Loan Party and each other Subsidiary to, permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of their respective properties, to examine and make abstracts from any of
their respective books and records and to discuss their respective affairs,
finances and accounts with their respective officers, employees and independent
public accountants (in the presence of an officer of the Parent if an Event of
Default does not then exist), all at such reasonable times during business hours
and as often as may reasonably be requested and so long as no Event of Default
exists, with reasonable prior notice. The Parent and the Borrower shall be
obligated to reimburse the Administrative Agent and the Lenders for their costs
and expenses incurred in connection with the exercise of their rights under this
Section only if such exercise occurs while a Default or Event of Default exists.
If requested by the Administrative Agent during the existence of a Default or
Event of Default, the Parent and the Borrower shall execute an authorization
letter addressed to its accountants authorizing the Administrative Agent or any
Lender to discuss the financial affairs of the Parent and the Borrower, any
other Loan Party or any other Subsidiary with the Parent’s and the Borrower’s
accountants.


Section 7.8. Use of Proceeds.
The Borrower will use the proceeds of Loans only (a) for the payment of
pre-development and development costs incurred in connection with Properties
owned by the Borrower or any Subsidiary; (b) to finance acquisitions otherwise
permitted under this Agreement; (c) to finance capital expenditures and the
repayment of Indebtedness of the Borrower and its Subsidiaries; and (d) to
provide for the general working capital needs of the Borrower and its
Subsidiaries and for other general corporate purposes of the Borrower and its
Subsidiaries. The Borrower shall only use Letters of Credit for the same
purposes for which it may use the proceeds of Loans. The Borrower shall not, and
shall not permit any other Loan Party or any other Subsidiary to, use any part
of such proceeds to purchase or carry, or to reduce or retire or refinance any
credit incurred to purchase or carry, any margin stock (within the meaning of
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System) or to extend credit to others for the purpose of purchasing or carrying
any such margin stock.


Section 7.9. Environmental Matters.
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Environmental Laws the failure with
which to comply could reasonably be expected to have a Material Adverse Effect.
Nothing in this Section shall impose any obligation or liability whatsoever on
the Administrative Agent or any Lender.


Section 7.10. Further Assurances.
At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, duly execute and deliver or cause to be duly executed
and delivered, to the Administrative Agent such further instruments, documents
and certificates, and do and cause to be done such further acts that may be
reasonably necessary

72


--------------------------------------------------------------------------------




or advisable in the reasonable opinion of the Administrative Agent to carry out
more effectively the provisions and purposes of this Agreement and the other
Loan Documents.


Section 7.11. REIT Status.
The Parent shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.


Section 7.12. Exchange Listing.
The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is subject to price quotations on The NASDAQ Stock Market’s
National Market System.


Section 7.13. Guarantors.
(a)    Within 5 Business days following the date on which any of the following
conditions applies to any Subsidiary or Unconsolidated Affiliate that is not
already a Guarantor, the Parent and the Borrower shall cause such Subsidiary or
Unconsolidated Affiliate to execute and deliver an Accession Agreement and the
items that would have been delivered under subsections (iv) through (viii) and
(xiii) of Section 5.1.(a) if such Subsidiary or Unconsolidated Affiliate had
been a Guarantor on the Agreement Date:


(i)    such Person Guarantees, or otherwise becomes obligated in respect of, any
Indebtedness of (1) the Parent; (2) the Borrower; (3) any other Subsidiary of
the Parent or the Borrower (except in the case of an Unconsolidated Affiliate
Guaranteeing ,or otherwise becoming obligated in respect of, Indebtedness of
another Unconsolidated Affiliate); or


(ii)    such Person is an RD Entity, unless the Unencumbered Asset Value
attributable to Eligible Properties owned by Non-Guarantors (including such RD
Entity) does not exceed 10.0% of the Unencumbered Asset Value.


(b)    The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Guarantor from the Guaranty so long as: (i) such Guarantor is not the
Parent; (ii) such Guarantor is not otherwise required to be a party to the
Guaranty under the immediately preceding subsection (a); (iii) no Default or
Event of Default shall then be in existence or would occur as a result of such
release, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1.; (iv) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such release with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall have been true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances expressly permitted under the Loan Documents; and (v) the
Administrative Agent shall have received such written request at least ten (10)
days (or such shorter period as may be

73


--------------------------------------------------------------------------------




acceptable to the Administrative Agent) prior to the requested date of release.
Delivery by the Borrower to the Administrative Agent of any such request shall
constitute a representation by the Borrower that the matters set forth in the
preceding sentence (both as of the date of the giving of such request and as of
the date of the effectiveness of such request) are true and correct with respect
to such request.


Article VIII. Information
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.7., the Parent or the Borrower, or the
Parent and the Borrower, as applicable, shall furnish to the Administrative
Agent for distribution to each of the Lenders:


Section 8.1. Quarterly Financial Statements.
As soon as available and in any event within 10 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 50 days after the end of each of the first, second and third fiscal
quarters of the Parent) commencing with the fiscal quarter ending September 30,
2011, the unaudited consolidated balance sheet of the Parent and its
Consolidated Subsidiaries as at the end of such period and the related unaudited
consolidated statements of operations, and cash flows of the Parent and its
Consolidated Subsidiaries for such period, setting forth in each case in
comparative form the figures as of the end of and for the corresponding periods
of the previous fiscal year, all of which shall be certified by the chief
executive officer or chief financial officer of the Parent, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Parent and its Consolidated
Subsidiaries as at the date thereof and the results of operations for such
period (subject to normal year‑end audit adjustments).


Section 8.2. Year‑End Statements.
As soon as available and in any event within 10 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 90 days after the end of each fiscal year of the Parent), the audited
consolidated balance sheet of the Parent and its Consolidated Subsidiaries as at
the end of such fiscal year and the related audited consolidated statements of
operations, stockholders’ equity and cash flows of the Parent and its
Consolidated Subsidiaries for such fiscal year, setting forth in comparative
form the figures as at the end of and for the previous fiscal year, all of which
shall be (a) certified by the chief executive officer or chief financial officer
of the Parent, in his or her opinion, to present fairly, in accordance with GAAP
and in all material respects, the financial position of the Parent and its
Consolidated Subsidiaries as at the date thereof and the result of operations
for such period and (b) accompanied by the report thereon of KPMG LLP or any
other independent certified public accountants of recognized national standing
acceptable to the Administrative Agent, whose report shall be unqualified and in
scope and substance satisfactory to the Requisite Lenders.


Section 8.3. Compliance Certificate.
At the time the financial statements are furnished pursuant to Sections 8.1. and
8.2., a certificate substantially in the form of Exhibit P (a “Compliance
Certificate”) executed on behalf of the Parent by the chief financial officer of
the Parent (a) setting forth in reasonable detail as of the end of such
quarterly accounting period or fiscal year, as the case may be, the calculations
required to establish whether the Parent

74


--------------------------------------------------------------------------------




was in compliance with the covenants contained in Section 9.1.; and (b) stating
that no Default or Event of Default exists, or, if such is not the case,
specifying such Default or Event of Default and its nature, when it occurred and
the steps being taken by the Parent with respect to such event, condition or
failure. Each Compliance Certificate shall include (i) a reasonably detailed
list of all Properties included in the calculations of Unencumbered NOI and
Unencumbered Asset Value for the fiscal period covered by such Compliance
Certificate, (ii) statements of Funds From Operations and Recurring Funds From
Operations for the fiscal period covered by such Compliance Certificate, (iii) a
report listing Properties acquired in the most recently ended fiscal quarter
setting forth for each such Property the purchase price and Net Operating Income
for such Property and indicating whether such Property is collateral for any
Indebtedness of the owner of such Property that is secured in any manner by any
Lien and, if so, a description of such Indebtedness.


Section 8.4. Other Information.
(a)    Promptly upon receipt thereof, copies of all reports, if any, submitted
to the Parent or its Board of Directors by its independent public accountants
including, without limitation, any management report;


(b)    Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S‑8 or its
equivalent), reports on Forms 10‑K, 10‑Q and 8‑K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange;


(c)    Promptly upon the mailing thereof to the shareholders of the Parent
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Parent, the Borrower, any other Subsidiary or any other Loan
Party;


(d)    If any ERISA Event shall occur that individually, or together with any
other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer of the Parent setting forth details as to such occurrence and
the action, if any, which the Parent or applicable member of the ERISA Group is
required or proposes to take;


(e)    As soon as available and in any event within 50 days after the end of the
fourth fiscal quarter of the Parent, the annual plan of the Parent and its
Consolidated Subsidiaries, which plan shall at least include capital and
operating expense budgets, projections of sources and application of funds, a
projected balance sheet, profit and loss projections of the Parent and its
Consolidated Subsidiaries on a consolidated basis for each quarter of the next
succeeding fiscal year, all itemized in reasonable detail. The annual plan shall
be accompanied by pro forma calculations, together with detailed assumptions,
required to establish whether or not the Parent, and when appropriate, its
Consolidated Subsidiaries, will be in compliance with the covenants contained in
Section 9.1. at the end of each fiscal quarter of the next succeeding fiscal
year. 9.1.


(f)    To the extent any Loan Party or any other Subsidiary is aware of the
same, prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any

75


--------------------------------------------------------------------------------




action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating to, or affecting, any Loan Party or any
other Subsidiary or any of their respective properties, assets or businesses
which could reasonably be expected to have a Material Adverse Effect, and prompt
notice of the receipt of notice that any United States income tax returns of any
Loan Party or any other Subsidiary are being audited;


(g)    A copy of any amendment to the certificate or articles of incorporation
or formation, bylaws, partnership agreement or other similar organizational
documents of the Parent or the Borrower promptly after the effectiveness
thereof;


(h)    Prompt notice of (i) any change in the senior management of the Parent,
the Borrower, any other Loan Party, or any of the respective Subsidiaries of any
of the foregoing, (ii) any change in the business, assets, liabilities,
financial condition, results of operations or business prospects of any Loan
Party or any other Subsidiary or (iii) the occurrence of any other event which,
in the case of any of the immediately preceding clauses (i) through (iii), has
had, or could reasonably be expected to have, a Material Adverse Effect;


(i)    Promptly upon a Responsible Officer of the Parent or any Loan Party
obtaining knowledge thereof, notice of the occurrence of any Default or Event of
Default;


(j)    Promptly upon a Responsible Officer of the Parent or any Loan Party
obtaining knowledge thereof, notice of any order, judgment or decree for which
the uninsured liability is in excess of $5,000,000 having been entered against
any Loan Party or any other Subsidiary or any of their respective properties or
assets;


(k)    Prompt notice if the Parent, the Borrower, any other Loan Party, or any
Subsidiary of any of the foregoing receives notification from any Governmental
Authority alleging violation of any Applicable Law or any inquiry shall have
been received by the Parent, the Borrower, any other Loan Party, or any
Subsidiary of the foregoing from any Governmental Authority which, in either
case, could reasonably be expected to have a Material Adverse Effect;


(l)    Promptly upon the request of the Administrative Agent, evidence of the
Borrower’s calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail satisfactory to
the Administrative Agent;


(m)    Promptly, upon any change in the Borrower’s Credit Rating, a certificate
stating that the Borrower’s Credit Rating has changed and the new Credit Rating
that is in effect;


(n)    Promptly, upon each request, information identifying the Borrower as a
Lender may request in order to comply with the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001));


(o)    Promptly, and in any event within 3 Business Days after the Parent or the
Borrower obtains knowledge thereof, written notice of the occurrence of any of
the following: (i) the Parent, the Borrower, any Loan Party or any other
Subsidiary shall receive notice that any violation of or noncompliance with any
Environmental Law has or may have been committed or is threatened; (ii) the
Parent, the Borrower, any Loan Party or any other Subsidiary shall receive
notice that any administrative or judicial complaint, order or petition has been
filed or other proceeding has been initiated, or is about to be filed or
initiated against

76


--------------------------------------------------------------------------------




any such Person alleging any violation of or noncompliance with any
Environmental Law or requiring any such Person to take any action in connection
with the release or threatened release of Hazardous Materials; (iii) the Parent,
the Borrower, any Loan Party or any other Subsidiary shall receive any notice
from a Governmental Authority or private party alleging that any such Person may
be liable or responsible for any costs associated with a response to, or
remediation or cleanup of, a release or threatened release of Hazardous
Materials or any damages caused thereby; or (iv) the Parent, the Borrower, any
Loan Party or any other Subsidiary shall receive notice of any other fact,
circumstance or condition that could reasonably be expected to form the basis of
an environmental claim, and the matters covered by notices referred to in any of
the immediately preceding clauses (i) through (iv), whether individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect;


(p)    Promptly upon the request of the Administrative Agent, the Derivatives
Termination Value in respect of any Specified Derivatives Contract from time to
time outstanding;


(q)    Written notice not later than public disclosure of any material
acquisitions, dispositions, disposals, divestitures or similar transactions
involving Property, the raising of additional equity or the incurring or
repayment of material Indebtedness by or with the Parent, the Borrower, any
other Loan Party, or any of the respective Subsidiaries of any of the foregoing;
and


(r)    From time to time and promptly upon each request, such data,
certificates, reports, statements, opinions of counsel, documents or further
information regarding any Property or the business, assets, liabilities,
financial condition, results of operations or business prospects of the Parent,
the Borrower, any other Loan Party, or any of the respective Subsidiaries of the
foregoing as the Administrative Agent or any Lender may reasonably request.


Section 8.5. Electronic Delivery of Certain Information.
(a)    Documents required to be delivered pursuant to the Loan Documents shall
be delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that the foregoing shall not apply to
(i) notices to any Lender (or the Issuing Bank) pursuant to Article II. and (ii)
any Lender that has notified the Administrative Agent and the Borrower that it
cannot or does not want to receive electronic communications. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications. Documents or
notices delivered electronically shall be deemed to have been delivered
twenty-four (24) hours after the date and time on which the Administrative Agent
or the Borrower posts such documents or the documents become available on a
commercial website and the Administrative Agent or Borrower notifies each Lender
of said posting and provides a link thereto provided if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of
12:00 noon Eastern time on the opening of business on the next business day for
the recipient. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the certificate required
by Section 8.3. to the Administrative Agent and shall deliver paper copies of
any documents to the Administrative Agent or to any Lender that requests such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender. Except for the certificates required
by Section 8.3., the Administrative Agent shall have no obligation to

77


--------------------------------------------------------------------------------




request the delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery. Each Lender shall
be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.


(b)    Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.


Section 8.6. Public/Private Information.
The Parent and the Borrower shall cooperate with the Administrative Agent in
connection with the publication of certain materials and/or information provided
by or on behalf of the Parent and/or the Borrower. Documents required to be
delivered pursuant to the Loan Documents shall be delivered by or on behalf of
the Parent and/or the Borrower to the Administrative Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article and the Parent
and/or the Borrower, as applicable, shall designate Information Materials (a)
that are either available to the public or not material with respect to the
Parent and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information”. The Administrative
Agent, the Parent and the Borrower acknowledge and agree that the Parent is
obligated to file reports under the Securities Act. All Information Materials
filed with or furnished to the Securities and Exchange Commission pursuant to
the Securities Act, or filed by, or on behalf of, the Parent with the Securities
and Exchange Commission pursuant to the Securities Act, distributed by, or on
behalf of, the Parent or the Borrower by press release through a widely
disseminated news or wire service, or otherwise expressly designated by the
Parent or the Borrower as Public Information are hereby designated as Public
Information, and all other Information Materials are hereby designated as
Private Information.


Section 8.7. USA Patriot Act Notice; Compliance.
The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, a Lender
(for itself and/or as Administrative Agent for all Lenders hereunder) may from
time-to-time request, and the Parent and the Borrower shall, and shall cause the
other Loan Parties to, provide to such Lender, such Loan Party’s name, address,
tax identification number and/or such other identification information as shall
be necessary for such Lender to comply with federal law. An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.


Article IX. Negative Covenants
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.7., the Parent and the Borrower shall
comply with the following covenants:



78


--------------------------------------------------------------------------------




Section 9.1. Financial Covenants.
(a)    Minimum Tangible Net Worth. The Parent shall not permit Tangible Net
Worth at any time to be less than (i) $1,470,368,800 plus (ii) 75.0% of the Net
Proceeds of all Equity Issuances effected at any time after June 30, 2011 by the
Parent, the Borrower or any of their respective Subsidiaries to any Person other
than the Parent, the Borrower or any of their respective Subsidiaries minus
(iii) 75.0% of the Net Proceeds of Equity Issuances by the Parent, the Borrower
or any of their respective Subsidiaries used to purchase or redeem any Equity
Interests of the Parent (to the extent such purchases or redemptions are
permitted by Section 9.1.(h)).


(b)    Ratio of Indebtedness to Total Asset Value. The Parent shall not permit
the ratio of (i) Indebtedness of the Parent and its Consolidated Subsidiaries to
(ii) Total Asset Value to exceed 0.60 to 1.00 at any time.


(c)    Ratio of Unsecured Indebtedness to Unencumbered Asset Value. The Parent
shall not permit the ratio of (i) Unsecured Indebtedness of the Parent and its
Consolidated Subsidiaries to (ii) Unencumbered Asset Value to exceed 0.60 to
1.00 at any time.


(d)    Ratio of Adjusted EBITDA to Fixed Charges. The Parent shall not permit
the ratio of (i) Adjusted EBITDA of the Parent and its Consolidated Subsidiaries
for the period of four fiscal quarters most recently ended to (ii) Fixed Charges
for the period of four fiscal quarters most recently ended, to be less than 1.50
to 1.00 as of the last day of such period of four fiscal quarters.


(e)    Ratio of Secured Indebtedness to Total Asset Value. The Parent shall not
permit the ratio of (i) Secured Indebtedness of the Borrower and its
Consolidated Subsidiaries to (ii) Total Asset Value to exceed 0.35 to 1.00 at
any time.


(f)    Ratio of Unencumbered NOI to Unsecured Interest Expense. The Parent shall
not permit the ratio of (i) Unencumbered NOI for the period of four fiscal
quarters most recently ended to (ii) Unsecured Interest Expense for the period
of four fiscal quarters most recently ended, to be less than 1.75 to 1.00 as of
the last day of such period of four fiscal quarters.


(g)    Permitted Investments. The Parent shall not, and shall not permit any
Loan Party or other Subsidiary to, make an Investment in or otherwise own the
following items which would cause the aggregate value of such holdings of such
Persons to exceed 20.0% of Total Asset Value at any time:


(i)    Unimproved Land;


(ii)    Common stock, Preferred Equity, other capital stock, beneficial interest
in trust, membership interest in limited liability companies and other equity
interests in Persons (other than Consolidated Subsidiaries and Unconsolidated
Affiliates);


(iii)    Mortgage Receivables; and


(iv)    Investments in Unconsolidated Affiliates.


In addition to the foregoing, the Parent shall not, and shall not permit any
Loan Party or other Subsidiary to, make any Investment in or otherwise own any
Development Properties to the extent it would

79


--------------------------------------------------------------------------------




cause the Construction Budget for Development Properties in which the Parent
either has a direct or indirect ownership interest to exceed 15.0% of Total
Asset Value. If a Development Property is owned by an Unconsolidated Affiliate
of the Parent, the Borrower or any other Subsidiary, the Construction Budget for
such Development Property shall be equal to the product of (A) Construction
Budget for Development Project times (B) the Parent’s, the Borrower’s or such
Subsidiary’s Ownership Share in such Unconsolidated Affiliate.


(h)    Dividends and Other Restricted Payments. Subject to the following
sentence, if a Default or Event of Default exists, the Borrower may only declare
and make cash distributions to the Parent and other holders of partnership
interests in the Borrower with respect to any fiscal year to the extent
necessary for the Parent to distribute, and the Parent may so distribute, an
aggregate amount not to exceed the minimum amount necessary for the Parent to
remain in compliance with Section 7.11. If a Default or Event of Default
specified in Section 10.1.(a), Section 10.1.(e) or Section 10.1.(f) shall exist,
or if as a result of the occurrence of any other Event of Default any of the
Obligations have been accelerated pursuant to Section 10.2.(a), the Borrower
shall not, and shall not permit any Subsidiary to, make any Restricted Payments
to any Person other than to the Borrower or any Subsidiary.


Section 9.2. Negative Pledge.
(a)    Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary (other than
an Excluded Subsidiary) to, create, assume, or incur any Lien (other than
Permitted Liens) upon any of its properties, assets, income or profits of any
character whether now owned or hereafter acquired if immediately prior to the
creation, assumption or incurring of such Lien, or immediately thereafter, a
Default or Event of Default is or would be in existence, including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 9.1.


(b)    Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary (other than
an Excluded Subsidiary) to, enter into, assume or otherwise be bound by any
Negative Pledge except for a Negative Pledge contained in (i) an agreement
(x) evidencing Indebtedness which the Parent, the Borrower, such Loan Party or
such other Subsidiary may create, incur, assume, or permit or suffer to exist
under this Agreement, (y) which Indebtedness is secured by a Lien permitted to
exist under the Loan Documents, and (z) which prohibits the creation of any
other Lien on only the property securing such Indebtedness as of the date such
agreement was entered into; or (ii) an agreement relating to the sale of a
Subsidiary or assets pending such sale, provided that in any such case the
Negative Pledge applies only to the Subsidiary or the assets that are the
subject of such sale.


Section 9.3. Restrictions on Intercompany Transfers.
Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary (other than
an Excluded Subsidiary) to, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of any Subsidiary to: (a) pay dividends or make any other distribution
on any of such Subsidiary’s capital stock or other equity interests owned by the
Borrower or any Subsidiary; (b) pay any Indebtedness owed to the Borrower or any
Subsidiary; (c) make loans or advances to the Borrower or any Subsidiary; or
(d) transfer any of its property or assets to the Borrower or any Subsidiary;
other than (i) with respect to clauses (a) through (d) those encumbrances or
restrictions contained in any Loan Document or, (ii) with respect to clause

80


--------------------------------------------------------------------------------




(d), customary provisions restricting assignment of any agreement entered into
by the Borrower, any other Loan Party or any Subsidiary in the ordinary course
of business.


Section 9.4. Merger, Consolidation, Sales of Assets and Other Arrangements.
Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, (a) enter
into any transaction of merger or consolidation; (b) liquidate, windup or
dissolve itself (or suffer any liquidation or dissolution); (c) convey, sell,
lease, sublease, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or any substantial part of its business or assets,
or the capital stock of or other Equity Interests in any of its Subsidiaries,
whether now owned or hereafter acquired; or (d) acquire a Substantial Amount of
the assets of, or make an Investment of a Substantial Amount in, any other
Person; provided, however, that:


(i)    any of the actions described in the immediately preceding clauses (a)
through (c) (other than a merger that also constitutes an acquisition or
Investment of the type described in the preceding clause (d)) may be taken with
respect to any Subsidiary or any other Loan Party (other than the Borrower or
the Parent) so long as immediately prior to the taking of such action, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence; notwithstanding the foregoing, any such
Loan Party may enter into a transaction of merger that is not an acquisition or
Investment of the type described in clause (d) above pursuant to which such Loan
Party is not the survivor of such merger only if (A) the Borrower shall have
given the Administrative Agent and the Lenders at least ten (10) Business Days’
prior written notice of such merger; (B) if the surviving entity is a Subsidiary
and is required under Section 7.13. to become a Guarantor, within five (5)
Business Days of consummation of such merger the survivor entity (if not already
a Guarantor) shall have executed and delivered to the Administrative Agent an
Accession Agreement, the other items required to be delivered under such
Section, copies of all documents entered into by such Loan Party or the
surviving entity to effectuate the consummation of such merger, including, but
not limited to, articles of merger and the plan of merger, copies of any filings
with the Securities and Exchange Commission in connection with such merger; and
(C) such Loan Party and the surviving entity each takes such other action and
delivers such other documents, instruments, opinions and agreements as the
Administrative Agent may reasonably request;


(ii)    during the term of this Agreement, (A) the Borrower may convey, sell,
lease, sublease, transfer or otherwise dispose of assets (including capital
stock or other securities of its Subsidiaries) to any other Person so long as
the value of such assets does not in the aggregate together with the value of
all other assets so conveyed, sold, leased, subleased, transferred or disposed
up to such date, constitute a Substantial Amount and (B) the Parent may directly
or indirectly convey, sell or transfer equity interests in the Borrower so long
as, after giving effect to such conveyance, sale or transfer the Parent shall
own and control at least sixty five percent (65.0%) of all partnership interests
of the Borrower; provided that, (1) in the case of the foregoing clauses (A) and
(B), immediately prior thereto, and immediately thereafter and after giving
effect thereto, no Default or Event of Default is or would be in existence,
including, without limitation, a Default or Event of Default resulting from a
breach of Section 9.1. and (2)(x) in the case of the foregoing clause (A), if
the Borrower conveys, sells, leases, subleases transfers or otherwise disposes
of assets (including capital stock or other securities of its Subsidiaries) to
any other Person the aggregate value of which, together with all other assets so
conveyed, sold, leased, subleased, transferred or disposed in such calendar
year, constitutes twenty percent (20.0%) or more of total consolidated assets of
the Parent

81


--------------------------------------------------------------------------------




and its Subsidiaries determined on a consolidated basis at such time and (y) in
the case of the foregoing clause (B), if the Parent directly or indirectly
conveys, sells or transfers equity interests in the Borrower the aggregate
amount of which, together with all other equity interests in the Borrower so
conveyed, sold or transferred in such calendar year, constitutes twenty percent
(20.0%) or more of all partnership interests of the Borrower, then (I) the
Borrower shall have given the Administrative Agent and the Lenders at least
thirty (30) days prior written notice of such sale, lease, sublease, transfer or
other disposition and (II) at the time the Borrower gives notice pursuant to
clause (I) above, the Parent shall have delivered to the Administrative Agent
for distribution to each of the Lenders a Compliance Certificate, calculated on
a pro forma basis, evidencing the continued compliance by the Loan Parties with
the terms and conditions of this Agreement and the other Loan Documents,
including without limitation, the financial covenants contained in Section 9.1.,
after giving effect to such conveyance, sale, lease, sublease, transfer or other
disposition;


(iii)    a Person may merge with and into the Parent or the Borrower in the case
of a merger that is not an acquisition or Investment of the type described in
clause (d) above, so long as (A) the Parent or the Borrower, as the case may be,
is the survivor of such merger, (B) immediately prior to such merger, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence, (C) the Borrower shall have given the
Administrative Agent and the Lenders at least ten (10) Business Days’ prior
written notice of such merger (except that such prior notice shall not be
required in the case of the merger of a Subsidiary with and into the Borrower)
and (D) the Borrower shall have delivered to the Administrative Agent such data,
certificates, reports, statements, opinions of counsel, documents or further
information as the Administrative Agent or any Lender may reasonably request;


(iv)    any Loan Party and any other Subsidiary may, directly or indirectly,
acquire (whether by purchase, acquisition of Equity Interests of a Person, or as
a result of a merger or consolidation) a Substantial Amount of the assets of, or
make an Investment of a Substantial Amount in, any other Person, so long as, in
each case, (A) the Borrower shall have given the Administrative Agent and the
Lenders at least thirty (30) days prior written notice of such consolidation,
merger, acquisition, Investment; (B) immediately prior thereto, and immediately
thereafter and after giving effect thereto, no Default or Event of Default is or
would be in existence, including, without limitation, a Default or Event of
Default resulting from a breach of Section 9.1.; (C) in the case of a
consolidation or merger involving the Parent, the Borrower or a Loan Party that
owns an Eligible Property, the Parent, the Borrower or such Loan Party shall be
the survivor thereof and (D) at the time the Borrower gives notice pursuant to
clause (A) of this subsection, the Parent shall have delivered to the
Administrative Agent for distribution to each of the Lenders a Compliance
Certificate, calculated on a pro forma basis, evidencing the continued
compliance by the Loan Parties with the terms and conditions of this Agreement
and the other Loan Documents, including without limitation, the financial
covenants contained in Section 9.1., after giving effect to such consolidation,
merger, acquisition, Investment;


(v)    the Parent, the Borrower, the other Loan Parties, if any, and the other
Subsidiaries may lease and sublease their respective assets, as lessor or
sublessor (as the case may be), in the ordinary course of their business; and


(vi)    the Parent, the Borrower, the other Loan Parties, if any, and the other
Subsidiaries may sell, transfer or dispose of assets among themselves.



82


--------------------------------------------------------------------------------




Further, no Loan Party nor any Subsidiary, shall enter into any sale‑leaseback
transactions or other transaction by which such Person shall remain liable as
lessee (or the economic equivalent thereof) of any real or personal property
that it has sold or leased to another Person.


Section 9.5. Plans.
Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, permit
any of its respective assets to become or be deemed to be “plan assets” within
the meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder. Neither the Parent nor the Borrower shall cause or
permit to occur, and neither the Parent or the Borrower shall permit any other
member of the ERISA Group to cause or permit to occur, any ERISA Event if such
ERISA Event could reasonably be expected to have a Material Adverse Effect.


Section 9.6. Fiscal Year.
Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or other Subsidiary to, change its
fiscal year from that in effect as of the Agreement Date.


Section 9.7. Modifications of Organizational Documents.
Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, amend,
supplement, restate or otherwise modify its certificate or articles of
incorporation or formation, by-laws, operating agreement, declaration of trust,
partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification could reasonably be
expected to have a Material Adverse Effect.


Section 9.8. Transactions with Affiliates.
Neither the Parent nor the Borrower shall permit to exist or enter into, and
neither the Parent nor the Borrower shall permit any other Loan Party or any
other Subsidiary to permit to exist or enter into, any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate, except transactions in the ordinary course of and
pursuant to the reasonable requirements of the business of the Parent, the
Borrower, such other Loan Party or such other Subsidiary and upon fair and
reasonable terms which are no less favorable to the Borrower, such other Loan
Party or such other Subsidiary than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate.


Section 9.9. Environmental Matters.
Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party, any other Subsidiary or any other
Person to, use, generate, discharge, emit, manufacture, handle, process, store,
release, transport, remove, dispose of or clean up any Hazardous Materials on,
under or from the Properties in violation of any Environmental Law or in a
manner that could reasonably be expected to lead to any environmental claim or
pose a risk to human health, safety or the environment, in each case, which
violation, claim or risk could reasonably be expected to have a Material Adverse
Effect. Nothing in

83


--------------------------------------------------------------------------------




this Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.


Section 9.10. Derivatives Contracts.
Neither the Parent nor the Borrower shall, and neither the Parent nor the
Borrower shall permit any other Loan Party or any other Subsidiary to, enter
into or become obligated in respect of Derivatives Contracts other than
Derivatives Contracts entered into by the Parent, the Borrower, any such Loan
Party or any such Subsidiary in the ordinary course of business and which
establish an effective hedge in respect of liabilities, commitments or assets
held or reasonably anticipated by the Parent, the Borrower, such other Loan
Party or such other Subsidiary.


Section 9.11. Non-Guarantors.
Neither the Parent nor the Borrower shall permit the Unencumbered Asset Value
attributable to Eligible Properties owned by Non-Guarantors to exceed 10.0% of
the Unencumbered Asset Value.


Article X. Default
Section 10.1. Events of Default.
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:


(a)    Default in Payment. (i) The Borrower shall fail to pay (A) the principal
amount of any Loan or any Reimbursement Obligation when due (whether upon
demand, at maturity, by reason of acceleration or otherwise) or (B) any interest
on any Loans, Fees or other Obligations owing by it when due (whether upon
demand, at maturity, by reason of acceleration or otherwise), solely in the case
of this clause (B), within five (5) Business Days of the due date therefor, or
(ii) any Loan Party (other than the Borrower) shall fail to pay within five (5)
Business Days of when due any payment obligation owing by such Loan Party under
any Loan Document to which it is a party.


(b)    Default in Performance.


(i)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 8.4.(i) or Article IX.; or


(ii)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(ii) only, such failure shall continue for a period of 30
days after the earlier of (x) the date upon which a Responsible Officer of the
Parent or such other Loan Party obtains knowledge of such failure or (y) the
date upon which the Borrower has received written notice of such failure from
the Administrative Agent.



84


--------------------------------------------------------------------------------




(c)    Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of any Loan Party under this Agreement or
under any other Loan Document, or any amendment hereto or thereto, or in any
other writing or statement at any time furnished by, or at the direction of, any
Loan Party to the Administrative Agent, the Issuing Bank or any Lender, shall at
any time prove to have been incorrect or misleading in any material respect when
furnished or made or deemed made.


(d)    Indebtedness Cross‑Default.


(i)    The Parent, the Borrower, any other Loan Party or any other Subsidiary
shall fail to make any payment when due and payable in respect of any Material
Indebtedness; or


(ii)    (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof; or


(iii)    Any other event shall have occurred and be continuing which would
permit any holder or holders of any Material Indebtedness, any trustee or agent
acting on behalf of such holder or holders or any other Person, to accelerate
the maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid or repurchased prior to its stated maturity, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied; or


(iv)    There occurs an “Event of Default” under and as defined in any
Derivatives Contract as to which the Parent, the Borrower, any Loan Party or any
of other Subsidiary is a “Defaulting Party” (as defined therein), or there
occurs an “Early Termination Date” (as defined therein) in respect of any
Specified Derivatives Contract as a result of a “Termination Event” (as defined
therein) as to which the Parent, the Borrower or any of its Subsidiaries is an
“Affected Party” (as defined therein).


(e)    Voluntary Bankruptcy Proceeding. The Parent, the Borrower, any other Loan
Party or any other Material Subsidiary shall: (i) commence a voluntary case
under the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter
in effect); (ii) file a petition seeking to take advantage of any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding‑up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection (f); (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; (vi) make a general assignment for the benefit
of creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.


(f)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Parent, the Borrower, any other Loan Party or any other
Material Subsidiary in any court of competent

85


--------------------------------------------------------------------------------




jurisdiction seeking: (i) relief under the Bankruptcy Code or other federal
bankruptcy laws (as now or hereafter in effect) or under any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding‑up, or composition or adjustment of debts; or (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of such Person, or of all
or any substantial part of the assets, domestic or foreign, of such Person, and
in the case of either clause (i) or (ii) such case or proceeding shall continue
undismissed or unstayed for a period of 60 consecutive days, or an order
granting the remedy or other relief requested in such case or proceeding
(including, but not limited to, an order for relief under such Bankruptcy Code
or such other federal bankruptcy laws) shall be entered.


(g)    Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document or the Fee Letter to which it is
a party or shall otherwise challenge or contest in any action, suit or
proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document or the Fee Letter or any Loan Document or
the Fee Letter shall cease to be in full force and effect (except as a result of
the express terms thereof).


(h)    Judgment. A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Parent, the
Borrower, any other Loan Party, or any other Subsidiary by any court or other
tribunal and (i) such judgment or order shall continue for a period of thirty
(30) days without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount of such judgment or order for which
insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) exceeds,
individually or together with all other such judgments or orders entered against
the Loan Parties or any other Subsidiary, $25,000,000 or (B) in the case of an
injunction or other non-monetary relief, such injunction or judgment or order
could reasonably be expected to have a Material Adverse Effect.


(i)    Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Parent, the Borrower, any other Loan
Party or any of the respective Subsidiaries of any of the foregoing, which
exceeds, individually or together with all other such warrants, writs,
executions and processes, $25,000,000 in amount and such warrant, writ,
execution or process shall not be paid, discharged, vacated, stayed or bonded
for a period of thirty (30) days; provided, however, that if a bond has been
issued in favor of the claimant or other Person obtaining such warrant, writ,
execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Administrative
Agent pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of the Parent, the Borrower or
any other Subsidiary.


(j)    ERISA.


(i)    Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $25,000,000; or


(ii)    As of the most recent valuation date, the “benefit obligation” of all
Plans exceeds the “fair market value of plan assets” for such Plans by more than
$25,000,000, all as determined, and with such terms defined, in accordance with
FASB ASC 715.
    

86


--------------------------------------------------------------------------------




(k)    Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents, provided that any requirement for notice
of lapse of time or any other condition has been satisfied.


(l)    Change of Control/Change in Management.


(i)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 35.0% of the total voting power of the then
outstanding voting stock of the Parent;


(ii)    During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12‑month period constituted
the Board of Directors of the Parent (together with any new directors whose
election by such Board or whose nomination for election by the shareholders of
the Parent was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved (but excluding
any director whose initial nomination for, or assumption of office as, a
director occurs as a result of an actual or threatened solicitation of proxies
or consents for the election or removal of one or more directors by any person
or group other than a solicitation for the election of one or more directors by
or on behalf of the Board of Directors)) cease for any reason to constitute a
majority of the Board of Directors of the Parent then in office; or


(iii)    If the Parent shall cease for any reason to be the general partner of
the Borrower.


(m)    Damage; Strike; Casualty. Any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than thirty (30) consecutive days beyond the coverage period of any
applicable business interruption insurance, the cessation or substantial
curtailment of revenue producing activities of the Parent, Borrower, the other
Loan Parties, if any, and the respective Subsidiaries of the foregoing, taken as
a whole, and only if any such event or circumstance could reasonably be expected
to have a Material Adverse Effect.


Section 10.2. Remedies Upon Event of Default.
Upon the occurrence of an Event of Default the following provisions shall apply:


(a)    Acceleration; Termination of Facilities.


(i)    Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1.(e) or 10.1.(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment,

87


--------------------------------------------------------------------------------




demand, protest, or other notice of any kind, all of which are expressly waived
by the Borrower on behalf of itself and the other Loan Parties, and (2) the
Commitments and the Swingline Commitment and the obligation of the Issuing Bank
to issue Letters of Credit hereunder, shall all immediately and automatically
terminate.


(ii)    Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (1) declare
(A) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding, (B) an amount equal to the Stated Amount of all Letters of
Credit outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower on
behalf of itself and the other Loan Parties, and (2) terminate the Commitments
and the Swingline Commitment and the obligation of the Issuing Bank to issue
Letters of Credit hereunder.


(b)    Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.


(c)    Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.


(d)    Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Parent, the Borrower and their
Subsidiaries, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to take possession of all or any portion the property and/or
the business operations of the Parent, the Borrower and their Subsidiaries and
to exercise such power as the court shall confer upon such receiver.


(e)    Specified Derivatives Contract Remedies. Notwithstanding any other
provision of this Agreement or other Loan Document, each Specified Derivatives
Provider shall have the right, with prompt notice to the Administrative Agent,
but without the approval or consent of or other action by the Administrative
Agent or the Lenders, and without limitation of other remedies available to such
Specified Derivatives Provider under contract or Applicable Law, to undertake
any of the following: (a) to declare an event of default, termination event or
other similar event under any Specified Derivatives Contract and to create an
“Early Termination Date” (as defined therein) in respect thereof, (b) to
determine net termination amounts in respect of any and all Specified
Derivatives Contracts in accordance with the terms thereof, and to set off
amounts among such contracts, (c) to set off or proceed against deposit account
balances, securities account balances and other property and amounts held by
such Specified Derivatives Provider pursuant to any Derivatives Support
Document, including any “Posted Collateral” (as defined in any credit support
annex included in any such Derivatives Support Document to which such Specified
Derivatives Provider may be a party), and (d) to prosecute any legal action
against the Parent, the Borrower, any other Loan Party or other

88


--------------------------------------------------------------------------------




Subsidiary to enforce or collect net amounts owing to such Specified Derivatives
Provider pursuant to any Specified Derivatives Contract.


Section 10.3. Remedies Upon Default.
Upon the occurrence of a Default specified in Section 10.1.(f), the Commitments
shall immediately and automatically terminate.


Section 10.4. Marshaling; Payments Set Aside.
None of the Administrative Agent, the Issuing Bank, any Lender or any Specified
Derivatives Provider shall be under any obligation to marshal any assets in
favor of any Loan Party or any other party or against or in payment of any or
all of the Obligations or the Specified Derivatives Obligations. To the extent
that any Loan Party makes a payment or payments to the Administrative Agent, the
Issuing Bank, any Lender or any Specified Derivatives Provider, or the
Administrative Agent, the Issuing Bank, any Lender or any Specified Derivatives
Provider enforce their security interests or exercise their rights of setoff,
and such payment or payments or the proceeds of such enforcement or setoff or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the Obligations or
Specified Derivatives Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.


Section 10.5. Allocation of Proceeds.
If an Event of Default exists, all payments received by the Administrative Agent
under any of the Loan Documents, in respect of any principal of or interest on
the Obligations or any other amounts payable by the Borrower hereunder or
thereunder, shall be applied in the following order and priority:


(a)    amounts due to the Administrative Agent, the Issuing Bank and the Lenders
in respect of expenses due under Section 12.2. until paid in full, and then
Fees;


(b)    payments of interest on Swingline Loans;


(c)    payments of interest on all other Loans and Reimbursement Obligations to
be applied for the ratable benefit of the Lenders and the Issuing Bank;


(d)    payments of principal of Swingline Loans;


(e)    payments of principal of all other Loans, Reimbursement Obligations and
other Letter of Credit Liabilities, to be applied for the ratable benefit of the
Lenders and the Issuing Bank, as the case may be, in such order and priority as
the Lenders and the Issuing Bank, as the case may be, may determine in their
sole discretion; provided, however, to the extent that any amounts available for
distribution pursuant to this subsection are attributable to the issued but
undrawn amount of an outstanding Letter of Credit, such amounts shall be paid to
the Administrative Agent for deposit into the Letter of Credit Collateral
Account;



89


--------------------------------------------------------------------------------




(f)    amounts due to the Administrative Agent and the Lenders pursuant to
Sections 11.6. and 12.10.;


(g)    payments of all other Obligations and other amounts due under any of the
Loan Documents, if any, to be applied for the ratable benefit of the Lenders;
and


(h)    any amount remaining after application as provided above, shall be paid
to the Borrower or whomever else may be legally entitled thereto.


Section 10.6. Letter of Credit Collateral Account.
(a)    As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the Issuing Bank as provided herein. Anything in
this Agreement to the contrary notwithstanding, funds held in the Letter of
Credit Collateral Account shall be subject to withdrawal only as provided in
this Section.


(b)    Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Lenders; provided, that all
earnings on such investments will be credited to and retained in the Letter of
Credit Collateral Account. The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords other funds deposited with the Administrative Agent, it being
understood that the Administrative Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any funds held in the Letter of Credit Collateral Account.


(c)    If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse the Issuing Bank for the payment made by the
Issuing Bank to the beneficiary with respect to such drawing or the payee with
respect to such presentment.


(d)    If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 10.5.


(e)    So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Letter of Credit Collateral Account
exceed the aggregate amount of the Letter of Credit

90


--------------------------------------------------------------------------------




Liabilities then due and owing, the Administrative Agent shall, from time to
time, at the request of the Borrower, deliver to the Borrower within 10 Business
Days after the Administrative Agent’s receipt of such request from the Borrower,
against receipt but without any recourse, warranty or representation whatsoever,
such of amount of the credit balances in the Letter of Credit Collateral Account
as exceeds the aggregate amount of Letter of Credit Liabilities at such time.
When all of the Obligations shall have been indefeasibly paid in full and no
Letters of Credit remain outstanding, the Administrative Agent shall deliver to
the Borrower, against receipt but without any recourse, warranty or
representation whatsoever, the balances remaining in the Letter of Credit
Collateral Account.


(f)    The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.


Section 10.7. Rescission of Acceleration by Requisite Lenders.
If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.


Section 10.8. Performance by Administrative Agent.
If the Parent, the Borrower or any other Loan Party shall fail to perform any
covenant, duty or agreement contained in any of the Loan Documents, the
Administrative Agent may, after notice to the Borrower, perform or attempt to
perform such covenant, duty or agreement on behalf of the Parent, the Borrower
or such other Loan Party after the expiration of any cure or grace periods set
forth herein. In such event, the Borrower shall, at the request of the
Administrative Agent, promptly pay any amount reasonably expended by the
Administrative Agent in such performance or attempted performance to the
Administrative Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid. Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
the Borrower under this Agreement or any other Loan Document.


Section 10.9. Rights Cumulative.
The rights and remedies of the Administrative Agent, the Issuing Bank, the
Lenders and the Specified Derivatives Providers under this Agreement, each of
the other Loan Documents, the Fee Letter and Specified Derivatives Contracts
shall be cumulative and not exclusive of any rights or remedies which any of
them may otherwise have under Applicable Law. In exercising their respective
rights and remedies the

91


--------------------------------------------------------------------------------




Administrative Agent, the Issuing Bank, the Lenders and the Specified
Derivatives Providers may be selective and no failure or delay by the
Administrative Agent, the Issuing Bank, any of the Lenders or any of the
Specified Derivatives Providers in exercising any right shall operate as a
waiver of it, nor shall any single or partial exercise of any power or right
preclude its other or further exercise or the exercise of any other power or
right.


Article XI. The Administrative Agent
Section 11.1. Appointment and Authorization.
Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article VIII. that neither the
Parent nor the Borrower is otherwise required to deliver directly to the
Lenders. The Administrative Agent will furnish to any Lender, upon the request
of such Lender, a copy (or, where appropriate, an original) of any document,
instrument, agreement, certificate or notice furnished to the Administrative
Agent by the Parent, the Borrower, any other Loan Party or any other Affiliate
of the Parent or the Borrower, pursuant to this Agreement or any other Loan
Document not already delivered to such Lender pursuant to the terms of this
Agreement or any such other Loan Document. As to any matters not expressly
provided for by the Loan Documents (including, without limitation, enforcement
or collection of any of the Obligations), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Requisite Lenders (or all
of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other

92


--------------------------------------------------------------------------------




Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.


Section 11.2. Wells Fargo as Lender.
Wells Fargo, as a Lender or as a Specified Derivatives Provider, as the case may
be, shall have the same rights and powers under this Agreement and any other
Loan Document and under any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity. Wells Fargo and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Parent, the Borrower, any
other Loan Party or any other Affiliate thereof as if it were any other bank and
without any duty to account therefor to the Issuing Bank, other Lenders, or any
other Specified Derivatives Providers. Further, the Administrative Agent and any
Affiliate may accept fees and other consideration from the Parent and the
Borrower for services in connection with this Agreement or any Specified
Derivatives Contract, or otherwise without having to account for the same to the
Issuing Bank, the other Lenders or any other Specified Derivatives Providers.
The Issuing Bank and the Lenders acknowledge that, pursuant to such activities,
Wells Fargo or its Affiliates may receive information regarding the Parent, the
Borrower, other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.


Section 11.3. Approvals of Lenders.
All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by the Parent and/or the
Borrower in respect of the matter or issue to be resolved, and (d) shall include
the Administrative Agent’s recommended course of action or determination in
respect thereof. Unless a Lender shall give written notice to the Administrative
Agent that it specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such recommendation or
determination.


Section 11.4. Notice of Events of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender, the Parent or the Borrower referring to this
Agreement, describing with reasonable specificity such Default or Event of
Default and stating that such notice is a “notice of default.” If any Lender
(excluding the Lender which

93


--------------------------------------------------------------------------------




is also serving as the Administrative Agent) becomes aware of any Default or
Event of Default, it shall promptly send to the Administrative Agent such a
“notice of default”. Further, if the Administrative Agent receives such a
“notice of default,” the Administrative Agent shall give prompt notice thereof
to the Lenders.


Section 11.5. Administrative Agent’s Reliance.
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein as determined by a court
of competent jurisdiction in a final non-appealable judgment. Without limiting
the generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its own counsel or counsel for the Parent, the Borrower or
any other Loan Party), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts. Neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel: (a) makes any warranty or representation to any
Lender, the Issuing Bank or any other Person, or shall be responsible to any
Lender, the Issuing Bank or any other Person for any statement, warranty or
representation made or deemed made by the Parent, the Borrower, any other Loan
Party or any other Person in or in connection with this Agreement or any other
Loan Document; (b) shall have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of the Parent,
the Borrower or other Persons, or to inspect the property, books or records of
the Parent, the Borrower or any other Person; (c) shall be responsible to any
Lender or the Issuing Bank for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant thereto or
any Collateral covered thereby or the perfection or priority of any Lien in
favor of the Administrative Agent on behalf of the Lenders, the Issuing Bank and
the Specified Derivatives Providers in any such Collateral; (d) shall have any
liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment.


Section 11.6. Indemnification of Administrative Agent.
Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Commitment
Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, reasonable out-of-pocket costs
and expenses of any kind or nature whatsoever which may at any time be imposed
on, incurred by, or asserted against the Administrative

94


--------------------------------------------------------------------------------




Agent (in its capacity as Administrative Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Administrative Agent
under the Loan Documents (collectively, “Indemnifiable Amounts”); provided,
however, that no Lender shall be liable for any portion of such Indemnifiable
Amounts to the extent resulting from the Administrative Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment; provided, however, that no action taken in
accordance with the directions of the Requisite Lenders (or all of the Lenders,
if expressly required hereunder) shall be deemed to constitute gross negligence
or willful misconduct for purposes of this Section. Without limiting the
generality of the foregoing, each Lender agrees to reimburse the Administrative
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its ratable share
of any out‑of‑pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws. Such
out‑of‑pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder or under the
other Loan Documents and the termination of this Agreement. If the Borrower
shall reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.


Section 11.7. Lender Credit Decision, Etc.
Each of the Lenders and the Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, counsel, attorneys‑in‑fact or other Affiliates has made any
representations or warranties to the Issuing Bank or such Lender and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of the Parent, the Borrower, the other Loan Parties, if any, or any of the
respective Subsidiaries or Affiliates of the foregoing, shall be deemed to
constitute any such representation or warranty by the Administrative Agent to
the Issuing Bank or any Lender. Each of the Lenders and the Issuing Bank
acknowledges that it has made its own credit and legal analysis and decision to
enter into this Agreement and the transactions contemplated hereby,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent, or any of their respective
officers, directors, employees, agents or counsel, and based on the financial
statements of the Parent, the Borrower, the other Loan Parties, the other
Subsidiaries and other Affiliates, and inquiries of such Persons, its
independent due diligence of the business and affairs of the Parent, the
Borrower, the other Loan Parties, the other Subsidiaries and other Persons, its
review of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate. Each of the Lenders and the Issuing
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any

95


--------------------------------------------------------------------------------




other Lender or counsel to the Administrative Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents.
The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Parent, the Borrower or any other Loan Party of
the Loan Documents or any other document referred to or provided for therein or
to inspect the properties or books of, or make any other investigation of, the
Parent, the Borrower, the other Loan Parties, if any, or the respective
Subsidiaries of any of the foregoing. Except for notices, reports and other
documents and information expressly required to be furnished to the Lenders and
the Issuing Bank by the Administrative Agent under this Agreement or any of the
other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender or the Issuing Bank with any credit or
other information concerning the business, operations, property, financial and
other condition or creditworthiness of the Parent, the Borrower, any other Loan
Party or any other Affiliate thereof which may come into possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys‑in‑fact or other Affiliates. Each of the Lenders and the Issuing Bank
acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to any Lender or the Issuing
Bank.


Section 11.8. Successor Administrative Agent.
The Administrative Agent may (a) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower or (b) be removed as administrative agent by all of the Lenders (other
than the Lender then acting as Administrative Agent) and the Borrower upon 30
days’ prior written notice if the Administrative Agent (i) is found by a court
of competent jurisdiction in a final, non-appealable judgment to have committed
gross negligence or willful misconduct in the course of performing its duties
hereunder or (ii) has become or is insolvent or has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment. Upon any such resignation or removal, the Requisite Lenders shall
have the right to appoint a successor Administrative Agent which appointment
shall, provided no Default or Event of Default exists, be subject to the
Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and any of its Affiliates as a successor Administrative
Agent). If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after (a) the resigning Administrative Agent’s
giving of notice of resignation, or (b) the Lenders’ giving of notice of
removal, then the resigning or removed Administrative Agent may, on behalf of
the Lenders and the Issuing Bank, appoint a successor Administrative Agent,
which shall be a Lender, if any Lender shall be willing to serve, and otherwise
shall be an Eligible Assignee. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the current Administrative
Agent, and the current Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents. Such successor Administrative Agent
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or shall make other arrangements
satisfactory to the current Administrative Agent, in either case, to assume
effectively the obligations of the current Administrative Agent with respect to
such Letters

96


--------------------------------------------------------------------------------




of Credit. After any Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article XI. shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents. Notwithstanding anything
contained herein to the contrary, the Administrative Agent may assign its rights
and duties under the Loan Documents to any of its Affiliates by giving the
Borrower and each Lender prior written notice.


Section 11.9. Titled Agents.
Each of the Syndication Agent, the Documentation Agents, the Senior Managing
Agents, the Joint Lead Arrangers and the Joint Book Managers (each a “Titled
Agent”) in each such respective capacity, assumes no responsibility or
obligation hereunder, including, without limitation, for servicing, enforcement
or collection of any of the Loans, nor any duties as an agent hereunder for the
Lenders. The titles given to the Titled Agents are solely honorific and imply no
fiduciary responsibility on the part of the Titled Agents to the Administrative
Agent, any Lender, the Issuing Bank, the Borrower or any other Loan Party and
the use of such titles does not impose on the Titled Agents any duties or
obligations greater than those of any other Lender or entitle the Titled Agents
to any rights other than those to which any other Lender is entitled.


Article XII. Miscellaneous
Section 12.1. Notices.
Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:


If to the Parent or the Borrower:


Regency Centers Corporation
One Independent Drive, Suite 114
Jacksonville, Florida 32202-5019
Attention: Chief Financial Officer
Telecopy Number:    (904) 354-1832
Telephone Number:    (904) 598-7608


If to the Administrative Agent:


Wells Fargo Bank, National Association
2859 Paces Ferry Road, Suite 1200
Atlanta, Georgia 30339
Attn: Relationship Manager
Telecopier:    (770) 435-2262
Telephone:    (770) 435-3800


    

97


--------------------------------------------------------------------------------




If to the Administrative Agent under Article II.:


Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
608 Second Avenue S., 11th Floor
Minneapolis, Minnesota 55402-1916
Attn: Kimberly Perreault
Telecopier:    (866) 495-8802
Telephone:    (612) 316-3738


If to the Issuing Bank:


Wells Fargo Bank, National Association
2859 Paces Ferry Road, Suite 1200
Atlanta, Georgia 30339
Attn: Relationship Manager
Telecopier:    (770) 435-2262
Telephone:    (770) 435-3800


If to any other Lender:


To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire


or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or the Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of three (3) days after the
deposit in the United States Postal Service mail, postage prepaid and addressed
to the address of the Borrower or the Administrative Agent, the Issuing Bank and
Lenders at the addresses specified; (ii) if telecopied, when transmitted;
(iii) if hand delivered or sent by overnight courier, when delivered; or (iv) if
delivered in accordance with Section 8.5. to the extent applicable; provided,
however, that, in the case of the immediately preceding clauses (i), (ii) and
(iii), non-receipt of any communication as of the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication.
Notwithstanding the immediately preceding sentence, all notices or
communications to the Administrative Agent, the Issuing Bank or any Lender under
Article II. shall be effective only when actually received. None of the
Administrative Agent, the Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Bank or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, the Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.



98


--------------------------------------------------------------------------------




Section 12.2. Expenses.
The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expenses and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and all costs and expenses
of the Administrative Agent in connection with the use of IntraLinks, SyndTrak
or other similar information transmission systems in connection with the Loan
Documents, (b) to pay or reimburse the Administrative Agent, the Issuing Bank
and the Lenders for all their reasonable costs and expenses incurred in
connection with the enforcement or preservation of any rights under the Loan
Documents and the Fee Letter, including the reasonable fees and disbursements of
their respective counsel (including the allocated fees and expenses of in-house
counsel) and any payments in indemnification or otherwise payable by the Lenders
to the Administrative Agent pursuant to the Loan Documents; provided, that the
Borrower shall not be required to pay the expenses of more than one counsel to
the Administrative Agent and one separate counsel for the Lenders (in addition
to expenses for appropriate local or special counsel) in connection with such
workout or enforcement or preservation unless the Lenders reasonably determine
that joint representation is not appropriate under the circumstances, (c) to
pay, and indemnify and hold harmless the Administrative Agent, the Issuing Bank
and the Lenders from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any failure to pay or delay in
paying, documentary, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document and (d) to the extent not already covered by any of the
preceding subsections, to pay or reimburse the fees and disbursements of counsel
to the Administrative Agent, the Issuing Bank and any Lender incurred in
connection with the representation of the Administrative Agent, the Issuing Bank
or such Lender in any matter relating to or arising out of any bankruptcy or
other proceeding of the type described in Sections 10.1.(e) or 10.1.(f),
including, without limitation (i) any motion for relief from any stay or similar
order, (ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor‑in‑possession financing or any plan of reorganization of the Parent, the
Borrower or any other Loan Party, whether proposed by the Parent, the Borrower,
such Loan Party, the Lenders or any other Person, and whether such fees and
expenses are incurred prior to, during or after the commencement of such
proceeding or the confirmation or conclusion of any such proceeding. If the
Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section, the Administrative Agent and/or the Lenders may pay such amounts
on behalf of the Borrower and such amounts shall be deemed to be Obligations
owing hereunder.


Section 12.3. Stamp, Intangible and Recording Taxes.
The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.



99


--------------------------------------------------------------------------------




Section 12.4. Setoff.
Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, each of
the Parent and the Borrower hereby authorizes the Administrative Agent, the
Issuing Bank, each Lender, each Affiliate of the Administrative Agent, the
Issuing Bank or any Lender, and each Participant, at any time or from time to
time while an Event of Default exists, without notice to the Parent or the
Borrower or to any other Person, any such notice being hereby expressly waived,
but in the case of the Issuing Bank, a Lender, an Affiliate of the Issuing Bank
or a Lender, or a Participant, subject to receipt of the prior written consent
of the Requisite Lenders exercised in their sole discretion, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Administrative Agent, the Issuing Bank, such Lender, any Affiliate of the
Administrative Agent, the Issuing Bank or such Lender, or such Participant, to
or for the credit or the account of the Borrower against and on account of any
of the Obligations then due and payable, irrespective of whether or not any or
all of the Loans and all other Obligations have been declared to be, or have
otherwise become, due and payable as permitted by Section 10.2.


Section 12.5. Litigation; Jurisdiction; Other Matters; Waivers.
(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE PARENT AND/OR THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK
OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT, THE ISSUING BANK, THE PARENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT
OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF
THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.


(b)    THE PARENT, THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
THE ISSUING BANK, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE

100


--------------------------------------------------------------------------------




HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY
OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR
ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH
PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.


(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.


Section 12.6. Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that none of the
Parent, the Borrower or any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of the immediately following
subsection (b), (ii) by way of participation in accordance with the provisions
of the immediately following subsection (d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of the immediately
following subsection (f) (and, subject to the last sentence of the immediately
following subsection (b), any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in the immediately following subsection (d) and, to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its

101


--------------------------------------------------------------------------------




Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of an
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and


(B)    in any case not described in the immediately preceding subsection (A),
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (in each case, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Default or Event of Default shall
exist, the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that if, after giving effect to such
assignment, the amount of the Commitment held by such assigning Lender or the
outstanding principal balance of the Loans of such assigning Lender, as
applicable, would be less than $5,000,000 in the case of a Commitment or
Revolving Loans, then such assigning Lender shall assign the entire amount of
its Commitment and the Loans at the time owing to it.


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of a
Bid Rate Loan.


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed with it being understood that the Borrower’s withholding of consent
to any assignment which could result in the Borrower having to pay amounts under
Section 3.10. in an amount that the Borrower reasonably deems to be a
significant amount would be deemed reasonable) shall be required unless (x) a
Default or Event of Default shall exist at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Commitment if such assignment is to a Person that is not already a Lender
with a

102


--------------------------------------------------------------------------------




Commitment, an Affiliate of such a Lender or an Approved Fund with respect to
such a Lender; and


(C) the consent of the Swingline Lender and the Issuing Bank (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of a Commitment.


(iv)    Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $4,500 (or, $7,500, in the
case of an assignment by a Defaulting Lender) for each assignment, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire. If requested by the transferor Lender or the
Eligible Assignee, upon the consummation of any assignment, the transferor
Lender, the Administrative Agent and the Borrower shall make appropriate
arrangements so that new Notes are issued to the Eligible Assignee and such
transferor Lender, as appropriate.


(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Parent, the Borrower or any of the Parent or the Borrower’s Affiliates
or Subsidiaries or (B) any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).


(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4., 12.2. and 12.10. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 12.11. with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).


(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Principal Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.



103


--------------------------------------------------------------------------------




(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent, the Swingline Lender or the
Issuing Bank, sell participations to any Person (other than a natural person or
the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to (w) increase such Lender’s Commitment
to the extent subject to such participation, (x) extend the date fixed for the
payment of principal on the Loans or portions thereof owing to such Lender to
the extent subject to the participation except as set forth in Section 2.13.,
(y) reduce the rate at which interest is payable thereon or (z) release any
Guarantor from its Obligations under the Guaranty (except as otherwise permitted
under Section 7.13.(b)). Subject to the immediately following subsection (e),
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.10., 4.1., and 4.4. to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by Applicable Law, each Participant also shall be
entitled to the benefits of Section 12.4. as though it were a Lender, provided
such Participant agrees to be subject to Section 3.3. as though it were a
Lender.


(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 3.10. and 4.1. than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.10. unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower and the Administrative Agent, to comply with Section 3.10.(c) as though
it were a Lender.


(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(g)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.


(h)    Designated Lenders. Any Lender (each, a “Designating Lender”) may at any
time while the Borrower has been assigned an Investment Grade Rating from either
S&P or Moody’s designate one Designated Lender to fund Bid Rate Loans on behalf
of such Designating Lender subject to the terms of this subsection, and the
provisions in the immediately preceding subsections (b) and (d) shall not apply
to such

104


--------------------------------------------------------------------------------




designation. No Lender may designate more than one Designated Lender. The
parties to each such designation shall execute and deliver to the Administrative
Agent for its acceptance a Designation Agreement. Upon such receipt of an
appropriately completed Designation Agreement executed by a Designating Lender
and a designee representing that it is a Designated Lender, the Administrative
Agent will accept such Designation Agreement and give prompt notice thereof to
the Borrower, whereupon (i) the Borrower shall execute and deliver to the
Designating Lender a Bid Rate Note payable to the order of the Designated
Lender, (ii) from and after the effective date specified in the Designation
Agreement, the Designated Lender shall become a party to this Agreement with a
right to make Bid Rate Loans on behalf of its Designating Lender pursuant to
Section 2.2. after the Borrower has accepted a Bid Rate Loan (or portion
thereof) of the Designating Lender, and (iii) the Designated Lender shall not be
required to make payments with respect to any obligations in this Agreement
except to the extent of excess cash flow of such Designated Lender which is not
otherwise required to repay obligations of such Designated Lender which are then
due and payable; provided, however, that regardless of such designation and
assumption by the Designated Lender, the Designating Lender shall be and remain
obligated to the Borrower, the Administrative Agent and the Lenders for each and
every of the obligations of the Designating Lender and its related Designated
Lender with respect to this Agreement, including, without limitation, any
indemnification obligations under Section 11.6. and any sums otherwise payable
to the Borrower by the Designated Lender. Each Designating Lender shall serve as
the agent of the Designated Lender and shall on behalf of, and to the exclusion
of, the Designated Lender: (i) receive any and all payments made for the benefit
of the Designated Lender and (ii) give and receive all communications and
notices and take all actions hereunder, including, without limitation, votes,
approvals, waivers, consents and amendments under or relating to this Agreement
and the other Loan Documents. Any such notice, communication, vote, approval,
waiver, consent or amendment shall be signed by the Designating Lender as agent
for the Designated Lender and shall not be signed by the Designated Lender on
its own behalf and shall be binding on the Designated Lender to the same extent
as if signed by the Designated Lender on its own behalf. The Borrower, the
Administrative Agent and the Lenders may rely thereon without any requirement
that the Designated Lender sign or acknowledge the same. No Designated Lender
may assign or transfer all or any portion of its interest hereunder or under any
other Loan Document, other than assignments to the Designating Lender which
originally designated such Designated Lender. The Borrower, the Lenders and the
Administrative Agent each hereby agrees that it will not institute against any
Designated Lender or join any other Person in instituting against any Designated
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any federal or state bankruptcy or similar law, until the later
to occur of (x) one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Designated Lender and (y) the
Termination Date. In connection with any such designation, the Designating
Lender shall pay to the Administrative Agent an administrative fee for
processing such designation in the amount of $2,000.


Section 12.7. Amendments and Waivers.
(a)
Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or any other Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Borrower, any other Loan Party or any other Subsidiary of any
terms of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto.




105


--------------------------------------------------------------------------------




(b)    Consent of Lenders Directly Affected. In addition to the foregoing
requirements, no amendment, waiver or consent shall, unless in writing, and
signed by each of the Lenders directly and adversely affected thereby (or the
Administrative Agent at the written direction of such Lenders), do any of the
following:


(i)    increase the Commitment of such Lenders (excluding any increase as a
result of an assignment of Commitments permitted under Section 12.6. and any
increases contemplated under Section 2.16.) or subject such Lenders to any
additional obligations;


(ii)    reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations owing to such Lenders;


(iii)    reduce the amount of any Fees payable to such Lenders hereunder;


(iv)    modify the definition of “Termination Date” (except in accordance with
Section 2.13.), otherwise postpone any date fixed for any payment of principal
of, or interest on, any Loans or for the payment of Fees or any other
Obligations, or extend the expiration date of any Letter of Credit beyond the
Termination Date (except as permitted under Section 2.3.(b));


(v)    modify the definition of “Commitment Percentage” or amend or otherwise
modify the provisions of Section 3.2.;


(vi)    amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;


(vii)    modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;


(viii)    release any Guarantor from its obligations under the Guaranty except
as contemplated by Section 7.13.(b);


(ix)    waive a Default or Event of Default under Section 10.1.(a), except as
provided in Section 10.7.; or


(x)    amend, or waive the Borrower’s compliance with, Section 2.15.


(c)    Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent relating to Section 2.4. or the
obligations of the Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Swingline Lender. Any amendment,
waiver or consent relating to Section 2.3. or the obligations of the Issuing
Bank under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Issuing Bank. No waiver shall extend to or affect any obligation

106


--------------------------------------------------------------------------------




not expressly waived or impair any right consequent thereon and any amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose set forth therein. No course of dealing or delay or omission on
the part of the Administrative Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto. Any Event of
Default occurring hereunder shall continue to exist until such time as such
Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Borrower, any
other Loan Party or any other Person subsequent to the occurrence of such Event
of Default. Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.


Section 12.8. Nonliability of Administrative Agent and Lenders.
The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Bank and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. None of the Administrative Agent, the Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, the Issuing Bank or any
Lender to any Lender, the Borrower, any Subsidiary or any other Loan Party. None
of the Administrative Agent, the Issuing Bank or any Lender undertakes any
responsibility to the Parent or the Borrower to review or inform the Parent or
the Borrower of any matter in connection with any phase of the Parent’s or the
Borrower’s business or operations.


Section 12.9. Confidentiality.
Except as otherwise provided by Applicable Law, the Administrative Agent, the
Issuing Bank and each Lender shall maintain the confidentiality of all
Information (as defined below) in accordance with its customary procedure for
handling confidential information of this nature and in accordance with safe and
sound banking practices but in any event may make disclosure: (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be bound by the
confidentiality provisions of this Agreement or will otherwise agree to keep the
Information confidential in accordance with the provisions of this
Section 12.9.); (b) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any actual or proposed Eligible
Assignee, Participant or other transferee in connection with a potential
transfer of any Commitment or participation therein as permitted hereunder, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations; (c) as
required or requested by any Governmental Authority or representative thereof or
pursuant to legal process or in connection with any legal proceedings, or as
otherwise required by Applicable Law; (d) to the Administrative Agent’s, Issuing
Bank’s or such Lender’s independent auditors and other professional advisors
(provided they shall be notified of the confidential nature of the information);
(e) in connection with the exercise of any remedies under any Loan Document (or
any Specified Derivatives Contract) or any action or proceeding relating to any
Loan Document (or any such Specified Derivatives Contract) or the enforcement of
rights hereunder or thereunder; (f) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section actually
known by the Administrative Agent, the Issuing Bank or such Lender to be a
breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Bank, any Lender or any Affiliate of the Administrative Agent, the
Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Parent, the Borrower or

107


--------------------------------------------------------------------------------




any Affiliate of the Parent or the Borrower, unless the Administrative Agent or
such Lender has actual knowledge that such Information became nonconfidential as
a result of a breach of a confidential arrangement with any Loan Party or any of
its respective Subsidiaries; (g) to the extent requested by, or required to be
disclosed to, any nationally recognized rating agency or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) having or purporting to have
jurisdiction over it; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (i) to any other party hereto; and (j) with the consent of the
Borrower. Notwithstanding the foregoing, the Administrative Agent, the Issuing
Bank and each Lender may disclose any such confidential information, without
notice to the Borrower or any other Loan Party, to Governmental Authorities in
connection with any regulatory examination of the Administrative Agent, the
Issuing Bank or such Lender or in accordance with the regulatory compliance
policy of the Administrative Agent, the Issuing Bank or such Lender. As used in
this Section, the term “Information” means all information received from the
Borrower, any other Loan Party, any other Subsidiary or Affiliate relating to
any Loan Party or any of their respective operations, businesses, affairs and
financial condition, not generally available or furnished to the public, that is
available or furnished to the Administrative Agent, any Lender or the Issuing
Bank pursuant to the provisions of this Agreement or any other Loan Document.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


Section 12.10. Indemnification.
(a)    The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, the Issuing Bank, the Lenders, all of the
Affiliates of each of the Administrative Agent, the Issuing Bank or any of the
Lenders, and their respective directors, officers, shareholders, agents,
employees and counsel (each referred to herein as an “Indemnified Party”) from
and against any and all of the following (collectively, the “Indemnified
Costs”): losses, costs, claims, penalties, damages, liabilities, deficiencies,
judgments or expenses of every kind and nature (including, without limitation,
amounts paid in settlement, court costs and the fees and disbursements of
counsel incurred in connection with any litigation, investigation, claim or
proceeding or any advice rendered in connection therewith, but excluding
Indemnified Costs indemnification in respect of which is specifically covered by
Section 3.10. or 4.1. or expressly excluded from the coverage of such Sections)
incurred by an Indemnified Party in connection with, arising out of, or by
reason of, any suit, cause of action, claim, arbitration, investigation or
settlement, consent decree or other proceeding (the foregoing referred to herein
as an “Indemnity Proceeding”) which is in any way related directly or indirectly
to: (i) this Agreement or any other Loan Document or the transactions
contemplated thereby; (ii) the making of any Loans or issuance of Letters of
Credit hereunder; (iii) any actual or proposed use by the Borrower of the
proceeds of the Loans or Letters of Credit; (iv) the Administrative Agent’s, the
Issuing Bank’s or any Lender’s entering into this Agreement; (v) the fact that
the Administrative Agent, the Issuing Bank and the Lenders have established the
credit facility evidenced hereby in favor of the Borrower; (vi) the fact that
the Administrative Agent, the Issuing Bank and the Lenders are creditors of the
Borrower and have or are alleged to have information regarding the financial
condition, strategic plans or business operations of the Parent, the Borrower
and their Subsidiaries; (vii) the fact that the Administrative Agent, the
Issuing Bank and the Lenders are material creditors of the Borrower and are
alleged to influence directly or indirectly the business decisions or affairs of
the Parent, the Borrower and their Subsidiaries or their financial condition;
(viii) the exercise of any right or remedy the Administrative Agent, the Issuing

108


--------------------------------------------------------------------------------




Bank or the Lenders may have under this Agreement or the other Loan Documents;
(ix) any civil penalty or fine assessed by the OFAC against, and all costs and
expenses (including counsel fees and disbursements) incurred in connection with
defense thereof by, the Administrative Agent, the Issuing Bank or any Lender as
a result of conduct of the Parent, the Borrower, the other Loan Parties, if any,
or any of the respective Subsidiaries of the foregoing that violates a sanction
administered or enforced by the OFAC; or (x) any violation or non‑compliance by
the Parent, the Borrower or any other Subsidiary of any Applicable Law
(including any Environmental Law) including, but not limited to, any Indemnity
Proceeding commenced by (A) the Internal Revenue Service or state taxing
authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Parent, the Borrower or their Subsidiaries (or their respective properties)
(or the Administrative Agent and/or the Lenders and/or the Issuing Bank as
successors to the Borrower) to be in compliance with such Environmental Laws;
provided, however, that the Borrower shall not be obligated to indemnify any
Indemnified Party for (1) any acts or omissions of such Indemnified Party in
connection with matters described in this subsection to the extent arising from
the gross negligence or willful misconduct of such Indemnified Party, as
determined by a court of competent jurisdiction in a final, non-appealable
judgment or (2) Indemnified Costs to the extent arising directly out of or
resulting directly from claims of one or more Indemnified Parties against
another Indemnified Party (other than claims of the Indemnified Parties against
the Administrative Agent, the Issuing Bank or the Swingline Lender, in each case
acting in their respective capacities as such).


(b)    The Borrower’s indemnification obligations under this Section shall apply
to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Parent, the Borrower or any other Subsidiary, any shareholder of the Parent, the
Borrower or any other Subsidiary (whether such shareholder(s) are prosecuting
such Indemnity Proceeding in their individual capacity or derivatively on behalf
of the Parent or the Borrower, as applicable), any account debtor of the Parent,
the Borrower or any other Subsidiary or by any Governmental Authority. If
indemnification is to be sought hereunder by an Indemnified Party, then such
Indemnified Party shall promptly notify the Borrower of the commencement of any
Indemnity Proceeding; provided, however, that the failure to notify the Borrower
shall not otherwise relieve the Borrower from any liability that it may have to
such Indemnified Party pursuant to this Section 12.10.


(c)    This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against the Parent,
the Borrower and/or any Subsidiary.


(d)    All out‑of‑pocket fees and expenses of, and all amounts paid to
third‑persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.



109


--------------------------------------------------------------------------------




(e)    An Indemnified Party may conduct its own investigation and defense of,
and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding, or (y) there is an allegation of a violation of law by such
Indemnified Party.


(f)    If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.


(g)    The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.


References in this Section 12.10. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.


Section 12.11. Termination; Survival.
This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled (other than Letters of Credit the expiration dates of which extend
beyond the Termination Date as permitted under Section 2.3.(b) and in respect of
which the Borrower has satisfied the requirements in such Section), (c) none of
the Lenders is obligated any longer under this Agreement to make any Loans and
the Issuing Bank is no longer obligated under this Agreement to issue Letters of
Credit and (d) all Obligations (other than obligations which survive as provided
in the following sentence) have been paid and satisfied in full; provided,
however, if on the Termination Date or any other date the Commitments are
terminated or reduced to zero (whether voluntarily, by reason of the occurrence
of an Event of Default or otherwise) any Letters of Credit remain outstanding,
then the provisions of this Agreement applicable to Letters of Credit, including
without limitation, the terms of Section 2.14. and the Borrower’s reimbursement
obligations under Section 2.3.(d), shall remain in effect until all Letters of
Credit have expired, have been cancelled or have otherwise terminated. The
indemnities to which the Administrative Agent, the Issuing Bank and the Lenders
are entitled under the provisions of Sections 3.10., 4.1., 4.4., 11.6., 12.2.
and 12.10. and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 12.5., shall continue in full force and
effect and shall protect the Administrative Agent, the Issuing Bank and the
Lenders (i) notwithstanding any termination of this Agreement, or of the other
Loan Documents, against events arising after such termination as well as before
and (ii) at all times after any such party ceases to be a party to this
Agreement with respect to all matters and

110


--------------------------------------------------------------------------------




events existing on or prior to the date such party ceased to be a party to this
Agreement.


Section 12.12. Severability of Provisions.
If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.


Section 12.13. GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


Section 12.14. Counterparts.
To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.


Section 12.15. Obligations with Respect to Loan Parties.
The obligations of the Parent or the Borrower, or the Parent and the Borrower,
to direct or prohibit the taking of certain actions by the other Loan Parties as
specified herein shall be absolute and not subject to any defense the Parent,
the Borrower may have that the Parent or Borrower, as applicable, does not
control such Loan Parties.


Section 12.16. Independence of Covenants.
All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.


Section 12.17. Limitation of Liability.
None of the Administrative Agent, the Issuing Bank or any Lender, or any
Affiliate, officer, director, employee, attorney, or agent of the Administrative
Agent, the Issuing Bank or any Lender shall have any liability with respect to,
and the Parent and the Borrower hereby waive, release, and agree not to sue any
of them upon, any claim for any special, indirect, incidental, or consequential
damages suffered or incurred by

111


--------------------------------------------------------------------------------




the Parent and/or the Borrower in connection with, arising out of, or in any way
related to, this Agreement, any of the other Loan Documents or the Fee Letter,
or any of the transactions contemplated by this Agreement or any of the other
Loan Documents. Each of the Parent and the Borrower hereby waives, releases, and
agrees not to sue the Administrative Agent, the Issuing Bank or any Lender or
any of the Administrative Agent’s, the Issuing Bank’s or any Lender’s
Affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement, any of the other Loan Documents, the Fee Letter,
or any of the transactions contemplated by this Agreement or financed hereby.


Section 12.18. Entire Agreement.
This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto. There are no oral
agreements among the parties hereto.


Section 12.19. Construction.
The Administrative Agent, the Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Issuing Bank, the Borrower and each Lender.


Section 12.20. Headings.
The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.


Section 12.21. Effect of Amendment and Restatement; Reallocations.
(a)    Existing Credit Agreement. Upon satisfaction of the conditions precedent
set forth in Sections 5.1. and 5.2. of this Agreement, this Agreement and the
other Loan Documents shall exclusively control and govern the mutual rights and
obligations of the parties hereto with respect to the Existing Credit Agreement,
and the Existing Credit Agreement shall be superseded in all respects, in each
case, on a prospective basis.


(b)    NO NOVATION. THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY
TO AMEND AND RESTATE THE TERMS OF THE EXISTING CREDIT AGREEMENT. THE PARTIES DO
NOT INTEND THIS AGREEMENT NOR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED
TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING BY THE BORROWER OR ANY OTHER
LOAN PARTY UNDER OR IN CONNECTION WITH THE EXISTING CREDIT AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE EXISTING CREDIT AGREEMENT).


    

112


--------------------------------------------------------------------------------




(C)    Reallocations. Simultaneously with the Effective Date, (i) the
Commitments (as defined in the Existing Credit Agreement) of each of the
Existing Lenders, the outstanding amount of all Revolving Loans (as defined in
the Existing Credit Agreement) previously made to the Borrower under the
Existing Credit Agreement and participations in Existing Letters of Credit shall
be reallocated among the Lenders in accordance with their respective Commitment
Percentages (determined in accordance with the amount of each Lender’s
Commitment set forth on Schedule I), and in order to effect such reallocations,
the requisite assignments shall be deemed to be made in amounts from each
Existing Lender to each Lender, with the same force and effect as if such
assignments were evidenced by the applicable Assignment and Assumptions (as
defined in the Existing Credit Agreement) under the Existing Credit Agreement
and without the payment of any related assignment fee, and no other documents or
instruments shall be, or shall be required to be, executed in connection with
such assignments (all of which are hereby waived) and (ii) each assignee Lender
shall make full cash settlement with each corresponding assignor Lender, through
the Administrative Agent, as the Administrative Agent may direct (after giving
effect to any netting effected by the Administrative Agent) with respect to such
reallocations and assignments.


[Signatures on Following Pages]



113


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amended and
Restated Credit Agreement to be executed by their authorized officers all as of
the day and year first above written.


BORROWER:


REGENCY CENTERS, L.P.


By: Regency Centers Corporation,
its sole general partner


By:    
Name:    
Title:    










PARENT:


Regency Centers Corporation,


By:    
Name:    
Title:    








































[Signatures Continued on Next Page]

--------------------------------------------------------------------------------

[Signature Page to Third Amended and Restated Credit Agreement with Regency
Centers, L.P.]




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender




By:    
Name:    
Title:    












[Signatures Continued on Next Page]





--------------------------------------------------------------------------------

[Signature Page to Third Amended and Restated Credit Agreement with Regency
Centers, L.P.]




PNC BANK, NATIONAL ASSOCIATION




By:    
Name:    
Title:    



















--------------------------------------------------------------------------------

[Signature Page to Third Amended and Restated Credit Agreement with Regency
Centers, L.P.]




BANK OF AMERICA, N.A.




By:    
Name:    
Title:    



--------------------------------------------------------------------------------

[Signature Page to Third Amended and Restated Credit Agreement with Regency
Centers, L.P.]




JPMORGAN CHASE BANK, N.A.




By:    
Name:    
Title:    



--------------------------------------------------------------------------------

[Signature Page to Third Amended and Restated Credit Agreement with Regency
Centers, L.P.]




SUNTRUST BANK




By:    
Name:    
Title:    



--------------------------------------------------------------------------------

[Signature Page to Third Amended and Restated Credit Agreement with Regency
Centers, L.P.]




COMERICA BANK




By:    
Name:    
Title:    



--------------------------------------------------------------------------------

[Signature Page to Third Amended and Restated Credit Agreement with Regency
Centers, L.P.]




REGIONS BANK




By:    
Name:    
Title:    



--------------------------------------------------------------------------------

[Signature Page to Third Amended and Restated Credit Agreement with Regency
Centers, L.P.]




ROYAL BANK OF CANADA




By:    
Name:    
Title:    



--------------------------------------------------------------------------------

[Signature Page to Third Amended and Restated Credit Agreement with Regency
Centers, L.P.]




SUMITOMO MITSUI BANKING CORPORATION




By:    
Name:    
Title:    



--------------------------------------------------------------------------------

[Signature Page to Third Amended and Restated Credit Agreement with Regency
Centers, L.P.]




U.S. BANK NATIONAL ASSOCIATION




By:    
Name:    
Title:    



--------------------------------------------------------------------------------

[Signature Page to Third Amended and Restated Credit Agreement with Regency
Centers, L.P.]




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.




By:    
Name:    
Title:    



--------------------------------------------------------------------------------

[Signature Page to Third Amended and Restated Credit Agreement with Regency
Centers, L.P.]




MIZUHO CORPORATE BANK, LTD.




By:    
Name:    
Title:    



--------------------------------------------------------------------------------

[Signature Page to Third Amended and Restated Credit Agreement with Regency
Centers, L.P.]




CHANG HWA COMMERCIAL BANK, LTD.
NEW YORK BRANCH




By:    
Name:    
Title:    





--------------------------------------------------------------------------------

SCHEDULE I


Commitments




Lender
Commitment
Wells Fargo Bank, National Association
$90,000,000
PNC Bank, National Association
$90,000,000
Bank of America, N.A.
$55,000,000
JPMorgan Chase Bank, N.A.
$55,000,000
SunTrust Bank
$55,000,000
Comerica Bank
$40,000,000
Regions Bank
$40,000,000
Royal Bank of Canada
$40,000,000
Sumitomo Mitsui Banking Corporation
$40,000,000
U.S. Bank National Association
$40,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
$20,000,000
Mizuho Corporate Bank, Ltd.
$20,000,000
Chang Hwa Commercial Bank, New York Branch
$15,000,000
Total:
$600,000,000






--------------------------------------------------------------------------------






Existing Letters of Credit
Schedule 1.1(A)
 
 
 
 
 
 
 
 
 
Wells Fargo - AGGREGATE LETTERS OF CREDIT ISSUED UNDER LINE - - $50,000,000
SUB-LIMIT
 
 
 
 
 
 
 
 
 
Project Name
 
Beneficiary
 
Outstanding Amount at 6/30/2011
 
Expiration Date
 
Renewal Options
 
 
 
 
 
 
 
 
 
Gateway
 
Wells Fargo Bank, N.A.
 
$
130,000


 
10/12/2011
 
auto renewal
Airport Crossing
 
City of Portage, IN
 
$
745,589


 
1/10/2012
 
auto renewal
FV Commons LC
 
Lennar Spencer's Crossing, LLC
 
$
687,500


 
6/12/2012
 
auto renewal
Augusta Center
 
City of Portage, IN
 
$
1,308,448


 
7/11/2012
 
auto renewal
 
 
 
 
 
 
 
 
 
 
 
 
 
$
2,871,537


 
 
 
 




--------------------------------------------------------------------------------




List of Loan Parties
Schedule 1.1.(B)




Regency Centers, L.P.
Regency Centers Corporation



--------------------------------------------------------------------------------




Ownership Structure
Schedule 6.1.(b), Part I


REGENCY CENTERS CORPORATION
Subsidiaries


 
 
 
Nature of
% of
Entity
Jurisdiction
Owner(s)
Interest
Ownership
Regency Centers, L.P.
Delaware
Regency Centers Corporation
General Partner
99.00
%
 
 
Outside Investors
Limited Partners
1.00
%
 
 
 
 
 
MCW-RD Brentwood Plaza, LLC
Delaware
Regency Centers, L.P.
Member
100
%
MCW-RD Bridgeton, LLC
Delaware
Regency Centers, L.P.
Member
100
%
MCW-RD Dardenne Crossing, LLC
Delaware
Regency Centers, L.P.
Member
100
%
MCW-RD Kirkwood Commons Member, LLC
Delaware
Regency Centers, L.P.
Member
100
%
MCW-RD Kirkwood Commons, LLC
Delaware
MCW-RD Kirkwood Commons Member, LLC
Member
100
%
MCW-RC FL-Anastasia, LLC
Delaware
Regency Centers, L.P.
Member
100
%
MCW-RC FL-King’s, LLC (fka MCW-RC Florida, LLC)
Delaware
Regency Centers, L.P.
Member
100
%
MCW-RC FL-Shoppes at 104, LLC
Delaware
Regency Centers, L.P.
Member
100
%
MCW-RC GA-Howell Mill Village, LLC
Delaware
Regency Centers, LLC
Member
100
%
MCD-RC CA-Amerige, LLC
Delaware
Regency Centers, L.P.
Member
100
%
MCD-RC El Cerrito Holdings, LLC
Delaware
Regency Centers, L.P.
Member
100
%
MCD-RC CA-El Cerrito, LLC
Delaware
MCD-RC El Cerrito Holdings, LLC
Member
100
%
REG8 Member, LLC
Delaware
Regency Centers, L.P.
Member
100
%
REG8 Tassajara Crossing, LLC
Delaware
REG8 Member, LLC
Member
100
%
REG8 Plaza Hermosa, LLC
Delaware
REG8 Member, LLC
Member
100
%
REG8 Sequoia Station, LLC
Delaware
REG8 Member, LLC
Member
100
%
REG8 Mockingbird Commons, LLC
Delaware
REG8 Member, LLC
Member
100
%
REG8 Sterling Ridge, LLC
Delaware
REG8 Member, LLC
Member
100
%
REG8 Prestonbrook Crossing, LLC
Delaware
REG8 Member, LLC
Member
100
%
REG8 Wellington, LLC
Delaware
REG8 Member, LLC
Member
100
%
REG8 Berkshire Commons, LLC
Delaware
REG8 Member, LLC
Member
100
%
FL-Corkscrew Village Member, LLC
Delaware
Regency Centers, L.P.
Member
100
%
FL-Corkscrew Village, LLC
Delaware
FL-Corkscrew Village Member, LLC
Member
100
%
FL-Crossroads Shopping Center Member, LLC
Delaware
Regency Centers, L.P.
Member
100
%

--------------------------------------------------------------------------------




FL-Crossroads Shopping Center, LLC
Delaware
FL-Crossroads Shopping Center Member, LLC
Member
100
%
FL-Naples Walk Shopping Center Member, LLC
Delaware
Regency Centers, L.P.
Member
100
%
FL-Naples Walk Shopping Center, LLC
Delaware
FL-Naples Walk Shopping Center Member, LLC
Member
100
%
FL-Northgate Square Member, LLC
Delaware
Regency Centers, L.P.
Member
100
%
FL-Northgate Square, LLC
Delaware
FL-Northgate Square Member, LLC
Member
100
%
 
 
 
 
 
4S Regency Partners, LLC
Delaware
Regency Centers, L.P.
Member
80
%
 
 
4S Ranch Company 1700, L.P.
Member
20
%
Applegate Ranch, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Belleview Square, LLC
Delaware
Regency Centers, L.P.
Member
100
%
 
 
 
 
 
Buckwalter Bluffton, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Clayton Valley Shopping Center, LLC
Delaware
Regency Centers, L.P.
Member
100
%
 
 
 
 
 
Colonnade Regency, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Corvallis Market Center, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Deer Springs Town Center, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Fairfax Regency, LLC
Delaware
Regency Centers, L.P.
Member
Varies
 
 
J. Donegan Company
Member
 
Fairhope, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Fortuna Regency Phase II, LLC
Delaware
Regency Centers, L.P.
Member
100
%
FV Commons, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Gateway Azco GP, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Gateway Azco LP, LLC
Delaware
Regency Centers, L.P.
Member
100
%
AZCO Partners
Pennsylvania
Gateway Azco Partners GP, LLC
General Partner
1
%
 
 
Gateway Azco LP, LLC
Limited Partner
99
%
Gateway Azco Manager, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Glen Oak Glenview, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Hasley Canyon Village, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Hibernia North, LLC
Delaware
Regency Centers, L.P.
Member
100
%

--------------------------------------------------------------------------------




Hickory Creek Plaza, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Hoadly Regency, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Indian Springs GP, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Indio Jackson, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Kent Place Regency, LLC
Delaware
Regency Centers, L.P.
Member
Varies
 
 
Kent Place Investors, LLC
Member
 
Lee Regency, LLC
Delaware
Regency Centers, L.P.
Member
100
%
The Marketplace at Briargate, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Menifee Marketplace, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Merrimack Shopping Center, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Murfreesboro North, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Murieta Gardens Shopping Center, LLC
Delaware
Regency Centers, L.P.
Member
100
%
NSHE Winnebago, LLC
Arizona
Regency Centers, L.P.
Member
100
%
NTC-REG, LLC
Delaware
Regency Centers, L.P.
Member
100
%
New Smyrna Regency, LLC
Delaware
Regency Centers, L.P.
Member
100
%
New Windsor Marketplace, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Northlake Village Shopping Center, LLC
Florida
Regency Centers, L.P.
Member
100
%
Oakshade Regency, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Ocala Corners, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Otay Mesa Crossing, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Parmer Tech Ridge, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Regency Centers Acquisition, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Regency Centers Advisors, LLC
Florida
Regency Centers, L.P.
Member
100
%
RC CA Santa Barbara, LLC
Delaware
Regency Centers, L.P.
Member
100
%
 
 
 
 
 
Red Bank Village, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Regency Alliance Santa Rosa
Delaware
Regency Centers, L.P.
Member
100
%
Regency Centers Georgia, L.P.
Georgia
RC Georgia Holdings, LLC
General Partner
1
%
 
 
Regency Centers, L.P.
Limited Partner
99
%
 
 
 
 
 

--------------------------------------------------------------------------------




Regency Blue Ash, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Regency Cahan Clovis, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Regency Magi, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Regency Marinta-LaQuinta, LLC
Delaware
Regency Centers, L.P.
Member
Interests Vary
 
 
Marinita Development Co.
Member
 
Regency Opitz, LLC
Delaware
Regency Centers, L.P.
Member
100
%
 
 
 
 
 
Regency Petaluma, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Regency Remediation, LLC
Florida
Regency Centers, L.P.
Member
100
%
 
 
 
 
 
Shops at Saugus, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Signature Plaza, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Spring Hill Town Center, LLC
Delaware
Regency Centers, L.P.
Member
100
%
T&M Shiloh Development Company
Texas
Regency Centers, L.P.
General Partner
100
%
 
 
 
 
 
T&R New Albany Development Company, LLC
Ohio
Regency Centers, L.P.
Member
50
%
 
 
Topvalco
Member
50
%
Twin City Plaza Member, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Twin City Plaza, LLC
Delaware
Twin City Plaza Member, LLC
Member
100
%
Valleydale, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Vista Village, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Wadsworth, LLC
Delaware
Regency Centers, L.P.
Member
100
%
DJB No. 23, L.P.
Texas
Wadsworth, LLC
General Partner
1
%
 
 
Regency Centers, L.P.
Limited Partner
99
%
WFC-Purnell, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Walton Town Center, LLC
Delaware
Regency Centers, L.P.
Member
100
%
Waterside Marketplace, LLC
Delaware
Regency Centers, L.P.
Member
100
%
 
 
 
 
 
RRG Holdings, LLC
Florida
Regency Centers, L.P.
Member
100
%

--------------------------------------------------------------------------------




Regency Realty Group, Inc.
Florida
Regency Centers, L.P.
Preferred Stock
100
%
 
 
 
Common Stock
7
%
 
 
RRG Holdings, LLC
Common Stock
93
%
 
 
 
 
 
1488-2978 SC GP, LLC
Delaware
Regency Realty Group, Inc.
Member
100
%
 
 
 
 
 
1488-2978 SC, L.P.
Texas
1488-2978 SC GP, LLC
General Partner
1
%
 
 
Regency Realty Group, Inc.
Limited Partner
99
%
 
 
 
 
 
Accokeek Regency South, LLC
Delaware
Regency Realty Group, Inc.
Member
Interests Vary
 
 
Accokeek South, LLC
Member
 
Alameda Bridgeside Shopping Center, LLC
Delaware
Regency Realty Group, Inc.
Member
100
%
 
 
 
 
 
Amherst Street Shopping Center, LLC
Delaware
Regency Realty Group
Member
100
%
Bordeaux Development, LLC
Florida
Regency Realty Group, Inc.
Member
100
%
 
 
 
 
 
Caligo Crossing, LLC
Delaware
Regency Realty Group, Inc.
Member
100
%
Castaic Vine, LLC
Delaware
Regency Realty Group, Inc.
Member
100
%
 
 
 
 
 
Cathedral City Rio Vista Town Centre, LLC
Delaware
Regency Realty Group, Inc.
Member
100
%
 
 
 
 
 
Chestnut Powder, LLC
Georgia
Regency Realty Group, Inc.
Member
100
%
 
 
 
 
 
Clarksburg Retail Partners, LLC
Delaware
Regency Realty Group, Inc.
Member
100
%
 
 
 
 
 
Culpeper Regency, LLC
Delaware
Regency Realty Group, Inc.
Member
100
%
 
 
 
 
 
Dixon, LLC
Florida
Regency Realty Group, Inc.
Member
100
%
 
 
 
 
 
East Towne Center, LLC
Delaware
Regency Realty Group, Inc.
Member
Interests Vary
 
 
Lake McLeod, LLC
Member
 

--------------------------------------------------------------------------------




Edmunson Orange Corp.
Tennessee
Regency Realty Group, Inc.
Common Stock
100
%
 
 
 
 
 
Edmunson Orange North Carolina, LLC
Delaware
Edmunson Orange Corp.
Member
100
%
VP101, LLC
Delaware
Edmunson Orange Corp.
Member
100
%
Gateway 101, LLC
Delaware
Regency Realty Group, Inc.
Member
100
%
Hanover Northampton GP, LLC
Delaware
Regency Realty Group, Inc.
Member
100
%
Hanover Northampton LP Holding, LLC
Delaware
Regency Realty Group, Inc.
Member
100
%
Hanover Northampton Partner, LP
Delaware
Hanover Northampton LP Holding, LLC
General Partner
0
%
 
 
Regency Realty Group, Inc.
Limited Partner
100
%
Hanover Northampton Retail, LP
Delaware
Hanover Northampton GP, LLC
General Partner
0.5
%
 
 
Hanover Northampton Partner, LP
Limited Partner
99.5
%
Hermitage Development II, LLC
Florida
Regency Realty Group, Inc.
Member
100
%
 
 
 
 
 
Kulpsville Village Center LP, LLC
Delaware
Regency Realty Group, Inc.
Member
100
%
 
 
 
 
 
Kulpsville Village Center, LP
Delaware
Kulpsville Village Center LP, LLC
General Partner
0.5
%
 
 
Regency Realty Group, Inc.
Limited Partner
99.5
%
Lonestar Retail, LLC
Delaware
Regency Realty Group, Inc.
Member
100
%
 
 
 
 
 
Loveland Shopping Center, LLC
Delaware
Regency Realty Group, Inc.
Member
100
%
 
 
 
 
 
Lower Nazareth LP Holding, LLC
Delaware
Regency Realty Group, Inc.
Member
100
%
Lower Nazareth Partner, LP
Delaware
Regency Realty Group, Inc.
Limited Partner
100
%
 
 
Lower Nazareth LP Holding, LLC
General Partner
0
%
Lower Nazareth GP, LLC
Delaware
Regency Realty Group, Inc.
Member
100
%
Lower Nazareth Commons, LP
Delaware
Lower Nazareth GP, LLC
General Partner
0.5
%
 
 
Lower Nazareth Partner, LP
Limited Partner
99.5
%
Lower Nazareth II LP Holding, LLC
Delaware
Regency Realty Group, Inc.
Member
100
%
Lower Nazareth II Partner, LP
Delaware
Lower Nazareth II LP Holding, LLC
General Partner
0
%
 
 
Regency Realty Group, Inc.
Limited Partner
100
%

--------------------------------------------------------------------------------




Lower Nazareth II GP, LLC
Delaware
Regency Realty Group, Inc.
Member
100
%
Lower Nazareth Commons II, LP
Delaware
Lower Nazareth II GP, LLC
General Partner
0.5
%
 
 
Lower Nazareth II Partner, LP
Limited Partner
99.5
%
Luther Properties, Inc.
Tennessee
Regency Realty Group, Inc.
Common Stock
100
%
 
 
 
 
 
Marietta Outparcel, Inc.
Georgia
Regency Realty Group, Inc.
Common Stock
100
%
 
 
 
 
 
Middle Creek Commons, LLC
Delaware
Regency Realty Group, Inc.
Member
100
%
 
 
 
 
 
Mitchell Service, LLC
Delaware
Regency Realty Group, Inc.
Member
100
%
 
 
 
 
 
NorthGate Regency, LLC
Delaware
Regency Realty Group, Inc.
Member
100
%
Paso Golden Hill, LLC
Delaware
Regency Realty Group, Inc.
Member
100
%
 
 
 
 
 
R2 Media, LLC
Florida
Regency Realty Group, Inc.
Member
100
%
 
 
 
 
 
RB Airport Crossing, LLC
Delaware
Regency Realty Group, Inc.
Member
Interests Vary
 
 
Airport 6, LLC
Member
 
 
 
 
 
 
RB Augusta, LLC
Delaware
Regency Realty Group, Inc.
Member
Interests Vary
 
 
P-6, LLC
Member
 
 
 
 
 
 
RB Schererville Crossings, LLC
Delaware
Regency Realty Group, Inc.
Member
Interests Vary
 
 
WH41, LLC
Member
 
RB Schererville 101, LLC
Indiana
RB Schererville Crossings, LLC
Member
100
%
RB Schererville 102, LLC
Indiana
RB Schererville Crossings, LLC
Member
100
%
RB Schererville 103, LLC
Indiana
RB Schererville Crossings, LLC
Member
100
%
RB Schererville 104, LLC
Indiana
RB Schererville Crossings, LLC
Member
100
%
RB Schererville 105, LLC
Indiana
RB Schererville Crossings, LLC
Member
100
%

--------------------------------------------------------------------------------




RB Schererville 106, LLC
Indiana
RB Schererville Crossings, LLC
Member
100
%
RRG Net, LLC
Florida
Regency Realty Group, Inc.
Member
100
%
Regency/PGM-Burkitt, LLC
Delaware
Regency Realty Group, Inc.
Member
Interests Vary
 
 
PGM-Burkitt, LLC
Member
 
Regency Realty Colorado, Inc.
Florida
Regency Realty Group, Inc
Common Stock
80
%
 
 
Snowden Leftwich
Common Stock
20
%
 
 
(see Note 1)
 
 
Regency Realty Group-NE, Inc.
Florida
Regency Realty Group, Inc.
Common Stock
100
%
Regency Solar, LLC
Delaware
Regency Realty Group, Inc.
Member
100
%
SS Harbour GP, LLC
Delaware
Regency Realty Group, Inc.
Member
100
%
 
 
 
 
 
SS Harbour, L.P.
Texas
SS Harbour GP, LLC
General Partner
1
%
 
 
Regency Realty Group, Inc.
Limited Partner
99
%
Seminole Shoppes, LLC
Delaware
Regency Reatly Group, Inc.
Member
50
%
 
 
M&P Shopping Centers
Member
50
%
Shops at Highland Village GP, LLC
Delaware
Regency Realty Group, Inc.
Member
100
%
 
 
 
 
 
Shops at Highland Village Development, Ltd.
Texas
Shops at Highland Village GP, LLC
General Partner
1
%
 
 
Regency Realty Group, Inc.
Limited Partner
99
%
 
 
 
 
 
Shops at Quail Creek, LLC
Delaware
Regency Realty Group, Inc.
Member
100
%
Slausen Central, LLC
Delaware
Regency Realty Group, Inc.
Member
100
%
 
 
 
 
 
State Street Crossing, LLC
Delaware
Regency Realty Group, Inc.
Member
100
%
 
 
 
 
 
Stonewall Regency, LLC
Delaware
Regency Realty Group, Inc.
Member
100
%
 
 
 
 
 
Summerville-Orangeburg, LLC
Delaware
Regency Realty Group, Inc.
Member
100
%
 
 
 
 
 
RRG Pennsylvania GP, Inc.
Florida
Regency Realty Group, Inc.
Common Stock
100
%

--------------------------------------------------------------------------------




Swatara Marketplace LP
Delaware
RRG Pennsylvania GP, Inc.
General Partner
0.5
%
 
 
Regency Realty Group, Inc.
Limited Partner
99.5
%
West End Properties, LLC
Florida
Regency Realty Group, Inc.
Member
100
%







Note 1: Snowden Leftwich is a Regency employee who is the licensed broker for
this entity. Colorado requires that the broker must own a minimum of 20% of the
equity in a licensed entity.

--------------------------------------------------------------------------------






Ownership Structure
Schedule 6.1.(b), Part II


REGENCY CENTERS CORPORATION
Unconsolidated Affiliates


 
 
 
Nature of
% of
Entity
Jurisdiction
Owner(s)
Interest
Ownership
Columbia Cameron Village SPE, LLC
Delaware
Regency Centers, L.P.
Member
30
%
 
 
Columbia Perfco Partners, L.P.
Member
70
%
 
 
 
 
 
Columbia Cameron Village, LLC
Delaware
Columbia Cameron Village SPE, LLC
Member
100
%
Columbia Regency Retail Partners, LLC
Delaware
Regency Centers, L.P.
Member
20
%
 
 
Columbia Perfco Partners, L.P.
Member
80
%
 
 
 
 
 
Columbia Retail Baker Hill, LLC
Delaware
Columbia Regency Retail Partners, LLC
Member
100
%
 
 
 
 
 
Columbia Retail Deer Grove, LLC
Delaware
Columbia Regency Retail Partners, LLC
Member
100
%
 
 
 
 
 
Columbia Retail Deer Grove Center, LLC
Delaware
Columbia Retail Deer Grove, LLC
Member
100
%
Columbia Retail Dulles, LLC
Delaware
Columbia Regency Retail Partners, LLC
Member
100
%
 
 
 
 
 
Columbia Retail Geneva Crossing, LLC
Delaware
Columbia Regency Retail Partners, LLC
Member
100
%
 
 
 
 
 
Columbia Retail Shorewood Crossing, LLC
Delaware
Columbia Regency Retail Partners, LLC
Member
100
%
 
 
 
 
 
Columbia Retail Special Member (GLP), LLC
Delaware
Columbia Perfco, L.P.
Member
80
%
 
 
Regency Centers, L.P.
 
20
%
Columbia Retail Stearns Crossing, LLC
Delaware
Columbia Regency Retail Partners, LLC
Member
100
%
 
 
 
 
 
Columbia Retail Texas 3, LLC
Delaware
Columbia Regency Retail Partners, LLC
Member
100
%

--------------------------------------------------------------------------------




 
 
 
 
 
Columbia Retail Sweetwater Plaza, LP
Delaware
Columbia Retail Texas 3, LLC
General Partner
1
%
 
 
Columbia Regency Retail Partners, LLC
Limited Partner
99
%
 
 
 
 
 
Columbia Retail Washington 1, LLC
Delaware
Columbia Regency Retail Partners, LLC
Member
100
%
 
 
 
 
 
Columbia Cascade Plaza, LLC
Delaware
Columbia Retail Washington 1, LLC
Member
100
%
 
 
 
 
 
Columbia Julington Village, LLC
Delaware
Columbia Regency Retail Partners, LLC
Member
100
%
 
 
 
 
 
Columbia Palm Valley Marketplace, LLC
Delaware
Columbia Regency Retail Partners, LLC
Member
100
%
 
 
 
 
 
Columbia Park Plaza Member, LLC
Delaware
Columbia Regency Retail Partners, LLC
Member
100
%
 
 
 
 
 
Columbia Park Plaza, LLC
Delaware
Columbia Park Plaza Member, LLC
Member
100
%
Columbia Regency Partners II, LLC
Delaware
Regency Centers, L.P.
Member
20
%
 
 
Columbia Perfco Partners, L.P.
Member
80
%
Columbia Cochran Commons, LLC
Delaware
Columbia Regency Partners II, LLC
Member
100
%
 
 
 
 
 
Hollymead Town Center, LLC
Delaware
Columbia Regency Partners II, LLC
Member
100
%
Columbia II Hollymead, LLC
Delaware
Hollymead Town Center, LLC
Member
100
%
Columbia II Johns Creek, LLC
Delaware
Columbia Regency Partners II, LLC
Member
100
%
Columbia Lorton Station Marketplace Member, LLC
Delaware
Columbia Regency Partners II, LLC
Member
100
%
Columbia Lorton Station Marketplace, LLC
Delaware
Columbia Lorton Station Marketplace Member, LLC
Member
100
%
Columbia Lorton Station Town Center, LLC
Delaware
Columbia Regency Partners II, LLC
Member
100
%
Columbia II Marina Shores, LLC
Delaware
Columbia Regency Partners II, LLC
Member
100
%
Columbia Plantation Plaza Member, LLC
Delaware
Columbia Regency Partners II, LLC
Member
100
%
Columbia Plantation Plaza, LLC
Delaware
Columbia Plantation Plaza Member, LLC
Member
100
%
Columbia II Rockridge Center, LLC
Delaware
Columbia Regency Partners II, LLC
Member
100
%

--------------------------------------------------------------------------------




Columbia Shorewood Crossing Phase 2 Member, LLC
Delaware
Columbia Regency Partners II, LLC
Member
100
%
Columbia Shorewood Crossing Phase 2, LLC
Delaware
Columbia Shorewood Crossing Phase 2 Member, LLC
Member
100
%
Columbia Shorewood Crossing Phase 3, LLC
Delaware
Columbia Regency Partners II, LLC
Member
100
%
Signal Hill Two, LLC
Delaware
Columbia Regency Partners II, LLC
Member
100
%
Columbia II Signal Hill, LLC
Delaware
Signal Hill Two, LLC
Member
100
%
Columbia Speedway Plaza Member, LLC
Delaware
Columbia Regency Partners II, LLC
Member
100
%
Columbia Speedway Plaza, LLC
Delaware
Columbia Speedway Plaza Member, LLC
Member
100
%
Columbia Sutton Square, LLC
Delaware
Columbia Regency Partners II, LLC
Member
100
%
Columbia II Highland Knolls, LLC
Delaware
Columbia Regency Partners II, LLC
Member
100
%
Columbia II Holding, LLC
Delaware
Columbia Regency Partners II, LLC
Member
100
%
Columbia II Island Crossing, LLC
Delaware
Columbia II Holding, LLC
Member
100
%
Columbia II King Plaza, LLC
Delaware
Columbia II Holding, LLC
Member
100
%
Columbia II Lost Mountain, LLC
Delaware
Columbia II Holding, LLC
Member
100
%
Columbia II Raley’s Center, LLC
Delaware
Columbia II Holding, LLC
Member
100
%
Columbia II Surfside Beach Commons, LLC
Delaware
Columbia II Holding, LLC
Member
100
%
GRI-Regency, LLC
Delaware
Global Retail Investors, LLC
Member
60
%
 
 
Regency Centers, L.P.
Member
40
%
 
 
 
 
 
FW PA-Mercer Square, LLC
Delaware
GRI-Regency, LLC
Member
100
%
FW PA-Newtown Square, LLC
Delaware
GRI-Regency, LLC
Member
100
%
FW PA-Warwick Plaza, LLC
Delaware
GRI-Regency, LLC
Member
100
%
MCW-RC SC-Merchant’s, LLC (fka MCW-RC South Carolina, LLC)
Delaware
GRI-Regency, LLC
Member
100
%
MCW-RC SC-Merchant’s Village Member, LLC
Delaware
MCW-RC SC-Merchant’s, LLC
Member
100
%
MCW-RC SC-Merchant’s Village, LLC
Delaware
MCW-RC SC-Merchant’s Village Member, LLC
Member
100
%
FW CA-Brea Marketplace Member, LLC
Delaware
GRI-Regency, LLC
Member
100
%
FW CA-Brea Marketplace, LLC
Delaware
FW CA-Brea Marketplace Member, LLC
Member
100
%
U.S. Retail Partners Holding, LLC
Delaware
GRI-Regency, LLC
Member
100
%

--------------------------------------------------------------------------------




U.S. Retail Partners Member, LLC
Delaware
GRI-Regency, LLC
Member
100
%
U.S. Retail Partners, LLC
Delaware
U.S. Retail Partners Holding, LLC
Member
1
%
 
 
U.S. Retail Partners Member, LLC
Member
99
%
 
 
 
 
 
FW CO-Arapahoe Village, LLC
Delaware
U.S. Retail Partners, LLC
Member
100
%
FW CO-Cherrywood Square, LLC
Delaware
U.S. Retail Partners, LLC
Member
100
%
FW CO-Ralston Square, LLC
Delaware
U.S. Retail Partners, LLC
Member
100
%
FW MN-Colonial Square, LLC
Delaware
U.S. Retail Partners, LLC
Member
100
%
USRP I Holding, LLC
Delaware
GRI-Regency, LLC
Member
100
%
USRP I Member, LLC
Delaware
GRI-Regency, LLC
Member
100
%
USRP I, LLC
Delaware
USRP I Holding, LLC
Member
1
%
 
 
USRP I Member, LLC
Member
99
%
 
 
 
 
 
FW NJ-Plaza Square, LLC
Delaware
USRP I, LLC
Member
100
%
FW VA-Greenbriar Town Center, LLC
Delaware
USRP I, LLC
Member
100
%
FW VA-Festival at Manchester, LLC
Delaware
USRP I, LLC
Member
100
%
FW-Reg II Holdings, LLC
Delaware
GRI-Regency, LLC
Member
100
%
FW CA-Auburn Village, LLC
Delaware
FW-Reg II Holdings, LLC
Member
100
%
FW CA-Bay Hill Shopping Center, LLC
Delaware
FW-Reg II Holdings, LLC
Member
100
%
FW CA-Five Points Shopping Center, LLC
Delaware
FW-Reg II Holdings, LLC
Member
100
%
FW CA-Mariposa Gardens Shopping Center, LLC
Delaware
FW-Reg II Holdings, LLC
Member
100
%
FW CA-Navajo Shopping Center, LLC
Delaware
FW-Reg II Holdings, LLC
Member
100
%
FW CA-Point Loma Plaza, LLC
Delaware
FW-Reg II Holdings, LLC
Member
100
%
FW CA-Rancho San Diego Village, LLC
Delaware
FW-Reg II Holdings, LLC
Member
100
%
FW CA-Silverado Plaza, LLC
Delaware
FW-Reg II Holdings, LLC
Member
100
%
FW CA-Snell & Branham Plaza, LLC
Delaware
FW-Reg II Holdings, LLC
Member
100
%
FW CA-Stanford Ranch Village, LLC
Delaware
FW-Reg II Holdings, LLC
Member
100
%
FW CA-Twin Oaks Shopping Center, LLC
Delaware
FW-Reg II Holdings, LLC
Member
100
%
FW CA-Ygnacio Plaza, LLC
Delaware
FW-Reg II Holdings, LLC
Member
100
%

--------------------------------------------------------------------------------




FW CT-Corbins Corner Shopping Center, LLC
Delaware
FW-Reg II Holdings, LLC
Member
100
%
FW DC-Spring Valley Shopping Center, LLC
Delaware
FW-Reg II Holdings, LLC
Member
100
%
FW The Oaks Holding, LLC
Delaware
GRI-Regency, LLC
Member
100
%
FW IL-The Oaks Shopping Center, LLC
Delaware
FW The Oaks Holding, LLC
Member
100
%
FW IL-Brentwood Commons, LLC
Delaware
FW-Reg II Holdings, LLC
Member
100
%
FW IL-Riverside/Rivers Edge, LLC
Delaware
FW-Reg II Holdings, LLC
Member
100
%
FW IL-Riverview Plaza, LLC
Delaware
FW-Reg II Holdings, LLC
Member
100
%
FW IL-Stonebrook Plaza, LLC
Delaware
FW-Reg II Holdings, LLC
Member
100
%
USRP Willow East, LLC
Delaware
FW-Reg II Holdings, LLC
Member
100
%
USRP Willow West, LLC
Delaware
FW-Reg II Holdings, LLC
Member
100
%
Parkville Shopping Center, L.L.C.
Maryland
FW-Reg II Holdings, LLC
Member
100
%
FW Parkville Borrower, LLC
Delaware
Parkville Shopping Center, L.L.C.
Member
100
%
FW-Reg II Holding Company Two, LLC
Delaware
GRI-Regency, LLC
Member
100
%
FW CA-Granada Village, LLC
Delaware
FW-Reg II Holding Company Two, LLC
Member
100
%
FW CA-Laguna Niguel Plaza, LLC
Delaware
FW-Reg II Holding Company Two, LLC
Member
100
%
FW CA-Pleasant Hill Shopping Center, LLC
Delaware
FW-Reg II Holding Company Two, LLC
Member
100
%
FW IL-Civic Center Plaza, LLC
Delaware
FW-Reg II Holding Company Two, LLC
Member
100
%
FW IL-McHenry Commons Shopping Center, LLC
Delaware
FW-Reg II Holding Company Two, LLC
Member
100
%
FW NJ-Westmont Shopping Center, LLC
Delaware
FW-Reg II Holding Company Two, LLC
Member
100
%
FW NC-Shoppes of Kildaire, LLC
Delaware
FW-Reg II Holding Company Two, LLC
Member
100
%
FW OR-Greenway Town Center, LLC
Delaware
FW-Reg II Holding Company Two, LLC
Member
100
%
FW WI Racine Centre, LLC
Delaware
FW-Reg II Holding Company Two, LLC
Member
100
%
USRP LP, LLC
Delaware
GRI-Regency, LLC
Member
100
%
USRP GP, LLC
Delaware
GRI-Regency, LLC
Member
100
%
US Retail Partners Limited Partnership
Delaware
USRP GP, LLC
General Partner
1
%
 
 
USRP LP, LLC
Limited Partner
99
%
 
 
Preferred Partners
Limited Partners
profit sharing
FW MD Woodmoor Borrower, LLC
Delaware
US Retail Partners Limited Partnership
Member
100
%
Enterprise Associates
Maryland
USRP GP, LLC
General Partner
 

--------------------------------------------------------------------------------




 
 
US Retail Partners Limited Partnership
General Partner
 
FW Bowie Plaza GP, LLC
Delaware
GRI-Regency, LLC
Member
100
%
 
 
 
 
 
Capitol Place I Investment Limited Partnership
Maryland
FW Bowie Plaza GP, LLC
General Partner
1
%
 
 
Eastern Shopping Centers I, LLC
Limited Partner
99
%
 
 
 
 
 
FW Elkridge Corners GP, LLC
Delaware
GRI-Regency, LLC
Member
100
%
 
 
 
 
 
L and M Development Company Limited Partnership
Maryland
FW Elkridge Corners GP, LLC
General Partner
1
%
 
 
Eastern Shopping Centers I, LLC
Limited Partner
99
%
 
 
 
 
 
FW Woodholme GP, LLC
Delaware
GRI-Regency, LLC
Member
100
%
 
 
 
 
 
Woodholme Properties Limited Partnership
Maryland
FW Woodholm GP, LLC
General Partner
1
%
 
 
Eastern Shopping Centers I, LLC
Limited Partner
99
%
 
 
 
 
 
FW Woodholme Borrower, LLC
Delaware
Woodholme Properties Limited Partnership
Member
100
%
FW Southside Marketplace GP, LLC
Delaware
GRI-Regency, LLC
Member
100
%
 
 
 
 
 
Southside Marketplace Limited Partnership
Maryland
FW Southside Marketplace GP, LLC
General Partner
1
%
 
 
Eastern Shopping Centers I, LLC
Limited Partner
99
%
 
 
 
 
 
FW Valley Centre GP, LLC
Delaware
GRI-Regency, LLC
Member
100
%
 
 
 
 
 
Greenspring Associates Limited Partnership
Maryland
FW Valley Centre GP, LLC
General Partner
1
%
 
 
Eastern Shopping Centers I, LLC
Limited Partner
99
%
 
 
 
 
 
FW MD-Greenspring Borrower, LLC
Delaware
Greenspring Associates Limited Partnership
Member
100
%
Eastern Shopping Centers I, LLC
Delaware
GRI-Regency, LLC
Member
100
%

--------------------------------------------------------------------------------




 
 
 
 
 
Cloppers Mill Village Center, LLC
Maryland
GRI-Regency, LLC
Member
100
%
 
 
Eastern Shopping Centers I, LLC
 
 
City Line Shopping Center Associates
Pennsylvania
US Retail Partners Limited Partnership
General Partner
1
%
 
 
City Line LP, LLC
Limited Partner
99
%
 
 
 
 
 
City Line LP, LLC
Delaware
USRP LP, LLC
Member
100
%
 
 
 
 
 
FW Allenbeth GP, LLC
Delaware
GRI-Regency, LLC
Member
100
%
 
 
 
 
 
Allenbeth Associates Limited Partnership
Maryland
FW Allenbeth GP, LLC
General Partner
1
%
 
 
Eastern Shopping Centers I, LLC
Limited Partner
99
%
 
 
 
 
 
FW Memorial GP, LLC
Delaware
GRI-Regency, LLC
Member
100
%
 
 
 
 
 
FW TX-Memorial Collection, L.P.
Delaware
FW Memorial GP, LLC
General Partner
1
%
 
 
FW Texas LP, LLC
Limited Partner
99
%
 
 
 
 
 
FW Weslyan GP, LLC
Delaware
GRI-Regency, LLC
Member
100
%
 
 
 
 
 
FW TX-Weslyan Plaza, L.P.
Delaware
FW Weslyan GP, LLC
General Partner
1
%
 
 
FW Texas LP, LLC
Limited Partner
99
%
 
 
 
 
 
FW Woodway GP, LLC
Delaware
GRI-Regency, LLC
Member
100
%
 
 
 
 
 
FW TX-Woodway Collection, L.P.
Delaware
FW Woodway GP, LLC
General Partner
1
%
 
 
FW Texas LP, LLC
Limited Partner
99
%
 
 
 
 
 
FW VA-601 Kings Street, LLC
Delaware
FW-Reg II Holdings, LLC
Member
100
%
FW VA-Ashburn Farm Village Center, LLC
Delaware
FW-Reg II Holdings, LLC
Member
100
%

--------------------------------------------------------------------------------




FW VA-Centre Ridge Marketplace, LLC
Delaware
FW-Reg II Holdings, LLC
Member
100
%
FW VA-Fox Mill Shopping Center, LLC
Delaware
FW-Reg II Holdings, LLC
Member
100
%
FW VA-Kings Park Shopping Center, LLC
Delaware
FW-Reg II Holdings, LLC
Member
100
%
FW VA-Saratoga Shopping Center, LLC
Delaware
FW-Reg II Holdings, LLC
Member
100
%
FW VA-The Village Shopping Center, LLC
Delaware
FW-Reg II Holdings, LLC
Member
100
%
FW Gayton Crossing Holding, LLC
Delaware
GRI-Regency, LLC
Member
100
%
 
 
 
 
 
FW VA-Gayton Crossing Shopping Center, LLC
Delaware
FW Gayton Crossing Holding, LLC
Member
100
%
FW WA-Aurora Marketplace, LLC
Delaware
FW-Reg II Holdings, LLC
Member
100
%
FW WA-Eastgate Plaza, LLC
Delaware
FW-Reg II Holdings, LLC
Member
100
%
FW WA-Overlake Fashion Plaza, LLC
Delaware
FW-Reg II Holdings, LLC
Member
100
%
FW WI-Whitnall Square, LLC
Delaware
FW-Reg II Holdings, LLC
Member
100
%
Macquarie CountryWide-Regency III, LLC
Delaware
Macquarie CountryWide (US) No. 2 LLC
Member
75
%
 
 
Macquarie-Regency Management, LLC
Member
0.01
%
 
 
Regency Centers, L.P.
Member
24.99
%
 
 
 
 
 
Macquarie-Regency Management, LLC
Delaware
Macquarie Real Estate Inc.
Member
50
%
 
 
Regency Centers, L.P.
Member
50
%
MCW RC III Hilltop Village Member, LLC
Delaware
Macquarie CountryWide-Regency III, LLC
Member
100
%
MCW RC III Hilltop Village, LLC
Delaware
MCW RC III Hilltop Village Member, LLC
Member
100
%
MCW-RC III Kleinwood GP, LLC
Delaware
Macquarie CountryWide-Regency III, LLC
Member
100
%
 
 
 
 
 
MCW-RC III Kleinwood Center, LP
Delaware
MCW-RC III Kleinwood GP, LLC
General Partner
0.05
%
 
 
Macquarie CountryWide-Regency III, LLC
Limited Partner
99.95
%
MCW-RC III Murray Landing Member, LLC
Delaware
Macquarie CountryWide-Regency III, LLC
Member
100
%
MCW-RC III Murray Landing, LLC
Delaware
MCW-RC III Murray Landing Member, LLC
Member
100
%
MCW-RC III Vineyard Member, LLC
Delaware
Macquarie CountryWide-Regency III, LLC
Member
100
%
MCW-RC III Vineyard Shopping Center, LLC
Delaware
MCW RC III Vineyard Member, LLC
Member
100
%
RegCal, LLC
Delaware
California State Teachers Retirement System
Member
75
%

--------------------------------------------------------------------------------




 
 
Regency Centers, L.P.
Member
25
%
 
 
 
 
 
RegCal Holding, LLC
Delaware
RegCal, LLC
Member
100
%
CAR Apple Valley Square Member, LLC
Delaware
RegCal, LLC
Member
100
%
CAR Apple Valley Square, LLC
Delaware
CAR Apple Valley Square Member, LLC
Member
100
%
CAR Apple Valley Land, LLC
Delaware
RegCal, LLC
 
 
CAR Braemar Village, LLC
Delaware
RegCal, LLC
Member
100
%
 
 
 
 
 
CAR Calhoun Commons, LLC
Delaware
RegCal, LLC
Member
100
%
CAR Corral Hollow, LLC
Delaware
RegCal Holding, LLC
Member
100
%
 
 
 
 
 
CAR Five Corners Plaza, LLC
Delaware
Five Corners Plaza Member, LLC
Member
100
%
 
 
 
 
 
Five Corners Plaza Member, LLC
Delaware
RegCal, LLC
Member
100
%
 
 
 
 
 
CAR Fuquay Holding, LLC
Delaware
RegCal, LLC
Member
100
%
 
 
 
 
 
CAR Fuquay Crossing, LLC
Delaware
CAR Fuquay Holding, LLC
Member
100
%
 
 
 
 
 
CAR Fuquay Property, LLC
Delaware
RegCal, LLC
Member
100
%
 
 
 
 
 
CAR Providence Commons, LLC
Delaware
RegCal, LLC
Member
100
%
CAR Providence Commons Two, LLC
Delaware
RegCal, LLC
Member
100
%
CAR Shops at the Columbia, LLC
Delaware
RegCal, LLC
Member
100
%
 
 
 
 
 
KF-REG Holding, LLC
Delaware
RegCal, LLC
Member
100
%
 
 
 
 
 
KF-REG Associates, LLC
Delaware
KF-REG Holding, LLC
Member
100
%
 
 
 
 
 

--------------------------------------------------------------------------------




King Farm Center, LLC
Delaware
KF-REG Associates, LLC
Member
100
%
 
 
 
 
 
Regency Retail GP, LLC
Delaware
Regency Centers, L.P.
Member
100
%
 
 
 
 
 
Regency Retail Partners, LP
Delaware
Regency Retail GP, LLC
General Partner
34.12
%
 
 
Metropolitan Tower Life Insurance Company
Limited Partner
3.04
%
 
 
General American Life Insurance Company
Limited Partner
3.04
%
 
 
Metropolitan Life Insurance Company
Limited Partner
6.07
%
 
 
STRS Ohio Opportunity Real Estate Investments, LLC
Limited Partner
42.98
%
 
 
NLI Properties East, Inc. (Nippon Life Insurance Company)
Limited Partner
10.75
%
RRP Parent REIT, Inc.
Maryland
Regency Retail Partners, LP
Common Stock
100
%
 
 
 
 
 
RRP GIC Feeder, LP
Delaware
Regency Retail GP, LLC
General Partner
0.002
%
 
 
RGNCY Retail Trust
Limited Partner
99.998
%
RRP German Feeder, LP
Delaware
Regency Retail GP, LLC
General Partner
0.004
%
 
 
RRP GmbH & Co. KG
Limited Partner
99.996
%
RRP Subsidiary REIT, LP
Delaware
Regency Retail GP, LLC
General Partner
0
%
 
 
Regency Retail Partners, LP
Limited Partner
0.001
%
 
 
RRP Parent REIT, Inc,
Limited Partner
41.702
%
 
 
RRP German Feeder, LP
Limited Partner
18.89
%
 
 
RRP GIC Feeder, LP
Limited Partner
39.407
%
RRP Operating, LP
Delaware
Regency Retail GP, LLC
General Partner
8.8
%
 
 
RRP Subsidiary REIT, LP
Common LP
91.2
%
 
 
 
 
 
RRP Falcon Ridge GP, LLC
Delaware
RRP Operating, LP
Member
100
%
 
 
 
 
 
RRP Falcon Ridge Town Center, LP
Delaware
RRP Falcon Ridge GP, LLC
General Partner
0.5
%

--------------------------------------------------------------------------------




 
 
RRP Operating, LP
Limited Partner
99.5
%
RRP Falcon Ridge Phase II GP, LLC
Delaware
RRP Operating, LP
Member
100
%
 
 
 
 
 
RRP Falcon Ridge Town Center Phase II, LP
Delaware
RRP Falcon Ridge Phase II GP, LLC
General Partner
0.5
%
 
 
RRP Operating, LP
Limited Partner
99.5
%
Fortuna Regency, LLC
Delaware
RRP Operating, LP
Member
100
%
RRP Fortuna GP, LLC
Delaware
RRP Operating, LP
Member
100
%
RRP Fortuna, LP
Delaware
RRP Fortuna GP, LLC
General Partner
0.5
%
 
 
Fortuna Regency, LLC
Limited Partner
99.5
%
RRP Indian Springs GP, LLC
Delaware
RRP Operating, LP
Member
100
%
 
 
 
 
 
RRP Indian Springs, LP
Delaware
RRP Indian Springs GP, LLC
General Partner
0.5
%
 
 
RRP Operating, LP
Limited Partner
99.5
%
RRP Orchard Park GP, LLC
Delaware
RRP Operating, LP
Member
100
%
RRP Orchard Park, LP
Delaware
RRP Orchard Park GP, LLC
General Partner
0.5
%
 
 
RRP Operating, LP
Limited Partner
99.5
%
RRP Silver Spring GP, LLC
Delaware
RRP Operating, LP
Member
100
%
Silver Spring Square II, L.P.
Delaware
RRP Silver Spring GP, LLC
General Partner
0.5
%
 
 
RRP Operating, LP
Limited Partner
99.5
%
RRP Sycamore Plaza GP, LLC
Delaware
RRP Operating, LP
Member
100
%
RRP Sycamore Plaza, LP
Delaware
RRP Sycamore Plaza GP, LLC
General Partner
0.5
%
 
 
RRP Operating, LP
Limited Partner
99.5
%
RRP Vista Village Phase I GP, LLC
Delaware
RRP Operating, LP
Member
100
%
 
 
 
 
 
RRP Vista Village Phase I, LP
Delaware
RRP Vista Village Phase I GP, LLC
General Partner
0.5
%
 
 
RRP Operating, LP
Limited Partner
99.5
%
RRP Vista Village Phase II GP, LLC
Delaware
RRP Operating, LP
Member
100
%
 
 
 
 
 
RRP Vista Village Phase II, LP
Delaware
RRP Vista Village Phase II GP, LLC
General Partner
0.5
%

--------------------------------------------------------------------------------




 
 
RRP Operating, LP
Limited Partner
99.5
%
US Regency Retail REIT I
Texas
US Southern Retail, LLC
Common Stock
57.27
%
 
 
US Republic Core Fund, L.P.
Common Stock
23.53
%
 
 
Regency Centers, L.P.
Common Stock
19.2
%
US Regency Retail I, LLC
Delaware
US Regency Retail REIT I
Member
99
%
 
 
Regency Centers, L.P.
Member
1
%
Alba Village Regency, LLC
Delaware
Regency Centers, L.P.
Member
Varies
 
 
Northgate Center Phase I, LLC
Member
 
Bammel North Houston Center, Ltd.
Texas
Regency Centers, L.P.
General Partner
Varies
 
 
HEB Grocery Company, LP
Limited Partner
 
Bartram Park Center, LLC
Delaware
Regency Centers, L.P.
Member
Varies
 
 
Real Sub, LLC
Member
 
Conroe/White Oak Marketplace, Ltd.
Texas
Regency Centers, L.P.
General Partner
Varies
 
 
HEB Grocery Co., L.P.
Limited Partner
 
Indian Springs at Woodlands, Ltd.
Texas
Indian Springs GP, LLC
General Partner
0.1
%
 
 
Regency Woodlands/Kuykendahl Retail, Ltd.
Limited Partner
99.9
%
Langston Center, LLC
Delaware
Regency Centers, L.P.
Member
50
%
 
 
Real Sub, LLC
Member
50
%
Ocala Retail Partners, LLC
Delaware
Regency Centers, L.P.
Member
50
%
 
 
Real Sub, LLC
Member
50
%
 
 
 
 
 
Queensboro Associates, L.P.
Georgia
Regency Centers, L.P.
General Partner
50
%
 
 
Real Sub, LLC
Limited Partner
50
%
 
 
 
 
 
Regency Woodlands/Kuykendahl Retail, Ltd.
Texas
Regency Centers, L.P.
General Partner
50
%
 
 
HEB Grocery Company, LP
Limited Partner
50
%
 
 
 
 
 
Tinwood, LLC
Delaware
Regency Centers, L.P.
Member
50
%
 
 
Real Sub, LLC
Member
50
%

--------------------------------------------------------------------------------




Tinwood-Lynn Haven, LLC
Delaware
Tinwood, LLC
Member
100
%
Tinwood-Pebblebrooke, LLC
Delaware
Tinwood, LLC
Member
100
%
Regency I-45/Spring Cypress Retail, L.P.
Delaware
Regency Realty Group, Inc.
General Partner
Interests Vary
 
 
HEB Grocery Company, L.P.
Limited Partner
 




--------------------------------------------------------------------------------




Properties; Liens
Schedule 6.1.(f)


Regency Centers, L.P.
Unencumbered Pool Properties
September 7, 2011


 
 
 
Development
 
 
 
 
Status
 
 
Pool
Pool
(Percent
Percent
Property
Type
Designation
Funded)
Occupied
Airport Crossing
Qual-JV-Dev
Recently Completed Property
 
77.8
%
Anastasia Plaza
Ops-Prop-100%
Operating Property
 
95.3
%
Anthem Marketplace
Ops-Prop-100%
Operating Property
 
90.1
%
Applegate Ranch Shopping Center
Dev-Prop-100%
Development
98
%
82.4
%
Ashburn Farm Market Center
Ops-Prop-100%
Operating Property
 
100.0
%
Ashford Place
Ops-Prop-100%
Operating Property
 
93.3
%
Augusta Center
Qual-JV-Ops
Operating Property
 
100.0
%
Aventura Shopping Center
Ops-Prop-100%
Operating Property
 
87.3
%
Beckett Commons
Ops-Prop-100%
Operating Property
 
87.0
%
Beneva Village Shops
Ops-Prop-100%
Operating Property
 
85.4
%
Bloomingdale Square
Ops-Prop-100%
Operating Property
 
96.3
%
Boulevard Center
Ops-Prop-100%
Operating Property
 
90.0
%
Boynton Lakes Plaza
Ops-Prop-100%
Operating Property
 
78.4
%
Briarcliff La Vista
Ops-Prop-100%
Operating Property
 
100.0
%
Buckhead Court
Ops-Prop-100%
Operating Property
 
97.5
%
Buckley Square
Ops-Prop-100%
Operating Property
 
95.0
%
Buckwalter Village
Ops-Prop-100%
Operating Property
 
97.6
%
Caligo Crossing
Dev-Prop-100%
Recently Completed Property
 
100.0
%
Cambridge Square
Ops-Prop-100%
Operating Property
 
100.0
%
Carmel Commons
Ops-Prop-100%
Operating Property
 
90.5
%
Carriage Gate
Ops-Prop-100%
Operating Property
 
86.8
%
Centerplace of Greeley III Phase I
Dev-Prop-100%
Recently Completed Property
 
81.5
%
Centerplace of Greeley III Phase II
Dev-Prop-100%
Development
3
%
100.0
%
Chapel Hill Centre
Ops-Prop-100%
Operating Property
 
96.4
%
Chasewood Plaza
Ops-Prop-100%
Operating Property
 
95.0
%
Cherry Grove
Ops-Prop-100%
Operating Property
 
97.0
%
Cheshire Station
Ops-Prop-100%
Operating Property
 
97.8
%
Clayton Valley Shopping Center
Ops-Prop-100%
Operating Property
 
94.2
%
Clovis Commons
Qual-JV-Ops
Operating Property
 
99.3
%
Cochran's Crossing
Ops-Prop-100%
Operating Property
 
93.4
%
Colonnade Center
Dev-Prop-100%
Development
85
%
85.4
%
Cooper Street
Ops-Prop-100%
Operating Property
 
91.4
%
Corvallis Market Center
Ops-Prop-100%
Operating Property
 
100.0
%
Costa Verde Center
Ops-Prop-100%
Operating Property
 
96.0
%
Courtyard Shopping Center
Ops-Prop-100%
Operating Property
 
100.0
%
Cromwell Square
Ops-Prop-100%
Operating Property
 
95.7
%

--------------------------------------------------------------------------------




Culpeper Colonnade
Ops-Prop-100%
Operating Property
 
97.1
%
Deer Springs Town Center
Dev-Prop-100%
Recently Completed Property
 
89.3
%
Delk Spectrum
Ops-Prop-100%
Operating Property
 
75.6
%
Diablo Plaza
Ops-Prop-100%
Operating Property
 
100.0
%
Dickson Tn
Ops-Prop-100%
Operating Property
 
100.0
%
Dunwoody Village
Ops-Prop-100%
Operating Property
 
88.5
%
East Pointe
Ops-Prop-100%
Operating Property
 
98.4
%
East Port Plaza
Ops-Prop-100%
Operating Property
 
82.7
%
East Towne Center
Ops-Prop-100%
Operating Property
 
84.0
%
El Camino Shopping Center
Ops-Prop-100%
Operating Property
 
92.4
%
El Norte Pkwy Plaza
Ops-Prop-100%
Operating Property
 
92.9
%
Encina Grande
Ops-Prop-100%
Operating Property
 
98.3
%
Fairfax Shopping Center
Ops-Prop-100%
Operating Property
 
82.8
%
Falcon Marketplace
Dev-Prop-100%
Recently Completed Property
 
72.5
%
Fenton Marketplace
Ops-Prop-100%
Operating Property
 
34.7
%
First Street Village
Ops-Prop-100%
Operating Property
 
92.4
%
Folsom Prairie City Crossing
Ops-Prop-100%
Operating Property
 
94.2
%
Frankfort Crossing Shpg Ctr
Ops-Prop-100%
Operating Property
 
84.8
%
French Valley Village Center
Ops-Prop-100%
Operating Property
 
95.2
%
Garden Square
Ops-Prop-100%
Operating Property
 
95.7
%
Garner Towne Square
Ops-Prop-100%
Operating Property
 
76.5
%
Gateway 101
Ops-Prop-100%
Operating Property
 
100.0
%
Gelson's Westlake Market Plaza
Ops-Prop-100%
Operating Property
 
91.7
%
Glenwood Village
Ops-Prop-100%
Operating Property
 
96.8
%
Golden Hills Promenade
Qual-JV-Ops
Operating Property
 
90.6
%
Grande Oak
Ops-Prop-100%
Operating Property
 
94.7
%
Greenwood Springs
Ops-Prop-100%
Operating Property
 
65.0
%
Hancock
Ops-Prop-100%
Operating Property
 
97.9
%
Harpeth Village Fieldstone
Ops-Prop-100%
Operating Property
 
100.0
%
Harris Crossing
Dev-Prop-100%
Recently Completed Property
 
91.1
%
Heritage Plaza
Ops-Prop-100%
Operating Property
 
97.5
%
Hershey
Ops-Prop-100%
Operating Property
 
100.0
%
Hibernia Pavilion
Ops-Prop-100%
Operating Property
 
94.9
%
Hibernia Plaza
Dev-Prop-100%
Recently Completed Property
 
16.7
%
Hickory Creek Plaza
Dev-Prop-100%
Development
98
%
77.6
%
Hillcrest Village
Ops-Prop-100%
Operating Property
 
100.0
%
Hinsdale
Ops-Prop-100%
Operating Property
 
93.8
%
Horton's Corner
Ops-Prop-100%
Operating Property
 
100.0
%
Hyde Park
Ops-Prop-100%
Operating Property
 
97.6
%
Indio Towne Center
Dev-Prop-100%
Development
98
%
74.4
%
Indio Towne Center Phase II
Dev-Prop-100%
Development
65
%
100.0
%
Inglewood Plaza
Ops-Prop-100%
Operating Property
 
100.0
%
Jefferson Square
Dev-Prop-100%
Development
98
%
74.7
%
Keller Town Center
Ops-Prop-100%
Operating Property
 
88.1
%
Kings Crossing Sun City
Ops-Prop-100%
Operating Property
 
97.1
%
Kulpsville Village Center
Ops-Prop-100%
Operating Property
 
100.0
%
Lake Pine Plaza
Ops-Prop-100%
Operating Property
 
94.4
%

--------------------------------------------------------------------------------




Lebanon Center
Dev-Prop-100%
Recently Completed Property
 
89.0
%
Lebanon/Legacy Center
Ops-Prop-100%
Operating Property
 
81.0
%
Littleton Square
Ops-Prop-100%
Operating Property
 
72.2
%
Lloyd King Center
Ops-Prop-100%
Operating Property
 
91.6
%
Loehmanns Plaza California
Ops-Prop-100%
Operating Property
 
94.2
%
Loehmanns Plaza Georgia
Ops-Prop-100%
Operating Property
 
95.4
%
Lower Nazareth Commons
Ops-Prop-100%
Operating Property
 
93.2
%
Market at Opitz Crossing
Ops-Prop-100%
Operating Property
 
79.7
%
Market at Preston Forest
Ops-Prop-100%
Operating Property
 
100.0
%
Marketplace at Briargate
Ops-Prop-100%
Operating Property
 
94.7
%
Martin Downs Village Center
Ops-Prop-100%
Operating Property
 
89.1
%
Martin Downs Village Shoppes
Ops-Prop-100%
Operating Property
 
87.9
%
Maxtown Road (Northgate)
Ops-Prop-100%
Operating Property
 
98.4
%
Middle Creek Commons
Dev-Prop-100%
Recently Completed Property
 
98.4
%
Millhopper Shopping Center
Ops-Prop-100%
Operating Property
 
100.0
%
Monument Jackson Creek
Ops-Prop-100%
Operating Property
 
100.0
%
Morningside Plaza
Ops-Prop-100%
Operating Property
 
96.3
%
Nashboro Village
Ops-Prop-100%
Operating Property
 
95.2
%
Newberry Square
Ops-Prop-100%
Operating Property
 
94.7
%
Newland Center
Ops-Prop-100%
Operating Property
 
98.8
%
Nocatee Town Center
Dev-Prop-100%
Recently Completed Property
 
90.8
%
North Hills
Ops-Prop-100%
Operating Property
 
99.0
%
Northlake Village
Ops-Prop-100%
Operating Property
 
87.6
%
Oakbrook Plaza
Ops-Prop-100%
Operating Property
 
94.5
%
Oakleaf Commons
Dev-Prop-100%
Recently Completed Property
 
84.8
%
Old St Augustine Plaza
Ops-Prop-100%
Operating Property
 
98.3
%
Orangeburg
Ops-Prop-100%
Operating Property
 
100.0
%
Orchards Market Center II
Ops-Prop-100%
Operating Property
 
89.9
%
Panther Creek
Ops-Prop-100%
Operating Property
 
100.0
%
Pike Creek
Ops-Prop-100%
Operating Property
 
89.8
%
Pima Crossing
Ops-Prop-100%
Operating Property
 
88.9
%
Pine Lake Village
Ops-Prop-100%
Operating Property
 
100.0
%
Pine Tree Plaza
Ops-Prop-100%
Operating Property
 
96.8
%
Powell Street Plaza
Ops-Prop-100%
Operating Property
 
100.0
%
Powers Ferry Square
Ops-Prop-100%
Operating Property
 
84.7
%
Powers Ferry Village
Ops-Prop-100%
Operating Property
 
81.0
%
Preston Park
Ops-Prop-100%
Operating Property
 
85.9
%
Prestonwood Park
Ops-Prop-100%
Operating Property
 
69.9
%
Red Bank Village
Ops-Prop-100%
Operating Property
 
97.4
%
Regency Commons
Ops-Prop-100%
Operating Property
 
86.2
%
Regency Square
Ops-Prop-100%
Operating Property
 
92.0
%
Rio Vista Town Center
Qual-JV-Ops
Operating Property
 
83.5
%
Rivermont Station
Ops-Prop-100%
Operating Property
 
83.3
%
Rockwall Town Center
Ops-Prop-100%
Operating Property
 
93.5
%
Rona Plaza
Ops-Prop-100%
Operating Property
 
100.0
%
Russell Ridge
Ops-Prop-100%
Operating Property
 
87.3
%
Sammamish-Highlands
Ops-Prop-100%
Operating Property
 
95.5
%

--------------------------------------------------------------------------------




San Leandro Plaza
Ops-Prop-100%
Operating Property
 
100.0
%
Sherwood Crossroads
Ops-Prop-100%
Operating Property
 
92.1
%
Sherwood Market Center
Ops-Prop-100%
Operating Property
 
97.8
%
Shoppes @ 104
Ops-Prop-100%
Operating Property
 
96.2
%
Shoppes at Fairhope Village
Dev-Prop-100%
Development
97
%
80.9
%
Shoppes at Mason
Ops-Prop-100%
Operating Property
 
92.6
%
Shops at Arizona
Ops-Prop-100%
Operating Property
 
81.5
%
Shops at County Center
Qual-JV-Ops
Operating Property
 
93.4
%
Shops at John's Creek
Ops-Prop-100%
Operating Property
 
73.5
%
Shops at Quail Creek
Dev-Prop-100%
Development
95
%
79.7
%
Shops at Saugus
Qual-JV-Ops
Operating Property
 
93.2
%
Shops at Stonewall
Ops-Prop-100%
Operating Property
 
97.6
%
Shops at Stonewall Phase II
Dev-Prop-100%
Development
35
%
100.0
%
Signature Plaza
Ops-Prop-100%
Operating Property
 
80.0
%
South Lowry Square
Ops-Prop-100%
Operating Property
 
82.3
%
Southcenter
Ops-Prop-100%
Operating Property
 
97.0
%
Southpoint Crossing
Ops-Prop-100%
Operating Property
 
88.4
%
Starke
Ops-Prop-100%
Operating Property
 
100.0
%
State Street Crossing
Dev-Prop-100%
Development
97
%
60.0
%
Strawflower Village
Ops-Prop-100%
Operating Property
 
98.3
%
Stroh Ranch
Ops-Prop-100%
Operating Property
 
97.0
%
Suncoast Crossing Phase I
Ops-Prop-100%
Operating Property
 
93.5
%
Suncoast Crossing Phase II
Dev-Prop-100%
Development
95
%
59.3
%
Sunnyside 205
Ops-Prop-100%
Operating Property
 
89.9
%
Tanasbourne Market
Ops-Prop-100%
Operating Property
 
100.0
%
Thomas Lake
Ops-Prop-100%
Operating Property
 
89.5
%
Town Center at Martin Downs
Ops-Prop-100%
Operating Property
 
100.0
%
Town Square
Ops-Prop-100%
Operating Property
 
86.4
%
Trophy Club
Ops-Prop-100%
Operating Property
 
87.5
%
Twin Peaks
Ops-Prop-100%
Operating Property
 
97.4
%
Valencia Crossroads
Ops-Prop-100%
Operating Property
 
98.2
%
Ventura Village
Ops-Prop-100%
Operating Property
 
90.7
%
Village Center
Ops-Prop-100%
Operating Property
 
92.9
%
Vine at Castaic
Qual-JV-Dev
Recently Completed Property
 
72.9
%
Village Center
Ops-Prop-100%
Operating Property
 
92.9
%
Wadsworth Crossing
Qual-JV-Ops
Operating Property
 
96.5
%
Vista Village IV
Ops-Prop-100%
Operating Property
 
45.5
%
Walton Towne Center
Dev-Prop-100%
Recently Completed Property
 
75.9
%
Waterside Marketplace
Dev-Prop-100%
Recently Completed Property
 
92.5
%
Welleby Plaza
Ops-Prop-100%
Operating Property
 
86.7
%
West Park Plaza
Ops-Prop-100%
Operating Property
 
82.7
%
Westbrook Commons
Ops-Prop-100%
Operating Property
 
79.0
%
Westchester Plaza
Ops-Prop-100%
Operating Property
 
97.0
%
Westlake Village Plaza and Center
Ops-Prop-100%
Operating Property
 
100.0
%
Westridge Village
Ops-Prop-100%
Operating Property
 
96.7
%
Westwood Village
Ops-Prop-100%
Operating Property
 
98.2
%
White Oak - Dover, DE
Ops-Prop-100%
Operating Property
 
100.0
%

--------------------------------------------------------------------------------




Windmiller Plaza Phase I
Ops-Prop-100%
Operating Property
 
98.5
%
Woodcroft Shopping Center
Ops-Prop-100%
Operating Property
 
93.2
%
Woodman Van Nuys
Ops-Prop-100%
Operating Property
 
97.2
%
Woodmen Plaza
Ops-Prop-100%
Operating Property
 
87.5
%
Woodside Central
Ops-Prop-100%
Operating Property
 
95.9
%
 
 
 
 
 
Total Pool
 
 
 
91.9
%




--------------------------------------------------------------------------------




Indebtedness and Guaranties
Schedule 6.1.(g)


Regency Centers, L.P.
Summary of Outstanding Debt
Lender
Secured Property
Rate
Maturity
8/31/2011
 
 
 
 
 
Fixed Rate Secured Loans:
 
 
 
 
PNC Bank
Gateway Shopping Center
7.110
%
5/1/2013
$
17,894,641


TIAA
Northgate Square
5.640
%
1/10/2014
6,039,643


Northwestern Mutual Life Insurance Co.
Belleview Square
6.200
%
7/1/2014
7,740,744


Glenview State Bank
Glen Oak Plaza
5.750
%
10/1/2014
6,129,723


Aid Association of Lutherans
Murryhill Marketplace
5.220
%
1/1/2015
7,624,892


United of Omaha Life Insurance Co.
Fleming Island
7.400
%
2/5/2015
1,150,609


Escrow Bank, USA
Twin City Plaza
5.650
%
4/6/2015
42,071,342


Municipal Tax Bonds Payable
Friars Mission Center
7.600
%
9/2/2015
609,058


GMAC
Naples Walk
6.150
%
8/11/2016
16,582,870


Jefferson Pilot
Peartree Village
8.400
%
6/1/2017
9,217,575


Allianz Life Insurance Company of N. A.
4S Commons Town Center
6.000
%
6/10/2017
62,500,000


Metropolitan Life Insurance Company
Corkscrew Village
6.170
%
8/1/2017
8,744,522


TIAA
Westchase
5.520
%
7/10/2018
8,137,137


Guardian Life Insurance Company
Amerige Heights Town Center
6.130
%
12/1/2018
17,000,000


Guardian Life Insurance Company
El Cerrito Plaza
6.380
%
12/1/2018
40,745,026


Allianz Life Insurance Company of N. A.
Tassajara Crossing
7.750
%
7/10/2019
19,800,000


Allianz Life Insurance Company of N. A.
Plaza Hermosa
7.750
%
7/10/2019
13,800,000


Allianz Life Insurance Company of N. A.
Sequoia Station
7.750
%
7/10/2019
21,100,000


Allianz Life Insurance Company of N. A.
Mockingbird Common
7.750
%
7/10/2019
10,300,000


Allianz Life Insurance Company of N. A.
Sterling Ridge
7.750
%
7/10/2019
13,900,000


Allianz Life Insurance Company of N. A.
Frisco Prestonbrook
7.750
%
7/10/2019
6,800,000


Allianz Life Insurance Company of N. A.
Wellington Town Square
7.750
%
7/10/2019
12,800,000


Allianz Life Insurance Company of N. A.
Berkshire Commons
7.750
%
7/10/2019
7,500,000


Allianz Life Insurance Company of N. A.
Willow Festival
5.750
%
1/10/2020
39,505,285


CUNA Mutal Insurance Society
Ocala Corners
6.450
%
4/1/2020
5,601,767


NorthMarq Capital Inc.
Kirkwood Commons
7.680
%
10/1/2022
12,511,835


New York Life
Oak Shade
6.050
%
5/10/2028
11,107,615


Unamortized (discounts)/premiums on assumed debt of acquired properties
 
2,362,627


Total Fixed Rate Secured Loans
 
 
$
429,276,911


 
 
 
 
 
Fixed Rate Unsecured Debt Offerings:
 
 
 
 
Debt Offering
Unsecured
7.250
%
12/12/2011
$
19,995,847


Debt Offering
Unsecured
6.750
%
1/15/2012
192,364,982


Debt Offering
Unsecured
4.950
%
4/15/2014
149,901,994


Debt Offering
Unsecured
5.250
%
8/1/2015
349,808,322


Debt Offering
Unsecured
5.875
%
6/15/2017
398,911,036


Debt Offering
Unsecured
6.000
%
6/15/2020
149,079,938


Debt Offering
Unsecured
4.800
%
4/15/2021
249,680,556


Total Fixed Rate Unsecured Debt Offerings
 
 
$
1,509,742,675


 
 
 
 
 
Variable Rate Secured and Unsecured Loans:
 
 
 
PNC Bank
Seminole Shoppes
LIBOR + 3.00%
9/2/2011
$
8,874,127


Wells Fargo Bank
$600 Million Line of Credit
LIBOR + 0.55%
2/11/2012
65,000,000


US Bank
Kroger New Albany Center
LIBOR + 3.80%
10/1/2014
3,793,000


Total Variable Rate Secured and Unsecured Loans
 
 
$
77,667,127


 
 
 
 
 
Total
 
 
 
$
2,016,686,713






--------------------------------------------------------------------------------






Litigation
Schedule 6.1.(h)




None

159


--------------------------------------------------------------------------------



EXHIBIT A


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT




This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each]1 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]2 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.






                                      
1For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3Select as appropriate.
4Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

1.    Assignor[s]:        _____________________________
______________________________
[Assignor [is] [is not] a Defaulting Lender]


2.
Assignee[s]:        ______________________________

______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]


3.
Borrower(s):        Regency Centers, L.P.



4.
Administrative Agent:    Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement



5.
Credit Agreement:    The $600,000,000 Third Amended and Restated Credit
Agreement dated as of September 7, 2011 among Regency Centers, L.P. (the
“Borrower”), Regency Centers Corporation, the Lenders parties thereto, Wells
Fargo Bank, National Association, as Administrative Agent, and the other parties
thereto.



6.
Assigned Interest[s]:



Assignor[s]5
Assignee[s]6
Facility Assigned7
Aggregate Amount of Commitment/Loans for all Lenders8
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/
Loans9
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



[7.    Trade Date:        ______________]10 








                                      
5List each Assignor, as appropriate.
6List each Assignee, as appropriate.
7Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,” “Term Loan Commitment,” etc.)
8Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
9Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
10To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]11 
[NAME OF ASSIGNOR]




By:______________________________
Name: _________________________    
Title: __________________________


[NAME OF ASSIGNOR]




By:______________________________
Name: _________________________    
Title: __________________________


ASSIGNEE[S]12 
[NAME OF ASSIGNEE]




By:______________________________
Name: _________________________    
Title: __________________________




[NAME OF ASSIGNEE]




By:______________________________
Name: _________________________    
Title: __________________________


















                                      
11Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
12Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).



--------------------------------------------------------------------------------

[Consented to and]13 Accepted:


WELLS FARGO BANK, NATIONAL ASSOCATION, as
Administrative Agent




By: _________________________________
Name: _____________________________
Title: ______________________________


[Consented to:]14 


[NAME OF RELEVANT PARTY]




By: _________________________________
Name: _____________________________
Title: ______________________________






















































                                      
13To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
14To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.



--------------------------------------------------------------------------------

ANNEX I


[__________________]15 


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under such
definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the financial statements referenced in Section 6.1(j) thereof
or of the most recent financial statements delivered pursuant to Section 8.1 or
8.2 thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent, the
Assignor or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
and (vii) if it is a Foreign Lender, attached to the Assignment and Assumption
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


    
                                      
15Describe Credit Agreement at option of Administrative Agent.

--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of New York
applicable to contracts executed, and to be fully performed, in such state.
















































Annex 1-2





--------------------------------------------------------------------------------

EXHIBIT B


FORM OF BID RATE NOTE


____________, 20__


FOR VALUE RECEIVED, the undersigned, REGENCY CENTERS, L.P. (the “Borrower”),
hereby promises to pay to the order of ________________ (the “Lender”), in care
of Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), to Wells Fargo Bank, National Association, 608 Second
Avenue S., 11th Floor, Minneapolis, Minnesota 55402‑1916, or at such other
address as may be specified by the Administrative Agent to the Borrower, the
aggregate unpaid principal amount of Bid Rate Loans made by the Lender to the
Borrower under the Credit Agreement, on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount of each such Bid Rate Loan, at such office at the rates and on the dates
provided in the Credit Agreement.


The date, amount, interest rate and maturity date of each Bid Rate Loan made by
the Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by the Lender on its books and, prior to any transfer
of this Bid Rate Note (this “Note”), endorsed by the Lender on the schedule
attached hereto or any continuation thereof, provided that the failure of the
Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower to make a payment when due of any amount owing under
the Credit Agreement or hereunder in respect of the Bid Rate Loans made by the
Lender.


This Note is one of the “Bid Rate Notes” referred to in the Third Amended and
Restated Credit Agreement dated as of September 7, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, Regency Centers Corporation, the financial
institutions party thereto and their assignees under Section 12.6. thereof, the
Administrative Agent, and the other parties thereto, and evidences Bid Rate
Loans made by the Lender thereunder. Terms used but not otherwise defined in
this Note have the respective meanings assigned to them in the Credit Agreement.


The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Bid Rate Loans upon
the terms and conditions specified therein.


Except as permitted by Section 12.6. of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.


This Note SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non‑payment, protest, notice of protest and all other similar notices.


Time is of the essence for this Note.


[Signature on next page]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Bid Rate
Note under seal as of the date first written above.


REGENCY CENTERS, L.P.


By: Regency Centers Corporation, its general partner




By:    
Name:    
Title:    







--------------------------------------------------------------------------------

SCHEDULE OF BID RATE LOANS




This Note evidences Bid Rate Loans made under the within-described Credit
Agreement to the Borrower, on the dates, in the principal amounts, bearing
interest at the rates and maturing on the dates set forth below, subject to the
payments and prepayments of principal set forth below:




Date of
Loan
Principal Amount of
Loan


Interest
Rate
Maturity
Date of
Loan
Amount
Paid or
Prepaid
Unpaid Principal Amount


Notation
Made By


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------




EXHIBIT C


FORM OF DESIGNATION AGREEMENT




THIS DESIGNATION AGREEMENT dated as of ___________, 20___ (the “Agreement”) by
and among _________________________ (the “Designating Lender”),
_________________________ (the “Designated Lender”) and Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”).


WHEREAS, the Designating Lender is a Lender under that certain Third Amended and
Restated Credit Agreement dated as of September 7, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Regency Centers, L.P. (the “Borrower”), Regency Centers Corporation
(the “Parent”), the financial institutions party thereto and their assignees
under Section 12.6. thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto;


WHEREAS, pursuant to Section 12.6.(h), the Designating Lender desires to
designate the Designated Lender as its “Designated Lender” under and as defined
in the Credit Agreement; and


WHEREAS, the Administrative Agent consents to such designation on the terms and
conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1. Designation. Subject to the terms and conditions of this Agreement,
the Designating Lender hereby designates the Designated Lender, and the
Designated Lender hereby accepts such designation, to have a right to make Bid
Rate Loans on behalf of the Designating Lender pursuant to Section 2.2. of the
Credit Agreement. Any assignment by the Designating Lender to the Designated
Lender of rights to make a Bid Rate Loan shall only be effective at the time
such Bid Rate Loan is funded by the Designated Lender. The Designated Lender,
subject to the terms and conditions hereof, hereby agrees to make such accepted
Bid Rate Loans and to perform such other obligations as may be required of it as
a Designated Lender under the Credit Agreement.


Section 2. Designating Lender Not Discharged. Notwithstanding the designation of
the Designated Lender hereunder, the Designating Lender shall be and remain
obligated to the Borrower, the Administrative Agent and the Lenders for each and
every obligation of the Designating Lender and its related Designated Lender
with respect to the Credit Agreement and the other Loan Documents, including,
without limitation, any indemnification obligations under Section 12.10. of the
Credit Agreement and any sums otherwise payable to the Borrower by the
Designated Lender.


Section 3. No Representations by Designating Lender. The Designating Lender
makes no representation or warranty and, except as set forth in Section 8 below,
assumes no responsibility pursuant to this Agreement with respect to (a) any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Loan Document or any other instrument and document
furnished pursuant thereto and (b) the financial condition of the Parent, the
Borrower, any other Loan Party or any other Subsidiary of the Borrower or the
performance or observance by the Borrower or any other Loan Party of any of its
obligations under any Loan Document to which it is a party or any other
instrument or document furnished pursuant thereto.

--------------------------------------------------------------------------------






Section 4. Representations and Covenants of Designated Lender. The Designated
Lender makes and confirms to the Administrative Agent, the Designating Lender,
and the other Lenders all of the representations, warranties and covenants of a
Lender under Article XI. of the Credit Agreement. Not in limitation of the
foregoing, the Designated Lender (a) represents and warrants that it (i) is
legally authorized to enter into this Agreement; (ii) is an “accredited
investor” (as such term is used in Regulation D of the Securities Act) and
(iii) meets the requirements of a “Designated Lender” contained in the
definition of such term contained in the Credit Agreement; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant thereto and such other documents
and information (including without limitation the Loan Documents) as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Agreement; (c)  confirms that it has, independently and without reliance
upon the Administrative Agent, any other Lender or counsel to the Administrative
Agent, or any of their respective officers, directors, employees, agents or
counsel, and based on such financial statements and such other documents and
information, made its own credit analysis and decision to become a Designated
Lender under the Credit Agreement; (d) appoints and authorizes the
Administrative Agent to take such action as contractual representative on its
behalf and to exercise such powers under the Loan Documents as are delegated to
the Administrative Agent by the terms thereof together with such powers as are
reasonably incidental thereto; and (e) agrees that it will become a party to and
shall be bound by the Credit Agreement, the other Loan Documents to which the
other Lenders are a party on the Effective Date (as defined below) and will
perform in accordance therewith all of the obligations which are required to be
performed by it as a Designated Lender. The Designated Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any other Lender or counsel to the Administrative Agent or any of their
respective officers, directors, employees and agents, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement or any Note or pursuant to any other obligation. The Designated Lender
acknowledges and agrees that except as expressly required under the Credit
Agreement, the Administrative Agent shall have no duty or responsibility
whatsoever, either initially or on a continuing basis, to provide the Designated
Lender with any credit or other information with respect to the Borrower, any
other Loan Party or any other Subsidiary or to notify the Designated Lender of
any Default or Event of Default.


Section 5. Appointment of Designating Lender as Attorney‑In‑Fact. The Designated
Lender hereby appoints the Designating Lender as the Designated Lender’s agent
and attorney‑in‑fact, and grants to the Designating Lender an irrevocable power
of attorney, to receive any and all payments to be made for the benefit of the
Designated Lender under the Credit Agreement, to deliver and receive all notices
and other communications under the Credit Agreement and other Loan Documents and
to exercise on the Designated Lender’s behalf all rights to vote and to grant
and make approvals, waivers, consents of amendments to or under the Credit
Agreement or other Loan Documents. Any document executed by the Designating
Lender on the Designated Lender’s behalf in connection with the Credit Agreement
or other Loan Documents shall be binding on the Designated Lender. The Borrower,
each Administrative Agent and each of the Lenders may rely on and are
beneficiaries of the preceding provisions.


Section 6. Acceptance by the Administrative Agent. Following the execution of
this Agreement by the Designating Lender and the Designated Lender, the
Designating Lender will (i) deliver to the Administrative Agent a duly executed
original of this Agreement for acceptance by the Administrative Agent and
(ii) pay to the Administrative Agent the fee, if any, payable under the
applicable provisions of the Credit Agreement whereupon this Agreement shall
become effective as of the date of such acceptance or such other date as may be
specified on the signature page hereof (the “Effective Date”).



--------------------------------------------------------------------------------




Section 7. Effect of Designation. Upon such acceptance and recording by the
Administrative Agent, as of the Effective Date, the Designated Lender shall be a
party to the Credit Agreement with a right to make Bid Rate Loans as a Lender
pursuant to Section 2.2. of the Credit Agreement and the rights and obligations
of a Lender related thereto; provided, however, that the Designated Lender shall
not be required to make payments with respect to such obligations except to the
extent of excess cash flow of the Designated Lender which is not otherwise
required to repay obligations of the Designated Lender which are then due and
payable. Notwithstanding the foregoing, the Designating Lender, as agent for the
Designated Lender, shall be and remain obligated to the Borrower, the
Administrative Agent and the Lenders for each and every of the obligations of
the Designated Lender and the Designating Lender with respect to the Credit
Agreement.


Section 8. Indemnification of Designated Lender. The Designating Lender
unconditionally agrees to pay or reimburse the Designated Lender and save the
Designated Lender harmless against all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed or asserted by any of the
parties to the Loan Documents against the Designated Lender, in its capacity as
such, in any way relating to or arising out of this Agreement or any other Loan
Documents or any action taken or omitted by the Designated Lender hereunder or
thereunder, provided that the Designating Lender shall not be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements if the same results from the
Designated Lender’s gross negligence or willful misconduct.


Section 9. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 10. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.


Section 11. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.


Section 12. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by all parties hereto.


Section 13. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.


Section 14. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.




[Signatures on Following Page]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Designation
Agreement as of the date and year first written above.


Effective Date:                




DESIGNATING LENDER:


[Name of Designating Lender]




By:    
Name:    
Title:    




Designated Lender:


[Name of Designated Lender]




By:    
Name:    
Title:    


Accepted as of the date first written above.


Administrative Agent:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent




By:    
Name:    
Title:    







--------------------------------------------------------------------------------

EXHIBIT D


FORM OF AMENDED AND RESTATED GUARANTY




THIS AMENDED AND RESTATED GUARANTY dated as of September 7, 2011 (the
“Guaranty”) executed and delivered by each of the undersigned and the other
Persons from time to time party hereto pursuant to the execution and delivery of
an Accession Agreement in the form of Annex I hereto (all of the undersigned,
together with such other Persons each a “Guarantor” and collectively, the
“Guarantors”) in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as Administrative Agent (the “Administrative Agent”) for the Lenders
under that certain Third Amended and Restated Credit Agreement dated as of
September 7, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Regency Centers, L.P. (the
“Borrower”), Regency Centers Corporation (the “Parent”), the financial
institutions party thereto and their assignees under Section 12.6. thereof (the
“Lenders”), the Administrative Agent, and the other parties thereto, for its
benefit and the benefit of the Lenders, and the Issuing Bank (the Administrative
Agent, the Lenders, and the Issuing Bank, each individually a “Guarantied Party”
and collectively, the “Guarantied Parties”).


WHEREAS, certain of the Guarantors are parties to that certain Guaranty in favor
of the Administrative Agent dated as of February 12, 2007 (as amended and
supplemented and as in effect as of the date hereof, the “Existing Guaranty”);


WHEREAS, pursuant to the Credit Agreement, the Guarantied Parties have agreed to
make available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;


WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Guarantied Parties
through their collective efforts;


WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, each
Guarantor is willing to guarantee the Borrower’s obligations to the Guarantied
Parties on the terms and conditions contained herein; and


WHEREAS, each Guarantor’s execution and delivery of this Guaranty to amend and
restate the Existing Guaranty is a condition to the Guarantied Parties making,
and continuing to make, such financial accommodations to the Borrower.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:


Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied

--------------------------------------------------------------------------------

Obligations”): (a) all indebtedness, liabilities, obligations, covenants and
duties owing by the Borrower to the Administrative Agent or any Guarantied Party
under or in connection with the Credit Agreement and any other Loan Document,
including without limitation, the repayment of all principal of the Loans, the
Reimbursement Obligations and all other Letter of Credit Liabilities, and the
payment of all interest, Fees, charges, reasonable attorneys’ fees and other
amounts payable to the Administrative Agent or any Guarantied Party thereunder
or in connection therewith (including, to the extent permitted by Applicable
Law, interest, Fees and other amounts that would accrue and become due after the
filing of a case or other proceeding under the Bankruptcy Code (as defined
below) or other similar Applicable Law but for the commencement of such case or
proceeding, whether or not such amounts are allowed or allowable in whole or in
part in such case or proceeding); (b) any and all extensions, renewals,
modifications, amendments or substitutions of the foregoing; (c) all other
Obligations; and (d) all expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, that are incurred by the Administrative Agent
or any of the Guarantied Parties in the enforcement of any of the foregoing or
any obligation of such Guarantor hereunder.


Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, none of the Administrative Agent or the Guarantied
Parties shall be obligated or required before enforcing this Guaranty against
any Guarantor: (a) to pursue any right or remedy any of them may have against
the Borrower, any other Guarantor or any other Person or commence any suit or
other proceeding against the Borrower, any other Guarantor or any other Person
in any court or other tribunal; (b) to make any claim in a liquidation or
bankruptcy of the Borrower, any other Guarantor or any other Person; or (c) to
make demand of the Borrower, any other Guarantor or any other Person or to
enforce or seek to enforce or realize upon any collateral security held by the
Administrative Agent or any Guarantied Party which may secure any of the
Guarantied Obligations.


Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or the Guarantied Parties with respect thereto. The
liability of each Guarantor under this Guaranty shall be absolute, irrevocable
and unconditional in accordance with its terms and shall remain in full force
and effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
including without limitation, the following (whether or not such Guarantor
consents thereto or has notice thereof):


(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Guarantied Obligations, (ii) any change in the time, place or manner
of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument

--------------------------------------------------------------------------------

or agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;


(b)    any lack of validity or enforceability of the Credit Agreement, any of
the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;


(c)    any furnishing to the Administrative Agent or the Guarantied Parties of
any security for the Guarantied Obligations, or any sale, exchange, release or
surrender of, or realization on, any collateral securing any of the Obligations;


(d)    any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;


(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;


(f)    any act or failure to act by the Borrower, any other Loan Party or any
other Person which may adversely affect such Guarantor’s subrogation rights, if
any, against the Borrower to recover payments made under this Guaranty;


(g)    any nonperfection or impairment of any security interest or other Lien on
any collateral securing in any way any of the Guarantied Obligations;


(h)    any application of sums paid by the Borrower, any other Guarantor or any
other Person with respect to the liabilities of the Borrower to the
Administrative Agent or the Guarantied Parties, regardless of what liabilities
of the Borrower remain unpaid;


(i)    any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;


(j)    any defense, set-off, claim or counterclaim (other than indefeasible
payment and performance in full) which may at any time be available to or be
asserted by the Borrower, any other Loan Party or any other Person against the
Administrative Agent or any of the Guarantied Parties;


(k)    any change in the corporate existence, structure or ownership of the
Borrower or any other Loan Party;


(l)    any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any Guarantor or any other Loan Party under any Loan
Document, or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or



--------------------------------------------------------------------------------

(m)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).


Section 4. Action with Respect to Guarantied Obligations. The Administrative
Agent and the Guarantied Parties may, at any time and from time to time, without
the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder, take any and all actions described in
Section 3 and may otherwise: (a) amend, modify, alter or supplement the terms of
any of the Guarantied Obligations, including, but not limited to, extending or
shortening the time of payment of any of the Guarantied Obligations or changing
the interest rate that may accrue on any of the Guarantied Obligations;
(b) amend, modify, alter or supplement the Credit Agreement or any other Loan
Document; (c) sell, exchange, release or otherwise deal with all, or any part,
of any collateral securing any of the Obligations; (d) release any other Loan
Party or other Person liable in any manner for the payment or collection of the
Guarantied Obligations; (e) exercise, or refrain from exercising, any rights
against the Borrower, any other Guarantor or any other Person; and (f) apply any
sum, by whomsoever paid or however realized, to the Guarantied Obligations in
such order as the Administrative Agent and the Guarantied Parties shall elect.


Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the Guarantied Parties all of the representations and
warranties made by the Borrower with respect to or in any way relating to such
Guarantor in the Credit Agreement and the other Loan Documents, as if the same
were set forth herein in full.


Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower and/or the Parent are to cause such Guarantor to comply with under the
terms of the Credit Agreement or any of the other Loan Documents.


Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.


Section 8. Inability to Accelerate Loan. If the Administrative Agent and/or the
Guarantied Parties are prevented under Applicable Law or otherwise from
demanding or accelerating payment of any of the Guarantied Obligations by reason
of any automatic stay or otherwise, the Administrative Agent and/or the
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.


Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any of the Guarantied Parties for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guarantied Obligations, and the Administrative Agent or such Guarantied Party
repays all or part of said amount by reason of (a) any judgment, decree or order
of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by the Administrative Agent
or such Guarantied Party with any such claimant (including the Borrower or a
trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or

--------------------------------------------------------------------------------

compromise shall be binding on it, notwithstanding any revocation hereof or the
cancellation of the Credit Agreement, any of the other Loan Documents, or any
other instrument evidencing any liability of the Borrower, and such Guarantor
shall be and remain liable to the Administrative Agent or such Guarantied Party
for the amounts so repaid or recovered to the same extent as if such amount had
never originally been paid to the Administrative Agent or such Guarantied Party.


Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the
Administrative Agent and the Guarantied Parties and shall forthwith pay such
amount to the Administrative Agent to be credited and applied against the
Guarantied Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Agreement or to be held by the Administrative Agent as
collateral security for any Guarantied Obligations existing.


Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set‑off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Administrative Agent
and the Guarantied Parties such additional amount as will result in the receipt
by the Administrative Agent and the Guarantied Parties of the full amount
payable hereunder had such deduction or withholding not occurred or been
required.


Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Administrative Agent,
each Lender and any of their respective Affiliates, at any time while an Event
of Default exists, without any prior notice to such Guarantor or to any other
Person, any such notice being hereby expressly waived, but in the case of a
Lender or an Affiliate of a Lender subject to receipt of the prior written
consent of the Administrative Agent exercised in its sole discretion, to set off
and to appropriate and to apply any and all deposits (general or special,
including, but not limited to, indebtedness evidenced by certificates of
deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Administrative Agent, such Lender, or any Affiliate of the
Administrative Agent or such Lender, to or for the credit or the account of such
Guarantor against and on account of any of the Guarantied Obligations, although
such obligations shall be contingent or unmatured.


Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Administrative Agent and the Guarantied Parties that all
obligations and liabilities of the Borrower to such Guarantor of whatever
description, including without limitation, all

--------------------------------------------------------------------------------

intercompany receivables of such Guarantor from the Borrower (collectively, the
“Junior Claims”) shall be subordinate and junior in right of payment to all
Guarantied Obligations. If an Event of Default shall exist, then no Guarantor
shall accept any direct or indirect payment (in cash, property or securities, by
setoff or otherwise) from the Borrower on account of or in any manner in respect
of any Junior Claim until all of the Guarantied Obligations have been
indefeasibly paid in full.


Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the Guarantied Parties that in any Proceeding, such
Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the Guarantied Parties) to be avoidable or unenforceable against such
Guarantor in such Proceeding as a result of Applicable Law, including without
limitation, (a) Section 548 of the Bankruptcy Code and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise. The
Applicable Laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Administrative Agent and the Guarantied Parties) shall be
determined in any such Proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the extent that the obligations of any Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Guarantied Obligations for which such Guarantor shall be liable hereunder shall
be reduced to that amount which, as of the time any of the Guarantied
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Administrative Agent and the Guarantied
Parties), to be subject to avoidance under the Avoidance Provisions. This
Section is intended solely to preserve the rights of the Administrative Agent
and the Guarantied Parties hereunder to the maximum extent that would not cause
the obligations of any Guarantor hereunder to be subject to avoidance under the
Avoidance Provisions, and no Guarantor or any other Person shall have any right
or claim under this Section as against the Administrative Agent and the
Guarantied Parties that would not otherwise be available to such Person under
the Avoidance Provisions.


Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Guarantors, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Administrative Agent nor any of the Guarantied Parties shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.


Section 16. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 17. Waiver of jury trial.


(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR

--------------------------------------------------------------------------------

CONTROVERSY BETWEEN OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF
THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND
WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND
EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY
BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE
WHATSOEVER BETWEEN OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF
THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.


(b)    EACH OF THE GUARANTORS, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY
AGREES THE FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY
STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY
GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY
OR INDIRECTLY TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER
ARISING HEREFROM OR THEREFROM. EACH GUARANTOR AND EACH OF THE LENDERS EXPRESSLY
SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES. EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY ANY PARTY OR THE ENFORCEMENT BY
ANY PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.


(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.


Section 18. Loan Accounts. The Administrative Agent and each Lender may maintain
books and accounts setting forth the amounts of principal, interest and other
sums paid and payable with respect to the Guarantied Obligations, and in the
case of any dispute relating to any of the outstanding amount, payment or
receipt of any of the Guarantied Obligations or otherwise, the entries in such
books and accounts shall be deemed conclusive evidence of the amounts and other
matters set forth herein, absent manifest error. The failure of the
Administrative Agent or any Lender to maintain

--------------------------------------------------------------------------------

such books and accounts shall not in any way relieve or discharge any Guarantor
of any of its obligations hereunder.


Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any of the Guarantied Parties in the exercise of any
right or remedy it may have against any Guarantor hereunder or otherwise shall
operate as a waiver thereof, and no single or partial exercise by the
Administrative Agent or any of the Guarantied Parties of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.


Section 20. Termination. This Guaranty shall remain in full force and effect
until the termination of the Credit Agreement in accordance with Section 12.11.
of the Credit Agreement.


Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or the Guarantied Parties shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Lenders may, in accordance with the applicable provisions
of the Credit Agreement, assign, transfer or sell any Guarantied Obligation, or
grant or sell participations in any Guarantied Obligations, to any Person
without the consent of, or notice to, any Guarantor and without releasing,
discharging or modifying any Guarantor’s obligations hereunder. Subject to
Section 12.9. of the Credit Agreement, each Guarantor hereby consents to the
delivery by the Administrative Agent or any Lender to any Eligible Assignee or
Participant (or any prospective Eligible Assignee or Participant) of any
financial or other information regarding the Borrower or any Guarantor. No
Guarantor may assign or transfer its rights or obligations hereunder to any
Person without the prior written consent of the Administrative Agent and all
Guarantied Parties and any such assignment or other transfer to which the
Administrative Agent and all of the Guarantied Parties have not so consented
shall be null and void.


Section 22. Joint and Several Obligations. the obligationS of the Guarantors
HEREUNDER SHALL BE joint and several, and ACCORDINGLY, each Guarantor CONFIRMS
THAT IT is liable for the full amount of the “GUARANTiED Obligations” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER gUARANTORS HEREUNDER.


Section 23. Amendments. This Guaranty may not be amended except in a writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Administrative Agent and each Guarantor.


Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 2:00 p.m. Eastern
time on the date of demand therefor.


Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any Lender at its
respective address for notices provided for in the Credit Agreement, or (c) as
to each such party

--------------------------------------------------------------------------------

at such other address as such party shall designate in a written notice to the
other parties. Each such notice, request or other communication shall be
effective (i) if mailed, when received; (ii) if telecopied, when transmitted; or
(iii) if hand delivered, when delivered; provided, however, that any notice of a
change of address for notices shall not be effective until received.


Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.


Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.


Section 28. Limitation of Liability. Neither the Administrative Agent nor any of
the Guarantied Parties, nor any Affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any of the Guarantied Parties,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents. Each Guarantor hereby waives, releases, and agrees not to sue the
Administrative Agent or any of the Guarantied Parties or any of the
Administrative Agent’s or of any Guarantied Parties’, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Loan Documents, or any of the transactions
contemplated by Credit Agreement or financed thereby.


Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 8.5 of the Credit Agreement.


Section 30. Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment (as defined
below), such Guarantor shall have a right of contribution from each other
Guarantor in an amount equal to such other Guarantor’s Contribution Share (as
defined below) of such Excess Payment. The payment obligations of any Guarantor
under this Section shall be subordinate and subject in right of payment to the
Obligations until such time as the Obligations have been paid in full and the
Commitments have expired or terminated, and none of the Guarantors shall
exercise any right or remedy under this Section against any other Guarantor
until such Obligations have been paid in full and the Commitments have expired
or terminated. Subject to Section 10 of this Guaranty, this Section shall not be
deemed to affect any right of subrogation, indemnity, reimbursement or
contribution that any Guarantor may have under Applicable Law against the
Borrower in respect of any payment of Guarantied Obligations. Notwithstanding
the foregoing, all rights of contribution against any Guarantor shall terminate
from and after such time, if ever, that such Guarantor shall cease to be a
Guarantor in accordance with the applicable provisions of the Loan Documents.


Section 31. Definitions. (a) For the purposes of this Guaranty:

--------------------------------------------------------------------------------



“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.


“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.


“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.


“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding‑up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.


“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and

--------------------------------------------------------------------------------

liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties hereunder) of the
Loan Parties; provided, however, that, for purposes of calculating the Ratable
Shares of the Guarantors in respect of any payment of Guarantied Obligations,
any Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.


(b)    Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.


Section 32. NO NOVATION. THE PARTIES HERETO HAVE ENTERED INTO THIS GUARANTY
SOLELY TO AMEND AND RESTATE THE TERMS OF THE EXISTING GUARANTY. THE PARTIES DO
NOT INTEND THIS GUARANTY NOR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND
THIS GUARANTY AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO
BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING BY THE BORROWER OR ANY OTHER LOAN
PARTY UNDER OR IN CONNECTION WITH THE EXISTING CREDIT AGREEMENT, THE EXISTING
GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE EXISTING CREDIT
AGREEMENT).


[Signatures on Next Page]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Amended
and Restated Guaranty as of the date and year first written above.


[GUARANTORS]




By:    
Name:    
Title:    




Address for Notices:
c/o Regency Centers Corporation
One Independent Drive, Suite 114
Jacksonville, Florida 32202-5019
Attention: Chief Financial Officer
Telecopy Number:    (904) 354-1832
Telephone Number:    (904) 598-7608

--------------------------------------------------------------------------------

ANNEX I


FORM OF ACCESSION AGREEMENT




THIS ACCESSION AGREEMENT dated as of ____________, 20__, executed and delivered
by ______________________, a _____________ (the “New Guarantor”), in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent
(the “Administrative Agent”) for the Lenders under that certain Third Amended
and Restated Credit Agreement dated as of September 7, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Regency Centers, L.P. (the “Borrower”), Regency
Centers Corporation, the financial institutions party thereto and their
assignees under Section 12.6. thereof (the “Lenders”), the Administrative Agent,
and the other parties thereto, for its benefit and the benefit of the Lenders,
and the Issuing Bank (the Administrative Agent, the Lenders, and the Issuing
Bank, collectively, the “Guarantied Parties”).


WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;


WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Administrative
Agent and the Lenders through their collective efforts;


WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, the New Guarantor is willing to guarantee the Borrower’s
obligations to the Administrative Agent and the Lenders on the terms and
conditions contained herein; and


WHEREAS, the New Guarantor’s execution and delivery of this Accession Agreement
is a condition to the Administrative Agent and the Lenders continuing to make
such financial accommodations to the Borrower.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:


Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Amended and Restated Guaranty dated as of
September 7, 2011 (as amended, supplemented, restated or otherwise modified from
time to time, the “Guaranty”), made by each Subsidiary of the Borrower a party
thereto in favor of the Administrative Agent and the other Guarantied Parties
and assumes all obligations of a “Guarantor” thereunder and agrees to be bound
thereby, all as if the New Guarantor had been an original signatory to the
Guaranty. Without limiting the generality of the foregoing, the New Guarantor
hereby:



--------------------------------------------------------------------------------

(a)    irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);


(b)    makes to the Administrative Agent and the other Guarantied Parties as of
the date hereof each of the representations and warranties contained in
Section 5 of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6 of the Guaranty; and


(c)    consents and agrees to each provision set forth in the Guaranty.


SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.




[Signatures on Next Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.


[NEW GUARANTOR]




By:    
Name:    
Title:    


Address for Notices:
c/o _____________________________
________________________________
________________________________
Attn:____________________________
Telecopy Number:_________________
Telephone Number:________________


Accepted:


WELLS FARGO Bank, National association, as Administrative Agent




By:    
Name:    
Title:    





--------------------------------------------------------------------------------

EXHIBIT E


FORM OF NOTICE OF BORROWING


____________, 20__


Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
608 Second Avenue S., 11th Floor
Minneapolis, Minnesota 55402-1916
Attn: Kimberly Perreault


Ladies and Gentlemen:


Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of September 7, 2011 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Regency
Centers, L.P. (the “Borrower”), Regency Centers Corporation, the financial
institutions party thereto and their assignees under Section 12.6. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.


1.
Pursuant to Section 2.1.(b) of the Credit Agreement, the Borrower hereby
requests that the Lenders make Revolving Loans to the Borrower in an aggregate
principal amount equal to $___________________.



2.
The Borrower requests that such Revolving Loans be made available to the
Borrower on ____________, 20__.



3.
The proceeds of this borrowing of such Loans will be used for
_______________________________________________________________________.



3.
The Borrower hereby requests that such Revolving Loans be of the following Type:



[Check one box only]    
¨    Base Rate Loan
¨    LIBOR Loan, with an initial Interest Period for a duration of of:


[Check one box only]
¨    one month
¨    three months
¨    six months


The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Revolving
Loans, and after making such Revolving Loans, (a) no Default or Event of Default
exists or would exist, and none of the limits specified in Section 2.15. would
be violated; and (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, are and shall be true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality,

--------------------------------------------------------------------------------

in which case such representation or warranty shall be true and correct in all
respects) with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents. In addition, the
Borrower certifies to the Administrative Agent and the Lenders that all
conditions to the making of the requested Revolving Loans contained in
Article V. of the Credit Agreement will have been satisfied at the time such
Revolving Loans are made.








REGENCY CENTERS, L.P.


By: Regency Centers Corporation, its general partner




By:    
Name:    
Title:    





















--------------------------------------------------------------------------------

EXHIBIT F


FORM OF NOTICE OF CONTINUATION


____________, 20__


Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
608 Second Avenue S., 11th Floor
Minneapolis, Minnesota 55402-1916
Attn: Kimberly Perreault


Ladies and Gentlemen:


Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of September 7, 2011 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Regency
Centers, L.P. (the “Borrower”), Regency Centers Corporation, the financial
institutions party thereto and their assignees under Section 12.6. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.


Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby requests a
Continuation of LIBOR Loans under the Credit Agreement, and in that connection
sets forth below the information relating to such Continuation as required by
such Section of the Credit Agreement:


1.
The requested date of such Continuation is ____________, 20__.



2.
The aggregate principal amount of the Loans subject to the requested
Continuation is $________________________ and the portion of such principal
amount subject to such Continuation is $__________________________.



3.
The current Interest Period of the Loans subject to such Continuation ends on
________________, 20__.



4.
The duration of the Interest Period for the Loans or portion thereof subject to
such Continuation is:



[Check one box only]


¨    one month
¨    three months
¨    six months


[Continued on next page]

--------------------------------------------------------------------------------



The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and after giving effect to such Continuation, no Default or Event of Default
exists or will exist.




REGENCY CENTERS, L.P.


By: Regency Centers Corporation, its general partner




By:    
Name:    
Title:    























--------------------------------------------------------------------------------

EXHIBIT G


FORM OF NOTICE OF CONVERSION


____________, 20__


Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
608 Second Avenue S., 11th Floor
Minneapolis, Minnesota 55402-1916
Attn: Kimberly Perreault


Ladies and Gentlemen:


Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of September 7, 2011 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Regency
Centers, L.P. (the “Borrower”), Regency Centers Corporation, the financial
institutions party thereto and their assignees under Section 12.6. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.


Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:


1.
The requested date of such Conversion is ______________, 20__.



2.
The Type of Loans to be Converted pursuant hereto is currently:



[Check one box only]


¨
Base Rate Loan

¨
LIBOR Loan



3.
The aggregate principal amount of the Loans subject to the requested Conversion
is $_____________________ and the portion of such principal amount subject to
such Conversion is $___________________.





[Continued on next page]

--------------------------------------------------------------------------------

4.
The amount of such Loans to be so Converted is to be converted into Loans of the
following Type:



[Check one box only]    
¨    Base Rate Loan
¨    LIBOR Loan, with an initial Interest Period for a duration of:


[Check one box only]
¨    one month
¨    three months
¨    six months


[Continued on next page]





--------------------------------------------------------------------------------

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
after giving effect to such Conversion, no Default or Event of Default exists or
will exist.


REGENCY CENTERS, L.P.


By: Regency Centers Corporation, its general partner




By:    
Name:    
Title:    













--------------------------------------------------------------------------------

EXHIBIT H


FORM OF NOTICE OF SWINGLINE BORROWING


____________, 20___


Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
608 Second Avenue S., 11th Floor
Minneapolis, Minnesota 55402-1916
Attn: Kimberly Perreault


Ladies and Gentlemen:


Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of September 7, 2011 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Regency
Centers, L.P. (the “Borrower”), Regency Centers Corporation, the financial
institutions party thereto and their assignees under Section 12.6. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.


1.
Pursuant to Section 2.4(b) of the Credit Agreement, the Borrower hereby requests
that the Swingline Lender make a Swingline Loan to the Borrower in an amount
equal to $___________________.



2.
The Borrower requests that such Swingline Loan be made available to the Borrower
on ____________, 20___.



3.
The proceeds of this Swingline Loan will be used for the following purpose:
______________________________________________________________________________________________________________________________________________.



4.
The Borrower requests that the proceeds of such Swingline Loan be made available
to the Borrower by _________________________________________________.





[Continued on next page]





--------------------------------------------------------------------------------

The Borrower hereby certifies to the Administrative Agent, the Swingline Lender
and the Lenders that as of the date hereof, as of the date of the making of the
requested Swingline Loan, and after making such Swingline Loan, (a) no Default
or Event of Default exists or would exist, and none of the limits specified in
Section 2.15. would be violated; and (b) the representations and warranties made
or deemed made by the Borrower and each other Loan Party in the Loan Documents
to which any of them is a party, are and shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) with the same force and effect as if made on and as of
such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall have been true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Loan Documents. In
addition, the Borrower certifies to the Administrative Agent and the Lenders
that all conditions to the making of the requested Swingline Loan contained in
Article V. of the Credit Agreement will have been satisfied at the time such
Swingline Loan is made.


If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.4(b) of the Credit Agreement.


[Continued on next page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.


REGENCY CENTERS, L.P.


By: Regency Centers Corporation, its general partner




By:    
Name:    
Title:    









--------------------------------------------------------------------------------




EXHIBIT I


FORM OF REVOLVING NOTE


$______________    _________, 20__


FOR VALUE RECEIVED, the undersigned, REGENCY CENTERS, L.P. (the “Borrower”)
hereby unconditionally promises to pay to the order of
___________________________ (the “Lender”), in care of Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), to
Wells Fargo Bank, National Association, 608 Second Avenue S., 11th Floor,
Minneapolis, Minnesota 55402‑1916, or at such other address as may be specified
by the Administrative Agent to the Borrower, the principal sum of
___________________ AND ___/100 DOLLARS ($_____________), or such lesser amount
as may be the then outstanding and unpaid balance of all Revolving Loans made by
the Lender to the Borrower pursuant to, and in accordance with the terms of, the
Credit Agreement.


The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.


This Revolving Note (this “Note”) is one of the “Revolving Notes” referred to in
the Third Amended and Restated Credit Agreement dated as of September 7, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, the financial institutions party
thereto and their assignees under Section 12.6. thereof, the Administrative
Agent, and the other parties thereto, and is subject to, and entitled to, all
provisions and benefits thereof. Capitalized terms used herein and not defined
herein shall have the respective meanings given to such terms in the Credit
Agreement. The Credit Agreement, among other things, (a) provides for the making
of Revolving Loans by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the Dollar amount first
above mentioned, (b) permits the prepayment of the Loans by the Borrower subject
to certain terms and conditions and (c) provides for the acceleration of the
Revolving Loans upon the occurrence of certain specified events.


The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


Time is of the essence for this Note.


[This Note is given in replacement of the Revolving Note dated _____ __, 20__,
in the original principal amount of $_______ previously delivered to the Lender
under the Credit Agreement. THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE
CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN
CONNECTION WITH THE OTHER NOTE.]1 


[Continued on Next Page]




                                      
1Language to be included in case of an assignment and need to issue a
replacement note to an existing Lender, either because such Lender's Commitment
has increased or decreased from what it was initially.

--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


[Signature Page Follows]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date written above.


REGENCY CENTERS, L.P.


By: Regency Centers Corporation, its general partner




By:    
Name:    
Title:    









--------------------------------------------------------------------------------

EXHIBIT J


FORM OF SWINGLINE NOTE




$60,000,000        ___________, 20__


FOR VALUE RECEIVED, the undersigned, REGENCY CENTERS, L.P. (the “Borrower”),
hereby promises to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION
(the “Swingline Lender”) to its address at 608 Second Avenue S., 11th Floor,
Minneapolis, Minnesota 55402‑1916, or at such other address as may be specified
by the Swingline Lender to the Borrower, the principal sum of SIXTY MILLION AND
NO/100 DOLLARS ($60,000,000) (or such lesser amount as shall equal the aggregate
unpaid principal amount of Swingline Loans made by the Swingline Lender to the
Borrower under the Credit Agreement), on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount owing hereunder, at the rates and on the dates provided in the Credit
Agreement.


The date, amount of each Swingline Loan, and each payment made on account of the
principal thereof, shall be recorded by the Swingline Lender on its books and,
prior to any transfer of this Note, endorsed by the Swingline Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Swingline Lender to made any such recordation or endorsement shall not
affect the obligations of the Borrower to make a payment when due of any amount
owing under the Credit Agreement or hereunder in respect of the Swingline Loans.


This Swingline Note (this “Note”) is the “Swingline Note” referred to in the
Third Amended and Restated Credit Agreement dated as of September 7, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, the financial institutions party
thereto and their assignees under Section 12.6. thereof, the Administrative
Agent, and the other parties thereto, and evidences Swingline Loans made to the
Borrower thereunder. Terms used but not otherwise defined in this Note have the
respective meanings assigned to them in the Credit Agreement.


The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Swingline Loans
upon the terms and conditions specified therein.


This Note SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non‑payment, protest, notice of protest and all other similar notices.


Time is of the essence for this Note.


[Signature Page Follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.


REGENCY CENTERS, L.P.


By: Regency Centers Corporation, its general partner




By:    
Name:    
Title:    





--------------------------------------------------------------------------------



SCHEDULE OF Swingline LOANS


This Note evidences Swingline Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:




Date of Loan
Principal Amount of Loan
Amount Paid
or Prepaid
Unpaid Principal Amount
Notation
Made By


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------

EXHIBIT K


TRANSFER AUTHORIZER DESIGNATION
(For Disbursement of Loan Proceeds by Funds Transfer)


NEW      REPLACE PREVIOUS DESIGNATION ADD CHANGE DELETE LINE NUMBER
_____ INITIAL LOAN DISBURSEMENT


The following representatives of REGENCY CENTERS, L.P. ("Borrower") are
authorized to request the disbursement of proceeds of the Loans and initiate
funds transfers for Loan Number _________________ assigned to the unsecured
revolving credit facility evidenced by the Third Amended and Restated Credit
Agreement dated September 7, 2011 by and among the Borrower, each of the
financial institutions initially a signatory thereto together with their
assignees under Section 12.6. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as the Administrative Agent for the Lenders (the
“Administrative Agent”), and the other parties thereto. The Administrative Agent
is authorized to rely on this Transfer Authorizer Designation until it has
received a new Transfer Authorizer Designation signed by Borrower, even in the
event that any or all of the foregoing information may have changed.


 


Name


Title
Maximum Wire
Amount1
1




 
 
2




 
 
3




 
 
4




 
 
5




 
 



Initial Loan Disbursement Authorization Not Applicable Applicable --- The
Administrative Agent is hereby authorized to accept wire transfer instructions
from ________________ (ie. specify title company escrow) to be delivered, via
fax, email, letter or other method, to the Administrative Agent for title/escrow
#_____________ and/or loan #__________. Said instructions shall include the
title/escrow company’s Receiving Party Account Name, city and state, Receiving
Party Account Number, the Administrative Agent’s (ABA) Routing Number, Maximum
Transfer Amount required, Borrower’s name, title order/escrow number to which
the Administrative Agent shall fund the Initial Loan Disbursement under the loan
number referenced above. The amount of said transfer shall not exceed
$_______________. Borrower acknowledges and agrees that the acceptance of and
wire transfer of funds by the Administrative Agent in accordance with the
title/escrow company instructions shall be governed by this Transfer Authorizer
Designation form and any other Loan Documents. The Administrative Agent shall
not be further required to confirm said wiring instructions received from
title/escrow company with Borrower. This Initial Loan Disbursement Authorization
is in effect until a new authorization request shall be required. Borrower shall
instruct title/escrow company via a separate letter, to deliver said wiring
instructions in writing, directly to the Administrative Agent at its address.
Borrower also hereby authorizes the Administrative Agent to attach a copy of the
title/escrow company’s written wire instructions to this Transfer Authorizer
Designation form upon receipt of said instructions.
















                                      
1Maximum Wire Amount may not exceed the Loan Amount.

--------------------------------------------------------------------------------

Beneficiary Bank and Account Holder Information



1.
Transfer Funds to (Receiving Party Account Name):


Receiving Party Account Number:
Receiving Bank Name, City and State:




Receiving Bank Routing (ABA) Number
Maximum Transfer Amount:


 
Further Credit Information/Instructions:







2.
Transfer Funds to (Receiving Party Account Name):


Receiving Party Account Number:
Receiving Bank Name, City and State:




Receiving Bank Routing (ABA) Number
Maximum Transfer Amount:


 
Further Credit Information/Instructions:







3.
Transfer Funds to (Receiving Party Account Name):


Receiving Party Account Number:
Receiving Bank Name, City and State:




Receiving Bank Routing (ABA) Number
Maximum Transfer Amount:


 
Further Credit Information/Instructions:












--------------------------------------------------------------------------------

Date: ___________, 20__


“BORROWER”


REGENCY CENTERS, L.P.


By: Regency Centers Corporation, its general partner




By:___________________________
Name:______________________
Title:_______________________














[Signature Page to Transfer Authorizer Designation]

























































--------------------------------------------------------------------------------

EXHIBIT L


FORM OF BID RATE QUOTE REQUEST


______________, _____


Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
608 Second Avenue S., 11th Floor
Minneapolis, Minnesota 55402-1916
Attn: Kimberly Perreault


Ladies and Gentlemen:


Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of September 7, 2011 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Regency
Centers, L.P. (the “Borrower”), Regency Centers Corporation, the financial
institutions party thereto and their assignees under Section 12.6. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.


1.
The Borrower hereby requests Bid Rate Quotes for the following proposed Bid Rate
Borrowings:



Borrowing Date
Amount1
Type2
Interest Period3
______________, 20___
$____________
____________
______ days
 
 
 
 

2.
The Borrower’s Credit Rating, as applicable, as of the date hereof is:



S&P        _______
Moody’s    _______
        
3.
The proceeds of this Bid Rate Borrowing will be used for the following purpose:
_______________________________________________________________________.



4.
After giving effect to the Bid Rate Borrowing requested herein, the total amount
of Bid Rate Loans outstanding shall be $______________.



[Continued on Next Page]




                                      
1In a minimum amount of $15,000,000 and integral multiples of $1,000,000 in
excess thereof.
2Insert either Absolute Rate (for Absolute Rate Loan) or LIBOR Margin (for LIBOR
Margin Loan).
3Must be between 7 and 180 days.

--------------------------------------------------------------------------------

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Bid Rate
Loans, and after making such Bid Rate Loans, (a) no Default or Event of Default
exists or would exist, and none of the limits specified in Section 2.15. would
be violated; and (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, are and shall be true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents. In addition, the
Borrower certifies to the Administrative Agent and the Lenders that all
conditions to the making of the requested Bid Rate Loans contained in Article V.
of the Credit Agreement will have been satisfied at the time such Bid Rate Loans
are made. The Borrower further certifies that the Borrower currently maintains
an Investment Grade Rating from S&P and Moody’s.


IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bid
Rate Quote Request as of the date first written above.


REGENCY CENTERS, L.P.


By: Regency Centers Corporation, its general partner




By:             
Name:            
Title:             







--------------------------------------------------------------------------------

EXHIBIT M


FORM OF BID RATE QUOTE


________________, ____


Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
608 Second Avenue S., 11th Floor
Minneapolis, Minnesota 55402-1916
Attn: Kimberly Perreault


Ladies and Gentlemen:


Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of September 7, 2011 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Regency
Centers, L.P. (the “Borrower”), Regency Centers Corporation, the financial
institutions party thereto and their assignees under Section 12.6. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.


In response to the Borrower’s Bid Rate Quote Request dated _____________, 20__,
the undersigned hereby makes the following Bid Rate Quote(s) on the following
terms:


1.
Quoting Lender:____________________________



2.
Person to contact at quoting Lender:____________________________



3.
The undersigned offers to make Bid Rate Loan(s) in the following principal
amount(s), for the following Interest Period(s) and at the following Bid
Rate(s):



Borrowing Date
Amount1
Type2
Interest Period3
Bid Rate
 
 
 
 
 
__________, 20__
$_____________
__________
______days
    ______%


__________, 20__
$_____________
__________
______days
    ______%


__________, 20__
$_____________
__________
______days
    ______%





[Signature on next page]






                                      
1In a minimum amount of $15,000,000 and integral multiples of $1,000,000 in
excess thereof.
2Insert either Absolute Rate (for Absolute Rate Loan) or LIBOR Margin (for LIBOR
Margin Loan).
3Must be between 7 and 180 days.



--------------------------------------------------------------------------------

The undersigned understands and agrees that the offer(s) set forth above,
subject to satisfaction of the applicable conditions set forth in the Credit
Agreement, irrevocably obligate[s] the undersigned to make the Bid Rate Loan(s)
for which any offer(s) [is/are] accepted, in whole or in part.


IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bid
Rate Quote as of the date first written above.
 
[NAME OF QUOTING LENDER]




By:             
Name:            
Title:            







--------------------------------------------------------------------------------

EXHIBIT N


FORM OF BID RATE QUOTE ACCEPTANCE


__________________, 20__


Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
608 Second Avenue S., 11th Floor
Minneapolis, Minnesota 55402-1916
Attn: Kimberly Perreault


Ladies and Gentlemen:


Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of September 7, 2011 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Regency
Centers, L.P. (the “Borrower”), Regency Centers Corporation, the financial
institutions party thereto and their assignees under Section 12.6. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.


The Borrower hereby accepts the following offer(s) of Bid Rate Quotes to be made
available to the Borrower on ____________, _____:


Quote Date
Quoting Lender
Type
Amount Accepted
 
 
 
 
____________, 20__
_______________
__________
     $___________


____________, 20__
_______________
__________
     $___________


____________, 20__
_______________
__________
$___________

 












[Signature on next page]

--------------------------------------------------------------------------------

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Bid Rate
Loans, and after making such Bid Rate Loans, (a) no Default or Event of Default
exists or would exist, and none of the limits specified in Section 2.15. would
be violated; and (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, are and shall be true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents. In addition, the
Borrower certifies to the Administrative Agent and the Lenders that all
conditions to the making of the requested Bid Rate Loans contained in Article V.
of the Credit Agreement will have been satisfied at the time such Bid Rate Loans
are made. The Borrower further certifies that the Borrower currently maintains
an Investment Grade Rating from S&P and Moody’s.




IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bid
Rate Quote Acceptance as of the date first written above.


REGENCY CENTERS, L.P.


By: Regency Centers Corporation, its general partner




By:            
Name:            
Title:            

















--------------------------------------------------------------------------------

EXHIBIT O


FORM OF OPINION OF COUNSEL


September 7, 2011
FOLEY & LARDNER LLP
ATTORNEYS AT LAW


One Independent Drive, Suite 1300
Jacksonville, FL 32202-5017
P. O. Box 240
Jacksonville, FL 32201-0240
904.359.2000 TEL
904.359.8700 FAX


www.foley.com
CLIENT/MATTER NUMBER
040521-0139
 
Wells Fargo Bank, National Association,
as Administrative Agent
2859 Paces Ferry Road, Suite 1200
Atlanta, GA 30339
 
 
The Lenders Party to the Credit Agreement referred to below


 
 



Ladies and Gentlemen:
We have acted as counsel to Regency Centers, L.P., a Delaware limited
partnership (the “Borrower”), and Regency Centers Corporation, a Florida
corporation (the “Guarantor,” and together with the Borrower, each a “Loan
Party” and collectively, the “Loan Parties”), in connection with the
negotiation, execution and delivery of that certain Third Amended and Restated
Credit Agreement dated as of September 7, 2011 (the “Credit Agreement”) by and
among the Borrower, the Guarantor, each of the lenders signatory thereto (the
“Lenders”), each of Wells Fargo Securities, LLC and PNC Capital Markets, LLC, as
Joint Lead Arrangers and Joint Book Managers, Wells Fargo Bank, National
Association, as Administrative Agent (“Agent”), PNC Bank, National Association,
as Syndication Agent, each of Bank of America, N.A., JPMorgan Chase Bank, N.A.
and SunTrust Bank, as a Documentation Agent, and the other parties thereto. We
have also acted as counsel for the Guarantor in connection with the negotiation,
execution and delivery of the Guaranty executed and delivered pursuant to
Section 5.1 of the Credit Agreement. All capitalized terms used but not defined
herein shall have the meanings set forth in the Credit Agreement.
In this capacity, we have reviewed the following documents relating to the
Credit Agreement (collectively, the “Loan Documents”):
1.the Credit Agreement;
2.the Revolving Notes;
3.the Swingline Note;
4.the Bid Rate Notes; and
5.the Guaranty.


In addition to the foregoing, we have reviewed the articles of incorporation and
bylaws and certain resolutions of the board of directors (or executive committee
thereof) of the Guarantor, and the partnership agreement and partnership
authorization of the Borrower (collectively, the

--------------------------------------------------------------------------------

“Organizational Documents”) and have also examined originals or copies,
certified or otherwise identified to our satisfaction, of such documents,
corporate, and partnership records, as the case may be, certificates and other
instruments, and made such other investigations, as we have deemed necessary or
advisable for the purposes of rendering this opinion. We have also made such
examinations of law as we have deemed necessary to our rendering the opinions
set forth herein. In our examination of documents, we assumed the genuineness of
all signatures on documents presented to us as originals and the conformity to
originals of documents presented to us as conformed or reproduced copies.
The opinions set forth below that are rendered “to the best of our knowledge”
have been rendered based on the present actual knowledge of lawyers in our
employ who have devoted substantive attention to the legal affairs of the Loan
Parties and without having made any inquiry or independent investigation (other
than polling such lawyers) or any review of our records.
In rendering this opinion, we have assumed that:
A.There has occurred due authorization, execution and delivery of the Loan
Documents and all documentation in connection therewith in the form reviewed, by
all parties thereto other than the Loan Parties.
B.Each person executing any of the Loan Documents on behalf of any person other
than the Loan Parties is duly authorized and directed and has the requisite
power to do so.
C.All Loan Documents to which the Lenders and Agent are parties are binding upon
and enforceable against the Lenders and Agent and their assigns.
D.The Agent, the Lenders, the Swingline Lender and the Issuing Bank and their
successors and assigns will (i) act in good faith and in a commercially
reasonable manner in the exercise of any rights or enforcement of any remedies
under the Loan Documents; (ii) not engage in any conduct in the exercise of such
rights or enforcement of such remedies that would constitute other than fair
dealing; and (iii) comply with all requirements of applicable procedural and
substantive law in exercising any rights or enforcing any remedies under the
Loan Documents.
E.The Loan Documents accurately describe and contain the complete and mutual
understanding of the parties, and there are no oral or written statements or
agreements that modify, amend, or vary, or purport to modify, amend, or vary,
any of the terms of the Loan Documents.
F.There has not been any mutual mistake of fact or misunderstanding, fraud,
concealment, misrepresentation, duress or undue influence, or criminal activity
with respect to the transactions contemplated by the Loan Documents.
Based upon the foregoing, and subject to the qualifications and assumptions set
forth herein, we are of the opinion that:
1.Borrower is a partnership, duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Guarantor is a
corporation, duly organized, validly existing and in good standing under the
laws of the State of Florida.


2.Borrower has all requisite partnership power, and the Guarantor has all
requisite

--------------------------------------------------------------------------------

corporate power (a) to own, lease and use its respective assets, (b) to conduct
its respective business as presently conducted, (c) to execute and deliver, and
to perform its respective obligations under, each of the Loan Documents to which
it is a party, and (d) in the case of the Borrower, to incur indebtedness under
the Loan Documents to which it is a party.


3.The execution and delivery by each Loan Party of the Loan Documents to which
it is a party, the payment and/or other performance by each Loan Party of its
respective obligations thereunder, and in the case of the Borrower, the
incurrence by it of all indebtedness contemplated to be incurred by it under the
terms of the Loan Documents to which it is a party, have been duly authorized by
all necessary partnership or corporate action, as the case may be.


4.The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party do not result in (a) any violation of the
Organizational Documents of such Loan Party, (b) any violation of any existing
federal, Florida or New York state constitution, statute, regulation, rule,
order, or law to which such Loan Party or its assets are subject; (c) any breach
or violation of or default under the contracts identified to us by the Borrower,
the breach or termination of which would be likely to have a Material Adverse
Effect, as listed on Exhibit A attached hereto or, to the best of our knowledge,
any breach or violation of or default under any other agreement to which such
Loan Party is subject or by which it is bound; (d) to the best of our knowledge,
creation or imposition of a Lien on or against the assets of such Loan Party; or
(e) to the best of our knowledge, violation of any judicial or administrative
decree, writ, judgment or order to which such Loan Party or its assets are
subject.


5.The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party, and the consummation of the transactions
thereunder, do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any Governmental
Authority of the State of Florida, the State of New York or the United States of
America, other than the filing of those Loan Documents that are material by the
Guarantor and Borrower with the Securities and Exchange Commission as exhibits
to their respective Form 10-Qs.


6.Each Loan Document constitutes the legal, valid and binding obligation of each
Loan Party a party thereto, enforceable against such Loan Party in accordance
with their respective terms, except as the enforceability thereof may be limited
by: (a) applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer, equitable subordination, arrangement or similar laws
relating to or affecting the enforcement of creditors’ rights generally, (b) the
fact that equitable remedies or relief (including, but not limited to, the
remedy of specific performance) are subject to the discretion of the court
before which any such remedies or relief may be sought, or that enforcement may
be limited by defenses such as estoppel, waiver or other equitable
considerations, and (c) the fact that certain of the remedial provisions may be
limited by applicable law, provided that such limitations of the remedial
provisions do not make the remedies provided for therein inadequate for the
practical realization of the benefits intended to be afforded thereby.


7.None of the Loan Parties is an “investment company” or a company “controlled”
by an

--------------------------------------------------------------------------------

“investment company” within the meaning of the Investment Company Act of 1940.


8.No taxes, including without limitation, intangible or documentary stamp taxes,
are payable to the State of New York or to any jurisdiction therein on account
of the execution and delivery of any of the Loan Documents or the creation of
the indebtedness and obligations evidenced by any of the Loan Documents.
Assuming the Loan Documents are executed and delivered outside the State of
Florida, the Agent accepts delivery of the Loan Documents outside the State of
Florida and that no mortgage, security agreement or other evidence of
indebtedness is filed or recorded in the State of Florida, no taxes, including
without limitation, intangible or documentary stamp taxes, are payable to the
State of Florida or to any jurisdiction therein on account of the execution and
delivery of any of the Loan Documents or the creation of the indebtedness and
obligations evidenced by any of the Loan Documents. Nothing herein shall be
deemed to express any opinion regarding any state or local law relating to
income or other tax measured by or levied on any income the Lenders may receive
on account of the Notes or interest thereon or other sums received or receivable
by Lenders under the Loan Documents.


9.The making of any Loan and the application of the proceeds thereof as provided
in the Credit Agreement do not violate Regulations T, U or X.


10.The Loans, as made pursuant to the terms of the Credit Agreement, will not
violate any applicable usury laws of the State of New York, or other applicable
New York laws regulating the interest rate, fees and other charges that may be
collected with respect to the Loans.


To the best of our knowledge, there are no judgments outstanding against the
Borrower or Guarantor, or affecting any of their respective assets, nor is there
litigation or other proceeding against the Borrower or Guarantor or their
respective assets pending or overtly threatened which in either case could
reasonably be expected to have a Material Adverse Effect. For purposes hereof,
with your permission, we note that the Borrower and/or Guarantor are parties to
various legal proceedings which arise in the ordinary course of their business,
and we have not been engaged to devote substantive attention to any of these
matters, and accordingly we have relied on assessments of such pending
litigation provided to us by the Borrower or Guarantor without further
investigation, including without limitation review of any pleadings, discussions
with litigation counsel for the Borrower or Guarantor, or analysis of the facts
or law in connection with any of the pending matters.
The opinions rendered herein are subject to the following comments and
qualifications:
a.Anything in this opinion to the contrary notwithstanding, we express no
opinion whatsoever concerning (a) any agreement, document, or instrument, other
than the Loan Documents ("Other Documents"), regardless of whether any such
Other Document is related to, referenced in or a condition of or requirement to
the Loan Documents; (b) any term, condition, or provision of or reference in the
Loan Documents that is governed in whole or in part by any of the Other
Documents; and (c) the performance of any obligation or the compliance with any
term of the Loan Documents after the date of this opinion.


b.We express no opinion as to the enforceability of any provision that a course
of dealing by the Lenders or the Agent (or a failure on their part to exercise,
in whole or in part, a right or remedy provided to the Lenders and Agent) shall
not constitute a waiver of their respective rights or remedies or of any event
of default.

--------------------------------------------------------------------------------

c.The enforceability of the Loan Documents is further subject to the
qualification that certain waivers (including, without limitation, waivers of
jury trial, stay, counterclaims, notice, unknown future rights, or defenses to
obligations), procedures, remedies, grants, claims, actions, consents to
jurisdiction and other provisions of the Loan Documents may be unenforceable
under, or limited by, in whole or in part, the law of the State of New York or
by federal law, but the unenforceability of, or limitation on, any of the
foregoing, would not, in our opinion, make the Loan Documents invalid as a whole
or inadequate for the practical realization of the benefits provided or intended
to be provided by such Loan Documents.


d.We express no opinion as to the enforceability of any indemnification
provisions of the Loan Documents insofar as such provisions may require
indemnification with respect to any litigation against the Borrower or Guarantor
determined adversely to the indemnitee, any litigation between or among the
Lenders and/or Agent, or any loss, cost or expense arising out of the
indemnitee’s gross negligence or willful misconduct or any violations of
statutory duties, general principles of equity or public policy.


e.Requirements in the Loan Documents specifying that the provisions thereof may
only be waived in writing may not be valid or enforceable to the extent that an
oral agreement or any implied agreement by trade practice or course of conduct
has been created modifying any provision of such documents.


f.Pre-default waivers of equitable rights and defenses may not be valid, binding
or enforceable under state or federal law and certain rights of debtors and
duties of secured parties delivered in the UCC may not be waived, released,
varied or disclaimed by agreement prior to a default.


g.We express no opinion whatsoever concerning any state or federal securities or
“blue sky” law, regulation or rule, any insurance or tax law, regulation or
rule, or any law, regulation or rule related to ERISA.


h.We express no opinion regarding enforcement of the choice of law provision by
any non-New York court to the extent it determines that New York does not bear a
reasonable relationship to the transactions and enforcing New York law would
violate an important public policy of such other state.


i.We express no opinion with respect to any provision of any document or
agreement which purports to (a) assign to the Administrative Agent or permit the
Administrative Agent (by virtue of a power of attorney or otherwise) to exercise
Borrower’s fiduciary responsibilities to third parties; (b) require Borrower to
consent to remedies which, by their nature, require the consent or approval of a
court or creditors; or (c) establish standards for service of process to the
extent such standards do not comply with statutory requirements or applicable
rules of court.


j.The award and amount of attorneys' fees are subject to the discretion of the
court before which any proceeding involving the Loan Documents may be brought.

--------------------------------------------------------------------------------



We are admitted to practice in the State of Florida and the State of New York
and no part of this opinion shall be construed to opine on any laws other than
the laws of such states and those of the State of Delaware (as to paragraphs 1
and 2) and the United States of America. Our opinions are limited to those
expressly set forth herein, and we express no opinions by implication, and we
make no undertaking to update, reissue, or amend our opinions after the date
hereof.
Very truly yours,



Foley & Lardner LLP

--------------------------------------------------------------------------------

EXHIBIT A
Material Contracts
1.
Fourth Amended and Restated Agreement of Limited Partnership of Regency Centers,
L.P., as amended.

2.
Amended and Restated Amendment dated January 1, 2008 to Fourth Amended and
Restated Agreement of Limited Partnership Relating to 7.45% Series 3 Cumulative
Redeemable Preferred Units.

3.
Amended and Restated Amendment dated January 1, 2008 to Fourth Amended and
Restated Agreement of Limited Partnership Relating to 7.25% Series 4 Cumulative
Redeemable Preferred Units.

4.
Indenture dated as of March 9, 1999 among Regency Centers, L.P., the Guarantors
named therein and First Union National Bank as Trustee.

5.
Indenture dated December 5, 2001 between Regency Centers, L.P., the guarantors
named therein and First Union National Bank, as Trustee, as supplemented by that
certain First Supplemental Indenture dated as of June 5, 2007 among Regency
Centers, L.P., the guarantors named therein and U.S. Bank National Association,
as successor to Wachovia Bank, National Association, as Trustee, and by that
certain Second Supplemental Indenture dated as of June 2, 2010 among Regency
Centers, L.P., the guarantors named therein and U.S. Bank National Association,
as successor to Wachovia Bank, National Association, as Trustee.

6.
Indenture dated July 18, 2005 between Regency Centers, L.P., the guarantors
named therein and Wachovia Bank, National Association, as Trustee.

7.
Second Amended and Restated Limited Liability Company Agreement of Macquarie
CountryWide-Regency II, LLC dated as of July 31, 2009 by and among Global Retail
Investors, LLC, Regency Centers, L.P. and Macquarie CountryWide (US) No. 2 LLC.

8.
Second Amended and Restated Credit Agreement dated as of February 12, 2007, by
and among Regency Centers, L.P., Regency Centers Corporation, each of the
financial institutions a party thereto, and Wells Fargo Bank, National
Association, as agent, as amended by the First Amendment to Amended and Restated
Credit Agreement dated as of March 5, 2008.

9.
Limited Partnership Agreement dated as of December 21, 2006, of RRP Operating,
LP.








--------------------------------------------------------------------------------




EXHIBIT P


FORM OF COMPLIANCE CERTIFICATE


Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of September 7, 2011 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Regency
Centers, L.P. (the “Borrower”), Regency Centers Corporation, the financial
institutions party thereto and their assignees under Section 12.6. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.


Pursuant to Section 8.3. of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders that:


1.    (a) The undersigned has reviewed the terms of the Credit Agreement and has
made a review of the transactions, financial condition and other affairs of the
Borrower and its Subsidiaries as of, and during the relevant accounting period
ending on, _______________, 20__ and (b) such review has not disclosed the
existence during such accounting period, and the undersigned does not have
knowledge of the existence, as of the date hereof, of any condition or event
constituting a Default or Event of Default [except as set forth on Attachment A
hereto, which specifies such Default or Event of Default and its nature, when it
occurred and the steps that the Parent is taking (or is planning to take) with
respect to such event, condition or failure.]


2.    Schedule 1 attached hereto accurately and completely sets forth in
reasonable detail the calculations required to establish compliance with the
financial covenants contained in Section 9.1. of the Credit Agreement on the
date of the financial statements for the accounting period set forth above.


3.    (a) No Default or Event of Default exists [except as set forth on
Attachment A hereto], and (b) the representations and warranties of the Borrower
and the other Loan Parties contained in the Credit Agreement and the other Loan
Documents are true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects), except to
the extent such representations or warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Credit Agreement or the other
Loan Documents.


4.    Schedule 2 attached hereto includes (i) a reasonably detailed list of all
Properties included in the calculations of Unencumbered NOI and Unencumbered
Asset Value for the fiscal period covered by this Compliance Certificate, (ii)
statements of Funds From Operations and Recurring Funds From Operations for the
fiscal period covered by this Compliance Certificate, and (iii) a report listing
Properties acquired in the most recently ended fiscal quarter setting forth for
each such Property the purchase price and Net Operating Income for such Property
and

P-1


--------------------------------------------------------------------------------




indicating whether such Property is collateral for any Indebtedness of the owner
of such Property that is secured in any manner by any Lien and, if so, a
description of such Indebtedness.
IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of ___________, 20__.


    
        
 
 
Name:
 
Title:
Chief Financial Officer


P-2
